EXHIBIT 10.1

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

August 2, 2004

 

Among

 

THE GENLYTE GROUP INCORPORATED, GENLYTE THOMAS GROUP LLC,
GENLYTE HOLDINGS INC., GENLYTE LIGHTING CORPORATION,
GENLYTE CLP NOVA SCOTIA ULC and GENLYTE CGP NOVA SCOTIA ULC

 

as the Borrowers

 

and

 

THE LENDING INSTITUTIONS NAMED THEREIN

as the Lenders

 

NATIONAL CITY BANK OF KENTUCKY

as a Lender, a Letter of Credit Issuer,

the Swing Line Lender, a Co-Lead Arranger and

the Domestic Administrative Agent

 

BANK ONE, NA, CANADA BRANCH

as a Lender, a Letter of Credit Issuer and the

Canadian Administrative Agent

 

BANK ONE, N.A.

as a Lender and a Letter of Credit Issuer

 

BANK OF AMERICA, N.A.

as a Lender, a Letter of Credit Issuer and a Co-Documentation Agent

 

J.P. MORGAN SECURITIES INC.

as a Co-Lead Arranger

 

and

SUNTRUST BANK

as a Lender and a Co-Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS AND TERMS

 

1.1. Certain Defined Terms

 

1.2. COMPUTATION OF TIME PERIODS

 

1.3. ACCOUNTING TERMS

 

1.4. TERMS GENERALLY

 

1.5. ADDITIONAL BORROWERS.

 

1.6. APPOINTMENT OF GENLYTE GROUP AS REPRESENTATIVE.

 

1.7. QUALIFIED RECEIVABLES TRANSACTION.

 

1.8. CURRENCY EQUIVALENTS; CANADIAN FACILITY AMOUNTS.

 

SECTION 2. AMOUNT AND TERMS OF LOANS

 

2.1. EXISTING LETTERS OF CREDIT; COMMITMENTS FOR LOANS

 

2.2. MINIMUM BORROWING AMOUNTS, ETC.; PRO RATA BORROWINGS

 

2.3. PROCEDURES FOR BORROWING

 

2.4. DISBURSEMENT OF FUNDS

 

2.5. REFUNDING OF, OR PARTICIPATION IN, SWING LINE REVOLVING LOANS

 

2.6. NOTES AND LOAN ACCOUNTS

 

2.7. CONVERSIONS OF DOMESTIC REVOLVING LOANS; CANADIAN REVOLVING LOANS AND
DOMESTIC TERM LOANS

 

2.8. INTEREST

 

2.9. SELECTION AND CONTINUATION OF INTEREST PERIODS

 

2.10. INCREASED COSTS, ILLEGALITY, ETC.

 

2.11. BREAKAGE COMPENSATION

 

2.12. SAME INDEBTEDNESS; OTHER REFERENCES

 

SECTION 3. DOMESTIC FACILITY LETTERS OF CREDIT

 

3.1. DOMESTIC FACILITY LETTERS OF CREDIT

 

3.2. DOMESTIC FACILITY LETTER OF CREDIT REQUESTS: NOTICES OF ISSUANCE

 

3.3. AGREEMENT TO REPAY DOMESTIC FACILITY LETTER OF CREDIT DRAWINGS

 

3.4. DOMESTIC FACILITY LETTER OF CREDIT PARTICIPATIONS

 

 

i

--------------------------------------------------------------------------------


 

3.5. INCREASED COSTS

 

SECTION 4. CANADIAN FACILITY LETTERS OF CREDIT

 

4.1. CANADIAN FACILITY LETTERS OF CREDIT

 

4.2. CANADIAN FACILITY LETTER OF CREDIT REQUESTS: NOTICES OF ISSUANCE

 

4.3. AGREEMENT TO REPAY CANADIAN FACILITY LETTER OF CREDIT DRAWINGS

 

4.4. CANADIAN FACILITY LETTER OF CREDIT PARTICIPATIONS

 

4.5. INCREASED COSTS

 

SECTION 5. FEES

 

5.1. FACILITY FEE

 

5.2. CLOSING, LETTER OF CREDIT AND OTHER FEES

 

5.3. COMPUTATIONS OF FEES

 

SECTION 6. REDUCTIONS AND TERMINATION OF COMMITMENTS

 

6.1. VOLUNTARY TERMINATION/REDUCTION OF COMMITMENTS

 

6.2. MANDATORY TERMINATION/ADJUSTMENTS OF COMMITMENTS, ETC.

 

SECTION 7. PAYMENTS

 

7.1. VOLUNTARY PREPAYMENTS

 

7.2. MANDATORY PREPAYMENTS

 

7.3. METHOD AND PLACE OF PAYMENT

 

7.4. NET PAYMENTS

 

SECTION 8. CONDITIONS PRECEDENT

 

8.1. CONDITIONS PRECEDENT AT CLOSING DATE

 

8.2. CONDITIONS PRECEDENT TO ALL LOANS

 

SECTION 9. REPRESENTATIONS AND WARRANTIES

 

9.1. CORPORATE STATUS, ETC.

 

9.2. SUBSIDIARIES

 

9.3. CORPORATE POWER AND AUTHORITY, ETC.

 

9.4. NO VIOLATION

 

9.5. GOVERNMENTAL APPROVALS

 

9.6. LITIGATION

 

9.7. USE OF PROCEEDS; MARGIN REGULATIONS

 

9.8. FINANCIAL STATEMENTS, ETC.

 

 

ii

--------------------------------------------------------------------------------


 

9.9. NO MATERIAL ADVERSE CHANGE

 

9.10. TAX RETURNS AND PAYMENTS

 

9.11. TITLE TO PROPERTIES, ETC.

 

9.12. LAWFUL OPERATIONS, ETC.

 

9.13. ENVIRONMENTAL MATTERS

 

9.14. COMPLIANCE WITH ERISA AND CANADIAN BENEFIT PLANS

 

9.15. INTELLECTUAL PROPERTY, ETC.

 

9.16. INVESTMENT COMPANY

 

9.17. BURDENSOME CONTRACTS; LABOR RELATIONS

 

9.18. EXISTING INDEBTEDNESS

 

9.19. TRUE AND COMPLETE DISCLOSURE

 

9.20. SOLVENCY

 

 9.21. MATERIAL AGREEMENTS

 

 9.22 INSURANCE

 

9.23. SECURITY INTERESTS

 

 9.24 THOMAS PURCHASE.

 

SECTION 10. AFFIRMATIVE COVENANTS

 

10.1. REPORTING REQUIREMENTS

 

10.2. BOOKS, RECORDS AND INSPECTIONS

 

10.3. INSURANCE

 

10.4. PAYMENT OF TAXES AND CLAIMS

 

10.5. CORPORATE FRANCHISES

 

10.6. GOOD REPAIR

 

10.7. COMPLIANCE WITH STATUTES, ETC.

 

10.8. COMPLIANCE WITH ENVIRONMENTAL LAWS

 

10.9. FISCAL YEARS, FISCAL QUARTERS

 

10.10. HEDGE AGREEMENTS, ETC.

 

10.11. SENIOR DEBT

 

10.12. SECURITY DOCUMENTS

 

10.13. USE OF PROCEEDS

 

SECTION 11. NEGATIVE COVENANTS

 

11.1. CHANGES IN BUSINESS

 

11.2. CONSOLIDATION, MERGER, ACQUISITIONS, ASSET SALES, ETC.

 

 

iii

--------------------------------------------------------------------------------


 

11.3. LIENS

 

11.4. INDEBTEDNESS

 

11.5. ADVANCES, INVESTMENTS, LOANS AND GUARANTY OBLIGATIONS

 

11.6. RESTRICTED PAYMENTS

 

11.7 RATIO OF CONSOLIDATED TOTAL DEBT TO CONSOLIDATED EBITDA

 

11.8. CONSOLIDATED INTEREST COVERAGE RATIO

 

11.9. TRANSACTIONS WITH AFFILIATES

 

11.10. PLAN TERMINATIONS, MINIMUM FUNDING, ETC.

 

11.11. CERTAIN LEASES

 

11.12. LIMITATION ON CERTAIN RESTRICTIVE AGREEMENTS, ETC.

 

11.13. ACCOUNTING CHANGES

 

SECTION 12. EVENTS OF DEFAULT

 

12.1. EVENTS OF DEFAULT

 

12.2. ACCELERATION, ETC.

 

12.3. APPLICATION OF LIQUIDATION PROCEEDS

 

SECTION 13. THE ADMINISTRATIVE AGENTS

 

13.1. APPOINTMENT

 

13.2. DELEGATION OF DUTIES

 

13.3. EXCULPATORY PROVISIONS

 

13.4. RELIANCE BY ADMINISTRATIVE AGENTS

 

13.5. NOTICE OF DEFAULT

 

13.6. NON-RELIANCE

 

13.7. INDEMNIFICATION

 

13.8. THE ADMINISTRATIVE AGENTS IN INDIVIDUAL CAPACITY

 

13.9. SUCCESSOR ADMINISTRATIVE AGENT

 

13.10. OTHER AGENTS

 

SECTION 14.  GUARANTY BY GENLYTE GROUP

 

14.1. GUARANTY OF SUBSIDIARY BORROWINGS

 

14.2. ADDITIONAL UNDERTAKING

 

14.3. GUARANTY UNCONDITIONAL, ETC.

 

14.4. GENLYTE GROUP OBLIGATIONS TO REMAIN IN EFFECT; RESTORATION

 

14.5. WAIVER OF ACCEPTANCE, ETC.

 

14.6. SUBROGATION

 

 

iv

--------------------------------------------------------------------------------


 

14.7. EFFECT OF STAY

 

SECTION 15. MISCELLANEOUS

 

15.1. PAYMENT OF EXPENSES ETC.

 

15.2. RIGHT OF SETOFF

 

15.3. NOTICES

 

15.4. BENEFIT OF AGREEMENT

 

15.5. NO WAIVER: REMEDIES CUMULATIVE

 

15.6. PAYMENTS PRO RATA

 

15.7. CALCULATIONS: COMPUTATIONS

 

15.8. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

15.9. COUNTERPARTS

 

15.10. EFFECTIVENESS; INTEGRATION

 

15.11. HEADINGS DESCRIPTIVE

 

15.12. AMENDMENT OR WAIVER

 

15.13. SURVIVAL

 

15.14. DOMICILE OF LOANS

 

15.15. JUDGMENT CURRENCY

 

15.16. LENDER REGISTER

 

15.17. GENERAL LIMITATION OF LIABILITY

 

15.18. NO DUTY

 

15.19. LENDERS AND AGENTS NOT FIDUCIARY TO BORROWERS, ETC.

 

15.20. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

15.21. INDEPENDENCE OF COVENANTS

 

15.22. OBLIGATIONS OF BORROWERS

 

15.23. SEPARATE OBLIGATIONS OF FOREIGN BORROWERS AND CANADIAN FACILITY
GUARANTORS

 

 

v

--------------------------------------------------------------------------------


 

ANNEX I

-

INFORMATION AS TO LENDERS

 

ANNEX II

-

INFORMATION AS TO SUBSIDIARIES

 

ANNEX III

-

DESCRIPTION OF EXISTING INDEBTEDNESS

 

ANNEX IV

-

DESCRIPTION OF EXISTING LIENS

 

ANNEX V

-

DESCRIPTION OF EXISTING ADVANCES, LOANS, INVESTMENTS AND GUARANTEES

 

ANNEX VI

-

TRANSACTION WITH AFFILIATES

 

 

 

 

 

EXHIBIT A-1

-

FORM OF DOMESTIC REVOLVING NOTE

 

EXHIBIT A-2

-

FORM OF SWING LINE REVOLVING NOTE

 

EXHIBIT A-3

-

FORM OF CANADIAN REVOLVING NOTE

 

EXHIBIT A-4

 

FORM OF DOMESTIC TERM LOAN NOTE

 

EXHIBIT B-1

-

FORM OF NOTICE OF BORROWING

 

EXHIBIT B-2

-

FORM OF NOTICE OF CONVERSION

 

EXHIBIT B-3

-

DOMESTIC FACILITY LETTER OF CREDIT REQUEST

 

EXHIBIT B-4

-

CANADIAN FACILITY LETTER OF CREDIT REQUEST

 

EXHIBIT C

-

FORM OF CORPORATE CERTIFICATES

 

EXHIBIT D

-

OPINIONS OF COUNSEL TO THE BORROWER

 

EXHIBIT E

-

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

EXHIBIT F

-

FORM OF STOCK PLEDGE AGREEMENT

 

EXHIBIT G-1

-

FORM OF GUARANTY AGREEMENT FOR CANADIAN FACILITY GUARANTORS

 

EXHIBIT G-2

-

FORM OF GUARANTY AGREEMENT FOR DOMESTIC FACILITY GUARANTORS

 

EXHIBIT G-3

-

GENLYTE THOMAS, GENLYTE GROUP GUARANTY AGREEMENT

 

EXHIBIT H

-

FORM OF ADDITIONAL BORROWER JOINDER

 

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 2, 2004 (herein, as
amended, supplemented or otherwise modified from time to time, “this
Agreement”), among the following:

 

(i)            THE GENLYTE GROUP INCORPORATED, a Delaware corporation (“Genlyte
Group”); GENLYTE THOMAS GROUP LLC, a Delaware limited liability company
(“Genlyte Thomas”); GENLYTE HOLDINGS INC., a Delaware corporation (“Genlyte
Holdings”); GENLYTE LIGHTING CORPORATION, a Delaware corporation (“Genlyte
Lighting”); GENLYTE CLP NOVA SCOTIA ULC, a Nova Scotia unlimited liability
company (“Genlyte Limited Nova Scotia”; and GENLYTE CGP NOVA SCOTIA ULC, a Nova
Scotia unlimited liability company (“Genlyte General Nova Scotia”) (Genlyte
Group, Genlyte Thomas, Genlyte Holdings, Genlyte Lighting, Genlyte Limited Nova
Scotia and Genlyte General Nova Scotia are herein each a “Borrower” and,
collectively, together with each of their respective successors and assigns, the
“Borrowers”);

 

(ii)           the lending institutions listed in Annex I hereto (herein,
together with its or their successors and assigns, each a “Lender” and
collectively, the “Lenders”);

 

(iii)          NATIONAL CITY BANK OF KENTUCKY, a national banking association,
as one of the Lenders, as the Lender under the Swing Line Revolving Facility
referred to herein (herein, together with its successors and assigns, the “Swing
Line Lender”), as a Letter of Credit Issuer (herein, together with its
successors and assigns, a “Letter of Credit Issuer”), as a Co-Lead Arranger (a
“Co-Lead Arranger”), and as the administrative agent for the Domestic Revolving
Facility and the Domestic Term Loan Facility referred to herein (the “Domestic
Administrative Agent” or an “Administrative Agent”);

 

(iv)          BANK ONE, NA, CANADA BRANCH a national banking association, as one
of the Lenders, as a Letter of Credit Issuer (herein, together with its
successors and assigns, a “Letter of Credit Issuer”) and as the administrative
agent for the Canadian Revolving Facility referred to herein (the “Canadian
Administrative Agent” or an “Administrative Agent” and collectively with the
Domestic Administrative Agent, the “Administrative Agents”);

 

(v)           BANK ONE, NA, a national banking association, as one of the
Lenders, as a Letter of Credit Issuer (herein, together with its successors and
assigns, a “Letter of Credit Issuer”);

 

(vi)          BANK OF AMERICA, N.A., a national banking association, as one of
the Lenders, as a Letter of Credit Issuer (herein, together with its successors
and assigns, a “Letter of Credit Issuer”) and as a co-documentation agent (a
“Co-Documentation Agent”);

 

1

--------------------------------------------------------------------------------


 

(vii)         J.P. MORGAN SECURITIES INC., a Delaware corporation, as one of the
co-lead arrangers (a “Co-Lead Arranger” and together with National City Bank of
Kentucky, the “Co-Lead Arrangers”); and

 

(viii)        SUNTRUST BANK, a Georgia corporation, as a Lender and as a
co-documentation agent (a “Co-Documentation Agent”, and together with Bank of
America, N.A., the “Co-Documentation Agents”).

 

PRELIMINARY STATEMENTS:

 

A.            Genlyte Thomas and Genlyte Thomas Group Nova Scotia ULC, a Nova
Scotia unlimited liability company (“GTG Nova Scotia” and, collectively with
Genlyte Thomas, the “Existing Agreement Borrowers”) are the borrowers under that
certain Credit Agreement dated as of July 29, 2003 (the “Existing Credit
Agreement”), as in effect immediately prior to the Closing Date (as defined
herein), under which:

 

(i)            National City Bank of Kentucky and Bank One, NA, Canada Branch
are the administrative agents (the “Existing Agreement Agents”);

 

(ii)           National City Bank of Kentucky and Banc One Capital Markets, Inc.
are the co-lead arrangers;

 

(iii)          National City Bank of Kentucky, Bank One, NA, Canada Branch, Bank
One, NA, and Bank of America, N.A. are letter of credit issuers (the “Existing
Agreement Issuers”);

 

(iv)          PNC Bank, National Association and Suntrust Bank are the
co-documentation agents; and

 

(v)           various financial institutions, including those identified in
clauses (i) through (iv), above, are the lender parties (the “Existing Agreement
Lenders”).

 

B.            Pursuant and subject to the Existing Credit Agreement, the
Existing Agreement Lenders agreed to advance to the Borrowers revolving credit
loans (collectively, the “Existing Revolving Loans”), and the Existing Agreement
Issuers agreed to issue letters of credit (collectively, the “Existing Letters
of Credit”) in an aggregate principal amount not to exceed $130,000,000 under a
domestic revolving credit facility and in an aggregate principal amount not to
exceed CDN$27,000,000 under a Canadian revolving credit facility.

 

C.            On the close of business July 30, 2004, there were no Existing
Revolving Loans outstanding under either of said revolving credit facilities; 
and the aggregate undrawn face amount of the Existing Letters of Credit was
$19,270,254 under said domestic revolving credit facility and CDN $-0- under
said Canadian revolving credit facility.

 

D.            The Existing Agreement Borrowers and the Borrowers have requested
the Existing Agreement Agents, the Existing Agreement Issuers, the Existing
Agreement Lenders, the Administrative Agents and the Lenders to enter into this
Agreement to amend and restate in their entirety the terms and conditions of the
Existing Credit Agreement, inter alia, to (i) extend the

 

2

--------------------------------------------------------------------------------


 

maturity of both of said revolving credit facilities of the Existing Credit
Agreement and increase the aggregate amount of credit available under said
domestic revolving credit facility, (ii) advance to certain of the Borrowers a
term loan hereunder, (iii) permit Genlyte Group, Genlyte Holdings, Genlyte
Lighting, Genlyte Limited Nova Scotia and Genlyte General Nova Scotia to join in
said amendment and restatement as additional “Borrowers” hereunder and (iv)
permit GTG Nova Scotia to cease being a “Borrower”.

 

E.             Subject to the satisfaction of the terms and conditions set forth
in this Agreement, the Existing Agreement Agents, the Existing Agreement
Issuers, the Existing Agreement Lenders, the Administrative Agents and the
Lenders have agreed to such requests.

 

F.             Certain of the proceeds of the “Loans” advanced hereunder will be
used by Genlyte Holdings and Genlyte Lighting to acquire from Thomas Industries
Inc. and certain of its Subsidiaries (collectively, the “Thomas Sellers”) all of
the direct and indirect equity interests (collectively, the “Thomas Interests”)
of the Thomas Sellers in Genlyte Thomas and GTG Intangible Holdings, LLP, a
Delaware limited liability company (together with its successors and assigns,
“GTG Intangible”).

 

G.            Unless otherwise defined herein, all capitalized terms used herein
and defined in section 1 are used herein as so defined.

 

NOW, THEREFORE, it is agreed:

 

SECTION 1.         DEFINITIONS AND TERMS.

 

1.1.         Certain Defined Terms.  As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Acquisition” shall mean and include (i) any acquisition on a going concern
basis (whether by purchase, lease or otherwise) of any facility and/or business
operated by any person who is not a Subsidiary of a Borrower, and (ii)
acquisitions of a majority of the outstanding equity or other similar interests
in any such person (whether by merger, stock purchase or otherwise).

 

“Additional Borrower Joinder” shall mean an Additional Borrower Joinder in the
Form of Exhibit H to this Agreement pursuant to which the signatory thereto
becomes a Borrower hereunder pursuant to section 1.5.

 

“Administrative Agent(s)”, “Domestic Administrative Agent” and “Canadian
Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to either Administrative Agent
appointed pursuant to section 13.9.

 

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person. A person shall be deemed to control a second person if
such first person possesses, directly or indirectly, the power (i) to vote 10%
or more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the

 

3

--------------------------------------------------------------------------------


 

management and policies of such second person, whether through the ownership of
voting securities, by contract or otherwise. Notwithstanding the foregoing, (x)
a director, officer or employee of a person shall not, solely by reason of such
status or the exercise of authority pursuant to such status, be considered an
Affiliate of such person; and (y) none of the Administrative Agents, the Co-Lead
Arrangers, the Co-Documentation Agents or any Lender shall in any event be
considered an Affiliate of any Borrower or any Subsidiary.

 

“Agreement” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Applicable Eurodollar Margin” shall have the meaning provided in section
2.8(j).

 

“Applicable Facility Fee Rate” shall have the meaning provided in section
5.1(b).

 

“Applicable Lending Office” shall mean, with respect to each Lender, (i) such
Lender’s Domestic Lending Office in the case of Borrowings under the Domestic
Revolving Facility or the Domestic Term Loan Facility consisting of Domestic
Prime Rate Loans, (ii) such Lender’s Eurodollar Lending Office in the case of
Borrowings under the Domestic Revolving Facility, the Domestic Term Loan
Facility or the Canadian Revolving Facility consisting of Eurodollar Loans,
(iii) the Domestic Lending Office of the Swing Line Lender in the case of
Borrowings of Swing Line Revolving Loans from the Swing Line Lender, and (iv)
such Lender’s Canadian Lending Office in the case of Borrowings consisting of
Canadian Revolving Loans that are not Eurodollar Loans; provided that a Canadian
Facility Lender that makes a Canadian Revolving Loan denominated in Dollars may,
in addition, by notice to the Canadian Administrative Agent designate a branch,
affiliate or correspondent office as its Applicable Lending Office with respect
to Canadian Revolving Loans denominated in Dollars.

 

“Asset Sale” shall mean the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of a Borrower, or any of its
Subsidiaries) by a Borrower or any of its Subsidiaries to any person of any of
their respective assets, other than (i) the sale of inventory in the ordinary
course of business of such Credit Party and (ii) the sale of Receivables
Facility Assets pursuant to a Qualified Receivables Transaction.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit E hereto.

 

“Authorized Officer” shall mean any officer or employee of the Borrowers
designated as such in writing to the Administrative Agents by the Borrowers.

 

“Bank One” shall mean Bank One, N.A., a national banking association, together
with its successors and assigns.

 

“Bank One Canada” shall mean Bank One, NA, Canada Branch, a national banking
association, together with its successors and assigns.

 

“Bankruptcy Code” shall have the meaning provided in section 12.1(g).

 

4

--------------------------------------------------------------------------------


 

“Basis Point” shall mean one one-hundredth of one percent (0.01%).

 

“Borrower” shall mean any of the Domestic Facility Borrowers and the Canadian
Facility Borrowers, as applicable, and “Borrowers” shall mean, collectively, the
Domestic Facility Borrowers and the Canadian Facility Borrowers.

 

“Borrowing” shall mean (i) the incurrence of Domestic Revolving Loans consisting
of one Type of Loan, by a Borrower from all of the Domestic Revolving Facility
Lenders on a pro rata basis on a given date (or resulting from Conversions or
Continuations on a given date), having in the case of Eurodollar Loans the same
Interest Period, (ii) the incurrence of a Swing Line Revolving Loan by a
Borrower from the Swing Line Lender, (iii) the incurrence of Canadian Revolving
Loans consisting of one Type of Loan, by a Borrower from all of the Canadian
Facility Lenders on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having in the case of CDOR Loans
the same Interest Period, or (iv) the incurrence of Domestic Term Loans
consisting of one Type of Loan, by a Borrower from all of the Domestic Term Loan
Lenders on a pro rata basis on a given date (or resulting from Conversions or
Continuations of a given date), having in the case of Eurodollar Loans the same
Interest Period.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) or (iii) below, any day excluding Saturday, Sunday and any day which shall
be in the city in which the Payment Office is located a legal holiday or a day
on which banking institutions are authorized by law or other governmental
actions to close, (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans or
Flex Eurodollar Loans, any day which is a Business Day described in clause (i)
and which is also a day for trading by and between banks in U.S. dollar deposits
in the interbank Eurodollar market and (iii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Canadian Revolving Loans, any day which is a Business Day described in clause
(i) and which is also a day for trading by and between banks in Canadian Dollar
deposits in Canada and, further, with respect to all notices and determinations
in connection with, and payments of principal and interest on, Canadian
Revolving Loans that are Eurodollar Loans, which is also a day for trading by
and between banks in U.S. dollar deposits in the interbank Eurodollar market.

 

“Canadian Deposit Offered Rate” shall mean on any day the annual rate of
interest which is the rate determined as being the arithmetic average of the
quotations of all institutions listed in respect of the “BA 1 Month” Rate for
Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time)
as of 10:00 am Toronto, Ontario local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Administrative Agent after 10:00 am Toronto, Ontario local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); and if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the Canadian Dollar Offered Rate on that
day shall be calculated as the cost of funds quoted by the Canadian
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 A.M. Toronto, Ontario local time on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a

 

5

--------------------------------------------------------------------------------


 

Business Day, then as quoted by the Canadian Administrative Agent on the
immediately preceding Business Day.

 

“Canadian Dollar” and the sign “CDN$” each shall mean lawful money of Canada.

 

“Canadian Facility Borrower” shall mean each of Genlyte Limited Nova Scotia and
Genlyte General Nova Scotia, together with their respective successors and
assigns.

 

“Canadian Facility Guarantors” shall mean any Material Subsidiary that in
accordance with section 10.12(a) executes and delivers to the Canadian
Administrative Agent a Guaranty Agreement in substantially the form attached as
Exhibit G-1 for the benefit of each of the Administrative Agents and each of the
Canadian Facility Lenders.

 

“Canadian Facility Lender” shall mean a Lender having a Canadian Revolving
Commitment.

 

“Canadian Facility Letter of Credit” shall have the meaning provided in section
4.1.

 

“Canadian Facility Letter of Credit Obligor” shall have the meaning provided in
section 4.1.

 

“Canadian Facility Letter of Credit Outstandings” shall mean, at any time, the
sum, without duplication, of (i) the aggregate Stated Amount of all outstanding
Canadian Facility Letters of Credit and (ii) the aggregate amount of all Unpaid
Canadian Facility Drawings.

 

“Canadian Facility Letter of Credit Request” shall have the meaning provided in
section 4.2.

 

“Canadian Facility Participant” shall have the meaning provided in section
4.4(a).

 

“Canadian Lending Office” shall mean, with respect to any Canadian Facility
Lender, the office of such Lender specified as its Canadian Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Canadian Facility Lender, or such other office or offices for Canadian
Revolving Loans of such Lender as such Lender may from time to time specify to
the Borrowers and the Canadian Administrative Agent.

 

“Canadian Prime Rate” shall mean, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time which rate per annum shall at
all times be equal to the percentage rate per annum determined by the Canadian
Administrative Agent (rounded up to two decimal places) to be the greater of (i)
the rate of interest which the Canadian Administrative Agent establishes at that
time as the reference rate of interest for determination of interest rates it
will charge for loans in Canadian Dollars in Canada and which it refers to as
its prime rate (or its equivalent or analogous such rate) or (ii) the sum of (A)
the yearly rate of interest to which the one month Canadian Deposit Offered Rate
is equivalent plus (B) one percent (1.0%).

 

“Canadian Prime Rate Loan” shall mean each Loan bearing interest at the rates
provided in section 2.8(c).

 

6

--------------------------------------------------------------------------------


 

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Facility Lender, the amount set forth opposite such Canadian Facility Lender’s
name in Annex I as its “Canadian Revolving Commitment” as the same may be
reduced from time to time pursuant to any one or more of sections 6.1, 6.2 and
12.2 or adjusted from time to time as a result of assignments to or from such
Canadian Facility Lender pursuant to section 15.4.

 

“Canadian Revolving Commitment Acceptance” shall have the meaning provided in
section 2.1(f).

 

“Canadian Revolving Facility” shall mean the credit facility evidenced by the
Total Canadian Revolving Commitment.

 

“Canadian Revolving Facility Percentage” shall mean at any time for any Canadian
Facility Lender, the percentage obtained by dividing such Canadian Facility
Lender’s Canadian Revolving Commitment by the Total Canadian Revolving
Commitment, provided, that if the Total Canadian Revolving Commitment has been
terminated, the Canadian Revolving Facility Percentage for each Canadian
Facility Lender shall be determined by dividing such Lender’s Canadian Revolving
Commitment immediately prior to such termination by the Total Canadian Revolving
Commitment immediately prior to such termination.

 

“Canadian Revolving Loan(s)” shall have the meaning provided in section 2.1(c).

 

“Canadian Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Capital Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
person.

 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of any Credit Party, in each case taken at the amount thereof accounted for as
liabilities identified as “capital lease obligations” (or any similar words) on
a balance sheet of such Credit Party as prepared in accordance with GAAP.

 

“Cash Equivalents” shall mean any of the following:

 

(i)            securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;

 

(ii)           U.S. dollar denominated time deposits, certificates of deposit
and bankers’ acceptances of (x) any Lender or (y) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than 365 days from
the date of acquisition;

 

7

--------------------------------------------------------------------------------


 

(iii)          commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank maturing within 365 days of the
date of acquisition, commercial paper issued by, or guaranteed by, any
industrial or financial company, having a short-term commercial paper rating of
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within 365
days after the date of acquisition;

 

(iv)          investments in money market funds or mutual funds substantially
all the assets of which are comprised of securities of the types described in
clauses (i) through (iii) above and (v) below; and

 

(v)           obligations issued or guaranteed by any state or political
subdivision thereof and rated at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s (if rated as short-term
obligations) or with a long term unsecured debt rating of at least A or A2, or
the equivalent of each thereof, from S&P or Moody’s, as the case may (if rated
as long-term obligations).

 

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrowers and/or any Subsidiary from such Asset Sale.

 

“CDOR Loans” shall mean each Loan bearing interest at the rates provided in
section 2.8(d).

 

“CDOR Rate” shall mean, for a CDOR Loan, the rate per annum that is equal to the
cost of raising Canadian Dollars for the applicable Interest Period as
determined by the Canadian Administrative Agent; provided that such cost of
funds shall not exceed the Canadian Deposit Offered Rate, plus 10 Basis Points.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) who is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that for the purposes of this
clause (a) such person shall be deemed to have “beneficial ownership” of all
shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 25% of either the aggregate ordinary voting power or
the aggregate equity value represented by the issued and outstanding capital
stock in Genlyte Group;

 

8

--------------------------------------------------------------------------------


 

(b)           individuals who constituted the Board of Directors of Genlyte
Group at any given time (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of
Genlyte Group as approved by a vote of 66-2/3% of the directors of Genlyte Group
then still in office who were either directors at such time or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office;

 

(c)           the adoption of a plan relating to the liquidation or dissolution
of Genlyte Group; or

 

(d)           the merger or consolidation of Genlyte Group with or into another
Person or the merger of another Person with or into Genlyte Group, or the sale
of all or substantially all the assets of Genlyte Group (determined on a
consolidated basis) to another Person, other than a merger or consolidation
transaction in which holders of capital stock representing 100% of the ordinary
voting power represented by capital stock in Genlyte Group immediately prior to
such transaction (or other securities into which such securities are converted
as part of such merger or consolidation transaction) own directly or indirectly
at least 80% of the ordinary voting power represented by, as the case may be,
shares of capital stock, membership interests, partnership interests or
equivalent equity interests in the surviving Person in such merger or
consolidation transaction issued and outstanding immediately after such
transaction and in substantially the same proportion as before the transaction.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Canadian Revolving Loans,
Domestic Revolving Loans or Domestic Term Loans.

 

“Closing Date” shall mean the date, on or after the Effective Date, upon which
the conditions specified in section 8.1 are satisfied.

 

“Co-Documentation Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Co-Lead Arrangers” shall have the meaning provided in the preamble to this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder. Section references to the Code
are to the Code, as in effect at the Effective Date and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor.

 

“Collateral” shall mean any collateral covered by any Security Document.

 

“Commitment” shall mean with respect to each Lender its Domestic Revolving
Commitment, if any, its Swing Line Revolving Commitment, if any, its Canadian
Revolving Commitment, if any, or its Domestic Term Loan Commitment, as the case
may be.

 

9

--------------------------------------------------------------------------------


 

“Commodity Hedge Agreement” shall mean any commodity swap agreement, forward
commodity purchase agreement, forward commodity option agreement or similar
agreement or arrangement.

 

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expenses of Genlyte Group and its Subsidiaries, calculated on a consolidated
basis and determined in accordance with GAAP.

 

“Consolidated Capital Expenditures” shall mean, for any period, the sum of all
expenditures for property, plant or equipment (whether paid in cash or accrued
as liabilities and including in all events amounts expended or capitalized under
Capital Leases and Synthetic Leases but excluding any amount representing
capitalized interest) by Genlyte Group and its Subsidiaries on a consolidated
basis during that period.

 

“Consolidated Depreciation Expense” shall mean, for any period, the consolidated
depreciation expenses of Genlyte Group and its Subsidiaries, calculated on a
consolidated basis and determined in accordance with GAAP.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period; plus (A) the sum (without duplication) of the amounts for such period
included in determining such Consolidated Net Income of (i) Consolidated
Interest Expense, (ii) Consolidated Income Tax Expense, (iii) extraordinary and
other non-recurring non-cash losses and charges, and (iv) a non-cash inventory
charge under purchase accounting in connection with the acquisition of the
Thomas Interests by Subsidiaries of Genlyte Group; minus (B) extraordinary gains
on sales of assets and other extraordinary or other non-recurring gains, of
Genlyte Group and its Subsidiaries, calculated on a consolidated basis, and
determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period; plus the sum (without duplication) of the amounts for such period
included in determining Consolidated Net Income of Consolidated Depreciation
Expense, and Consolidated Amortization Expense of Genlyte Group and its
Subsidiaries, calculated on a consolidated basis and determined in accordance
with GAAP.

 

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the net income of Genlyte Group and its Subsidiaries (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), calculated on a consolidated basis and determined in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” shall mean, for any Testing Period the
ratio of (i) Consolidated EBIT for such Testing Period, to (ii) Consolidated
Interest Expense for such Testing Period as determined at the end of any fiscal
quarter; provided, however, that in computing Consolidated EBIT and Consolidated
Interest Expense for each of the Testing Periods ending on or prior to June 30,
2005, Consolidated EBIT and Consolidated Interest Expense shall be determined as
if Genlyte Group had owned, directly or indirectly, 100% of, as the case may be,
the partnership

 

10

--------------------------------------------------------------------------------


 

interests or the membership interests in Genlyte Thomas and GTG Intangible
during all of such Testing Period.

 

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense (including that which is capitalized, that which is attributable to
Capital Leases (but not to Synthetic Leases) and the pre-tax equivalent of
dividends payable on Redeemable Stock that has a liquidation preference over
common stock, and that which is “Yield”, as defined in the Qualified Receivables
Purchase Agreement) of Genlyte Group and its Subsidiaries, calculated on a
consolidated basis and determined in accordance with GAAP, with respect to all
outstanding Indebtedness of the Genlyte Group and its Subsidiaries, including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and net obligations under Financial Hedge
Agreements, but excluding, however, any interest expense in respect of any
amortization or write-off of deferred financing costs and any charges for
prepayment penalties on prepayment of Indebtedness.

 

“Consolidated Net Income” shall mean for any period, the net income (or loss) of
Genlyte Group and its Subsidiaries for such period taken as a single accounting
period, calculated on a consolidated basis and determined in accordance with
GAAP.

 

“Consolidated Net Worth” shall mean, as of any date, the difference between the
assets and liabilities as referred on Genlyte Group’s consolidated balance
sheet, determined in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, at any time, the total of (i) the
principal amount (or Capitalized Lease Obligation, in the case of a Capital
Lease, or present value, based on the implicit interest rate, in the case of any
Synthetic Lease, or the higher of liquidation value or stated value, in the case
of Redeemable Stock) of all Indebtedness of Genlyte Group and its Subsidiaries,
without duplication, determined on a consolidated basis, including, without
limitation, the “Aggregate Capital” (as defined in the Qualified Receivables
Purchase Agreement) at such time.

 

“Continue”, “Continuation” and “Continued” each refers to a continuation of a
(i) Domestic Revolving Loan which is a Eurodollar Loan for an additional
Interest Period as provided in section 2.9 or (ii) Canadian Revolving Loan which
is a CDOR Loan for an additional Interest Period as provided in section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of (i) Loans
of one Class and of one Type into Loans of such Class of another Type, pursuant
to section 2.7, 2.9(b), 2.10 or 7.2.

 

“Credit Documents” shall mean this Agreement, any Security Documents and the
Notes and any Letter of Credit Documents.

 

“Credit Party” shall mean each of the Borrowers, the Guarantors and any other
Subsidiary that is a party to any of the Credit Documents.  Without limiting the
generality of the preceding sentence, the Receivables Facility Subsidiary shall
not be deemed to be a Credit Party.

 

11

--------------------------------------------------------------------------------


 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dollars”, “U.S. dollars”, “dollars” and the sign “$” each means lawful money of
the United States.

 

“Domestic Facility Borrower” shall mean Genlyte Group, Genlyte Thomas, Genlyte
Holdings, and Genlyte Lighting and its successors and assigns, together with
such Wholly-Owned Subsidiaries of Genlyte Group as may from time to time execute
an Additional Borrower Joinder which is accepted by the Administrative Agents
and the Required Lenders pursuant to section 1.5 of this Agreement and otherwise
satisfies the terms and conditions of this Agreement.

 

“Domestic Facility Guarantors” shall mean Genlyte Intangible Inc., Shakespeare
Composite Structures LLC, GTG Intangible and Genlyte Canadian Holdings, LLC, and
their respective successors and assigns, and any other Material Subsidiary, and
its respective successors and assigns, that in accordance with section 10.12(a)
executes and delivers to the Administrative Agents a Guaranty Agreement in
substantially the form attached as Exhibit G-2 for the benefit of each of the
Administrative Agents and each of the Lenders.

 

“Domestic Facility Letter of Credit” shall have the meaning provided in section
3.1.

 

“Domestic Facility Letter of Credit Exposure” means, at any time, the aggregate
undrawn amount of all Domestic Facility Letter of Credit Outstandings at such
time.  The Domestic Facility Letter of Credit Exposure of any Domestic Revolving
Facility Lender at any time will be its Domestic Revolving Facility Percentage
of the total Domestic Facility Letter of Credit Exposure at such time.

 

“Domestic Facility Letter of Credit Obligor” shall have the meaning provided in
section 3.1.

 

“Domestic Facility Letter of Credit Outstandings” shall mean, at any time, the
sum, without duplication, of (i) the aggregate Stated Amount of all outstanding
Domestic Facility Letters of Credit and (ii) the aggregate amount of all Unpaid
Domestic Facility Drawings.

 

“Domestic Facility Letter of Credit Request” shall have the meaning provided in
section 3.2.

 

“Domestic Facility Participant” shall have the meaning provided in section
3.4(a).

 

“Domestic Lending Office” shall mean, with respect to any Domestic Revolving
Facility Lender or Domestic Term Loan Lender, the office of such Lender
specified as its Domestic Lending Office in Annex I or in the Assignment and
Assumption Agreement pursuant to which it became a Lender, or such other office
of such Lender as such Lender may from time to time specify to the Borrowers and
the Domestic Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

“Domestic Prime Rate” shall mean, for any period, (a) except in the case of
Canadian Revolving Loans denominated in Dollars, a fluctuating interest rate per
annum as shall be in effect from time to time which rate per annum shall at all
times be equal to the greater of (i) the rate of interest established by
National City Bank at its principal office in Cleveland, Ohio, from time to
time, as its prime rate, whether or not publicly announced, which interest rate
may or may not be the lowest rate charged by it for commercial loans or other
extensions of credit; and (ii) the Federal Funds Effective Rate in effect from
time to time plus 1/2 of 1% per annum, and (b) in the case of Canadian Revolving
Loans denominated in Dollars, a fluctuating interest rate per annum as shall be
in effect from time to time which rate per annum shall at all times be equal to
the greater of (i) the rate of interest established by Bank One at its principal
office in Chicago, Illinois, from time to time, as its prime rate, whether or
not publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; and (ii) the
Federal Funds Effective Rate in effect from time to time plus 1/2 of 1% per
annum.

 

“Domestic Prime Rate Loan” shall mean each Loan bearing interest at the rate
provided in section 2.8(a).

 

“Domestic Revolving Commitment” shall mean, with respect to each Domestic
Revolving Facility Lender, the amount set forth opposite such Lender’s name in
Annex I as its “Domestic Revolving Commitment” as the same may be reduced from
time to time pursuant to any one or more of sections 6.1, 6.2 and 12.2 or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to section 15.4.

 

“Domestic Revolving Commitment Acceptance” shall have the meaning provided in
section 2.1(e).

 

“Domestic Revolving Facility” shall mean the credit facility evidenced by the
Total Domestic Revolving Commitment.

 

“Domestic Revolving Facility Lender” shall mean a Lender having a Domestic
Revolving Commitment.

 

“Domestic Revolving Facility Percentage” shall mean at any time for any Domestic
Revolving Facility Lender, the percentage obtained by dividing such Lender’s
Domestic Revolving Commitment by the Total Domestic Revolving Commitment,
provided, that if the Total Domestic Revolving Commitment has been terminated,
the Domestic Revolving Facility Percentage for each Domestic Revolving Facility
Lender shall be determined by dividing such Lender’s Domestic Revolving
Commitment immediately prior to such termination by the Total Domestic Revolving
Commitment immediately prior to such termination.

 

“Domestic Revolving Loan” shall have the meaning provided in section 2.1(a).

 

“Domestic Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States possession, the

 

13

--------------------------------------------------------------------------------


 

chief executive office and principal place of business of which is located in,
and which conducts the majority of its business within, the United States of
America and its territories and possessions.

 

“Domestic Term Loan Commitment” shall mean, with respect to each Domestic Term
Loan Lender, the amount set forth opposite such Lender’s name in Annex I as its
“Domestic Term Loan Commitment”.

 

“Domestic Term Loan Facility” shall mean the term loan facility evidenced by the
Total Domestic Term Loan Commitment.

 

“Domestic Term Loan Lender” shall mean a Lender having a Domestic Term Loan
Commitment.

 

“Domestic Term Loan” shall have the meaning provided in section 2.1(d).

 

“Domestic Term Loan Note” shall have the meaning provided in section 2.6(a).

 

“Effective Date” shall have the meaning provided in section 15.10.

 

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in SEC Regulation D), in
each case which is identified in a written notice from the Domestic
Administrative Agent or a requesting Lender to the Borrowers, and not
disapproved in writing by Genlyte Group in a notice given to the Domestic
Administrative Agent and any such requesting Lender, specifying the reasons for
such disapproval, within five Business Days following the receipt by the
Borrowers of such notice disclosing the identity of any proposed transferee (any
such disapproval by Genlyte Group must be reasonable), provided that Genlyte
Group shall not be entitled to exercise the foregoing right of disapproval if
and so long as any Default under section 12.1(a) or an Event of Default shall
have occurred and be continuing, unless a Borrower would incur additional costs,
withholding obligations or other reimbursement obligations under any one or more
of section 2.10, section 3.5, section 4.5 and section 7.4(a) that are not then
being paid or performed in respect of the transferring Lender and such Borrower
has not otherwise exercised its right to replace such Eligible Transferee under
section 7.4(b), in which case Genlyte Group will be entitled to exercise the
foregoing right of disapproval.

 

“Employee Plans” shall have the meaning provided in section 9.14(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

 

14

--------------------------------------------------------------------------------


 

“Environmental Law” shall mean any applicable Federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any binding and
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent, decree or judgment issued to or
rendered against a Borrower or any of its Subsidiaries relating to the
environment, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
which together with a Borrower or any or their respective Subsidiaries would be
deemed to be a “single employer” (i) within the meaning of section 414(b), (c),
(m) or (o) of the Code or (ii) as a result of that Borrower’s or that
Subsidiary’s being or having been a general partner of such person.

 

“Eurodollar Lending Office” shall mean, with respect to any Domestic Revolving
Facility Lender and any Domestic Term Loan Lender, the office of such Lender
specified as its Eurodollar Lending Office in Annex I or in the Assignment and
Assumption Agreement pursuant to which it became a Lender, or such other office
or offices for Eurodollar Loans of such Lender as such Lender may from time to
time specify to the Borrowers and the Domestic Administrative Agent.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in section 2.8(b).

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum which appears on page 5 of the Telerate
Screen for Eurodollar loans (or on any successor or substitute page, or on any
electronic publication of a recognized service organization providing comparable
rate quotations, in any case as determined from time to time by, as applicable,
the Domestic Administrative Agent or the Canadian Administrative Agent) for
deposits of $1,000,000 in same day funds for a maturity corresponding to such
Interest Period, as of 11:00 A.M. (as the case may be, Cleveland, Ohio or
Toronto, Ontario time) on the date which is two Business Days prior to the
commencement of such Interest Period, divided (and rounded upward to the nearest
1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets which may be available

 

15

--------------------------------------------------------------------------------


 

from time to time) applicable to, as the case may be, any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D) or
any Canadian Facility Lender.

 

In the event that such rate is not available at such time for any reason, the
rate referred to in clause (i) above shall be the interest rate per annum equal
to the average (rounded upward to the nearest 1/16th of 1% per annum), of the
rate per annum at which Dollar deposits of $1,000,000 for a maturity
corresponding to the Interest Period are offered to each of the Reference Banks
by prime banks in the London interbank Eurodollar market, determined as of 11:00
A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period.

 

“Event of Default” shall have the meaning provided in section 12.1.

 

“Excluded Taxes” shall mean, with respect to any Lender,

 

(i)            any income or franchise tax imposed on or measured by the net
income or net profits, receipts, capital or net worth of such Lender (a)
pursuant to, in the case of a Domestic Revolving Facility Lender or a Domestic
Term Loan Lender, the laws of the United States and, in the case of a Canadian
Facility Lender, the laws of Canada (or of any jurisdiction within, as the case
may be, the United States or Canada, except to the extent that such jurisdiction
within the United States or Canada imposes such tax solely in connection with
such Lender’s enforcement of its rights or exercise of its remedies under the
Credit Documents), (b) pursuant to the laws of the jurisdiction under which such
Lender is organized, (c) pursuant to the laws of the jurisdiction in which the
principal office of such Lender is located, or (d) pursuant to the laws of the
jurisdiction in which the Applicable Lending Office of such Lender is located,

 

(ii)           any branch profits tax imposed pursuant to, in the case of a
Domestic Revolving Facility Lender or a Domestic Term Loan Lender, the laws of
the United States and, in the case of a Canadian Facility Lender, the laws of
the Dominion of Canada or similar tax pursuant to the laws of any other
jurisdiction described in clause (i), above, and

 

(iii)          in the case of any Foreign Lender, any withholding tax that (a)
is in effect and would apply to amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement or designates a new
Applicable Lending Office or (b) is attributable to such Foreign Lender’s
failure to comply with its obligations under section 7.4(c).

 

Notwithstanding the foregoing, (A) any tax (even if imposed on or measured by
income, profits or receipts) payable pursuant to paragraph (ii) of section
7.4(a) shall not be an Excluded Tax, and (B) a withholding tax will not be an
Excluded Tax to the extent that (1) it is imposed on amounts payable to a
Foreign Lender by reason of an assignment made to such Foreign Lender at the
Borrowers’ request pursuant to section 7.4(b), (2) it is imposed on amounts
payable to a Foreign Lender by reason of any other assignment and does not
exceed that amount for which the assignor would have been indemnified under
section 7.4(a), or (3) in the case of designation of a new Applicable Lending
Office, it does not exceed the amount for which such Foreign Lender would have
been indemnified if it had not designated a new Applicable Lending Office.

 

16

--------------------------------------------------------------------------------


 

“Existing Agreement Agents”, “Existing Agreement Borrowers”, “Existing Agreement
Issuers”, “Existing Agreement Lenders”, “Existing Credit Agreement”, “Existing
Letters of Credit” and “Existing Revolving Loans” shall have the meanings
provided in the Preliminary Statements.

 

“Existing Indebtedness” shall have the meaning provided in section 9.18.

 

“Existing Indebtedness Agreements” shall have the meaning provided in section
9.18.

 

“Facility” shall mean the Domestic Revolving Facility, the Swing Line Revolving
Facility, the Canadian Revolving Facility, or the Domestic Term Loan Facility,
as applicable.

 

“Facility Fee” shall have the meaning provided in section 5.1(a).

 

“Facing Fee” shall have the meaning provided in section 5.2(c).

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Domestic Administrative Agent from three Federal
Funds brokers of recognized standing selected by, as applicable, the Domestic
Administrative Agent or the Canadian Administrative Agent.

 

“Fee Letter” shall have the meaning provided in section 5.2(b).

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, section 5.

 

“Financial Hedge Agreement” shall mean (i) any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement; and (ii) any currency swap agreement, forward currency
purchase agreement or similar agreement or arrangement.

 

“Financial Projections” shall have the meaning provided in section 9.8(b).

 

“Flex Eurodollar Loan” shall mean each Swing Line Revolving Loan bearing
interest at the rates provided in section 2.8(e).

 

“Flex Eurodollar Rate” shall mean for each day on which a Flex Eurodollar Loan
is outstanding, (i) the rate per annum determined by the Domestic Administrative
Agent to appear on such date on page 5 of the Telerate Screen for Eurodollar
loans (or on any successor or substitute page, or on any electronic publication
of a recognized service organization providing comparable rate quotations, in
any case as determined from time to time by the Domestic Administrative Agent)
for deposits of $1,000,000 in same day funds, for a maturity corresponding to an
Interest Period of

 

17

--------------------------------------------------------------------------------


 

one month, as of 11:00 A.M. (Cleveland, Ohio time), with each such Flex
Eurodollar Rate being re-determined in such manner on each Business Day on which
such Flex Eurodollar Loan is outstanding, divided (and rounded upward to the
nearest 1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves and without benefit
of credits for proration, exceptions or offsets which may be available from time
to time) applicable to any member bank of the Federal Reserve System in respect
of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D).

 

In the event that such rate is not available at such time for any reason, the
rate referred to in clause (i) above shall be the interest rate per annum equal
to the average (rounded upward to the nearest 1/16th of 1% per annum), of the
rate per annum at which Dollar deposits of $1,000,000 for a maturity
corresponding to the one-month Interest Period are offered to each of the
Reference Banks by prime banks in the London interbank Eurodollar market,
determined as of 11:00 A.M. (London time) on each day that such Flex Eurodollar
Loan is outstanding and being re-determined on a daily basis as provided above.

 

“Foreign Borrower” shall mean any Borrower which is a Foreign Subsidiary.

 

“Foreign Lender” shall mean, as to Domestic Revolving Facility Lenders and
Domestic Term Loan Lenders, any Lender that is organized under the laws of a
jurisdiction outside of the United States; and, as to Canadian Facility Lenders,
any Lender that is organized under the laws of a jurisdiction outside of Canada.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean accounting principles generally accepted in the United States
as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of section 11, including
defined terms as used therein, are subject (to the extent provided therein) to
sections 1.3 and 15.7(a).

 

“Genlyte Group” shall have the meaning in the first paragraph of this Agreement.

 

“Genlyte General Nova Scotia” shall have the meaning provided in the first
paragraph of this Agreement.

 

“Genlyte Limited Nova Scotia” shall have the meaning provided in the first
paragraph of this Agreement.

 

“Genlyte Thomas” shall have the meaning provided in the first paragraph of this
Agreement.

 

“GTG Intangible” shall have the meaning provided in the Preliminary Statements.

 

“Guaranteed Obligations” shall have the meaning provided in section 14.1.

 

18

--------------------------------------------------------------------------------


 

“Guaranties” shall mean each of the Guaranty Agreements, of even date herewith,
in favor of the applicable Administrative Agents and the applicable Lenders from
one of the Guarantors, and any other Guaranty Agreements executed after the date
hereof by another Guarantor as the same may be amended or modified from time to
time.

 

“Guarantor” shall mean any of the Domestic Facility Guarantors and the Canadian
Facility Guarantors and “Guarantors” shall mean, collectively, the Domestic
Facility Guarantors and the Canadian Facility Guarantors.  Without limiting
generality of the preceding sentence, the Receivables Facility Subsidiary shall
not be a Guarantor.

 

“Guaranty Obligations” shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Hedge Agreement” shall mean any Commodity Hedge Agreement and any Financial
Hedge Agreement.

 

“Increased Commitment Canadian Revolving Facility Lender” shall have the meaning
provided in section 2.1(f).

 

“Increased Commitment Domestic Revolving Facility Lender” shall have the meaning
provided in section 2.1(e).

 

19

--------------------------------------------------------------------------------


 

“Indebtedness” of any person shall mean without duplication:

 

(i)            all indebtedness of such person for borrowed money;

 

(ii)           all bonds, notes, debentures and similar debt securities of such
person;

 

(iii)          the deferred purchase price of capital assets or services which
in accordance with GAAP would be shown on the liability side of the balance
sheet of such person;

 

(iv)          the face amount of all letters of credit issued for the account of
such person and, without duplication, all drafts drawn thereunder;

 

(v)           all obligations, contingent or otherwise, of such person in
respect of bankers’ acceptances;

 

(vi)          all Indebtedness of a second person secured by any Lien on any
property owned by such first person, whether or not such Indebtedness has been
assumed;

 

(vii)         all Capitalized Lease Obligations of such person;

 

(viii)        the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such person;

 

(ix)           all net obligations of such person under Hedge Agreements;

 

(x)            the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse for amounts that are uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the
applicable obligor thereof (and the portion thereof subject to potential
recourse for such amounts, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts;

 

(xi)           the stated value, or liquidation value if higher, of all
Redeemable Stock of such person; and

 

(xii)          all Guaranty Obligations of such person of any indebtedness or
other obligation of the type described in clauses (i) through (xi) above;

 

provided that (a) neither trade payables nor other similar accrued expenses, in
each case arising in the ordinary course of business, nor obligations in respect
of insurance policies or performance or surety bonds which themselves are not
guarantees of Indebtedness (nor drafts, acceptances or similar instruments
evidencing the same nor obligations in respect of letters of credit supporting
the payment of the same) that are no more than forty-five days delinquent, shall
constitute Indebtedness; and (b) the Indebtedness of any person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such person is a general partner) to
the extent such person is liable thereon as a result of such person’s ownership
interest in

 

20

--------------------------------------------------------------------------------


 

or other relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such person is not liable thereon.

 

“Interest Period” with respect to any Eurodollar Loan and any CDOR Loan shall
mean the interest period applicable thereto, as determined pursuant to section
2.9; provided, however, that for purposes of determining the fluctuating rate of
interest applicable to Flex Eurodollar Loans, “Interest Period” shall mean one
month.

 

“Leaseholds” of any person means all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any Domestic Revolving Facility Lender, any
Canadian Facility Lender and any Domestic Term Loan Lender.

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender in violation of its obligations under this Agreement to make available
its portion of any incurrence of Loans, to fund its portion of any Swing Line
Participation Amount under section 2.5(b), or to fulfill is obligations as a
Participant with respect to Letters of Credit under section 3.4 or Section 4.4 
(ii) a Lender having notified the Administrative Agents and/or the Borrowers
that it does not intend to comply with such obligations, in the case of either
(i) or (ii) as a result of the appointment of a receiver or conservator with
respect to such Lender at the direction or request of any regulatory agency or
authority.

 

“Lender Register” shall have the meaning provided in section 15.16.

 

“Letter of Credit” shall mean a Domestic Facility Letter of Credit or a Canadian
Facility Letter of Credit, as applicable, and “Letters of Credit” shall mean,
collectively, the Domestic Facility Letters of Credit and Canadian Facility
Letters of Credit and shall include without limitation the Existing Letters of
Credit.

 

“Letter of Credit Documents” shall have the meaning provided in section 3.2(a).

 

“Letter of Credit Fee” shall have the meaning provided in section 5.2(b).

 

“Letter of Credit Issuer” shall have the meaning provided in the first paragraph
of this Agreement, together with such other Lender that is requested, and
agrees, to so act by the Borrowers, and is approved by the Administrative
Agents.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
lease or charge of any kind (including any agreement or consignment arrangement
to give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof).

 

“Loan” shall have the meaning provided in section 2.1 and shall include any
Domestic Revolving Loan, Swing Line Revolving Loan, Canadian Revolving Loan, or
Domestic Term Loan, as the case may be.

 

21

--------------------------------------------------------------------------------


 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean any or all of the following:  (i) any
material adverse effect on the business, operations, property, prospects,
assets, liabilities or condition (financial or otherwise) of, when used with
reference to the Borrowers, or any of their respective Subsidiaries, the
Borrowers and such Subsidiaries, taken as a whole, or when used with reference
to any other person, such person and its Subsidiaries, taken as a whole, as the
case may be; (ii) any material adverse effect on the ability of each of the
Credit Parties to perform its obligations under the Credit Documents to which it
is a party; (iii) any material adverse effect on the ability of the Borrowers,
the Guarantors and their respective Subsidiaries, taken as a whole, to pay their
liabilities and obligations as they mature or become due; or (iv) any material
adverse effect on the validity, effectiveness or enforceability, as against any
Credit Party, of any of the Credit Documents to which it is a party.

 

“Material Subsidiary” shall mean, at any time, any Subsidiary of Genlyte Group
(i) that has assets at such time comprising three percent (3%) or more of the
consolidated assets of Genlyte Group, or (ii) whose operations in the current
fiscal year are expected to, or whose operations in the most recent fiscal year
did (or would have if such person had been a Subsidiary for such entire fiscal
year), represent three percent (3%) or more of the consolidated earnings before
interest, taxes, depreciation and amortization of Genlyte Group for such fiscal
year; provided, however, that notwithstanding the foregoing , the term “Material
Subsidiary” shall (a) include, without limitation, Genlyte Thomas, Genlyte
Holdings, Genlyte Lighting, Genlyte Limited Nova Scotia, Genlyte General Nova
Scotia, Genlyte Canadian Holdings, LLC, Genlyte Intangible Inc., Shakespeare
Composite Structures LLC, GTG Intangible, Genlyte International Acquisitions LP,
Canlyte Inc., Ledalite Architectural Products LP, Lumec Holding Corp., Lumec
Inc. and any other Subsidiary which becomes a Borrower hereunder and (b) not
include the Receivables Facility Subsidiary.

 

“Maturity Date” shall mean July 31, 2009, or such earlier date on which the
Total Commitment is terminated.

 

“Minimum Borrowing Amount” shall mean (i) for Domestic Revolving Loans which are
(A) Domestic Prime Rate Loans, $500,000, with minimum increments thereafter of
$100,000, or (B) Eurodollar Loans, $2,000,000, with minimum increments
thereafter of $1,000,000; (ii) for Swing Line Revolving Loans, $500,000, with
minimum increments thereafter of $100,000; (iii) for Canadian Revolving Loans
which are (A) Canadian Prime Rate Loans, CDN$500,000, with minimum increments
thereafter of CDN$100,000, (B) CDOR Loans, CDN$2,000,000, with minimum
increments thereafter of CDN$500,000, (C) Domestic Prime Rate Loans, $500,000,
with minimum increments thereafter of $100,000, or (D) Eurodollar Loans,
$2,000,000, with minimum increments thereafter of $1,000,000; and (iv) for
Domestic Term Loans which are (A) Domestic Prime Rate Loans, $500,000, with
minimum increments thereafter of $100,000 (or at any time such lesser amount
that is the difference between the aggregate principal balance of the Domestic
Term Loans at such time and the aggregate principal balance of all Eurodollar
Loans that constitute a portion of the Domestic Term Loans at such time), or (B)
Eurodollar Loans, $2,000,000, with minimum increments thereafter of $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

22

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in section
4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which a Borrower or any ERISA Affiliate, and one or more
employers other than the Borrowers or an ERISA Affiliate, is making or accruing
an obligation to make contributions or, in the event that any such plan has been
terminated, to which a Borrower or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“NCB” shall mean National City Bank of Kentucky, a national banking association,
together with its successors and assigns.

 

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (i) commissions, cost valuations and other
reasonable and customary expenses of sale incurred in connection with such Asset
Sale, and other reasonable and customary fees and expenses incurred, and all
state, and local taxes paid or reasonably estimated to be payable by such
person, as a consequence of such Asset Sale and the payment of principal,
premium and interest of Indebtedness secured by the asset which is the subject
of the Asset Sale and required to be, and which is, repaid under the terms
thereof as a result of such Asset Sale, (ii) amounts of any distributions
payable to holders of minority interests in the relevant person or in the
relevant property or assets and (iii) incremental income taxes paid or payable
as a result thereof.

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Increasing Canadian Facility Lender” shall have the meaning provided in
section 2.1(f).

 

“Non-Increasing Domestic Revolving Facility Lender” shall have the meaning
provided in section 2.1(e).

 

“Note” shall mean a Domestic Revolving Note, a Domestic Term Loan Note, a Swing
Line Revolving Note or a Canadian Revolving Note.

 

“Notice of Borrowing” shall have the meaning provided in section 2.3(a).

 

“Notice of Continuation” shall have the meaning provided in section 2.9(a).

 

“Notice of Conversion” shall have the meaning provided in section 2.7.

 

“Notice Office” shall mean (i) with respect to the Domestic Administrative
Agent, the office of the Domestic Administrative Agent at 629 Euclid Avenue,
Second Floor, Cleveland, Ohio 44114, Attention: Agent Services Division, Locator
number 3028 (facsimile: (216) 222-0103), or such other

 

23

--------------------------------------------------------------------------------


 

office, located in a city in the United States Eastern Time Zone, as the
Domestic Administrative Agent may designate to the Borrowers or Lenders from
time to time and (ii) with respect to the Canadian Administrative Agent, the
office of the Canadian Administrative Agent at 161 Bay Street, Suite 4240,
Toronto, Ontario M5J2S1 (facsimile: (416) 363-7574), or such other office as the
Canadian Administrative Agent may designate to the Borrowers or Lenders from
time to time.

 

“Notice of Swing Line Refunding” shall have the meaning provided in section
2.5(a).

 

“Obligations” shall mean (a) all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
of the Borrowers or any other Credit Party to either Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Credit Document and
(b) all amounts direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by Genlyte Group or any of its
Material Subsidiaries under and pursuant to a Specified Hedge Agreement;
provided, that (i) Obligations of Genlyte Group or any Material Subsidiary under
any Specified Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed, (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements (other
than, as to any such holders that are Lenders, in their capacity as Lenders
hereunder), and (iii) the amount of Obligations under any Specified Hedge
Agreement that is guaranteed and secured by the Security Documents shall not
exceed the amount that would be payable (or would permit the Lender or Lender
Affiliate counterparty thereto to cause to become payable) by, as the case may
be, Genlyte Group or its Material Subsidiary that is party thereto (after giving
effect to any netting agreement) upon the occurrence of any default or other
termination thereunder (after notice and opportunity to cure to the extent, if
any, provided for in such Specified Hedge Agreement).

 

“Operating Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee which, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

 

“Participant” shall mean a Domestic Facility Participant and/or a Canadian
Facility Participant, as applicable.

 

“Payment Office” shall mean (i) with respect to Borrowings under the Domestic
Revolving Facility or the Swing Line Revolving Facility, the office of the
Domestic Administrative Agent at 629 Euclid Avenue, Second Floor, Cleveland,
Ohio 44114, Attention: Agent Services Division, Locator number 3028 (facsimile:
(216) 222-0103), or such other office, located in a city in the United States
Eastern Time Zone, as the Domestic Administrative Agent may designate to the
Borrowers or Domestic Revolving Facility Lenders from time to time and (ii) with
regard to Borrowings under the Canadian Revolving Facility, the office of the
Canadian Administrative Agent at 161 Bay Street, Suite 4240, Toronto, Ontario
M5J2S1 (facsimile: (416) 363-7574), or such other office as the Canadian
Administrative Agent may designate to the Borrowers or Canadian Facility Lenders
from time to time.

 

24

--------------------------------------------------------------------------------


 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

 

(i)            such Acquisition involves a line or lines of business which is
complementary to the lines of business in which a Borrower or any of its
Material Subsidiaries, as the case may be, making the Acquisition is engaged on
the Effective Date, unless the Required Lenders specifically approve or consent
to such Acquisition in writing;

 

(ii)           such Acquisition is not actively opposed by the Board of
Directors (or similar governing body) of the selling person or the person whose
equity interests are to be acquired, unless all of the Lenders specifically
approve or consent to such Acquisition in writing; and

 

(iii)          Genlyte Group has reasonably determined that, on a pro forma
basis, such Acquisition is not likely to cause a breach of the financial
covenants contained in sections 11.7 and 11.8;

 

provided, that the term Permitted Acquisition specifically excludes any loans,
advances or minority investments otherwise permitted pursuant to section 11.5.

 

“Permitted Liens” shall mean Liens described in section 11.3.

 

“Person” or “person” shall mean any individual, partnership, joint venture,
firm, corporation, limited liability company, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in section 3(2) of ERISA and any
multiemployer or single-employer plan as defined in section 4001 of ERISA, which
is maintained or contributed to by (or to which there is an obligation to
contribute by) a Borrower or any Subsidiary or an ERISA Affiliate, and each such
plan for the five year period immediately following the latest date on which a
Borrower or any Subsidiary or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute to such plan.

 

“Pledge Agreement” shall mean each Pledge Agreement between Genlyte Group,
Genlyte Thomas, Genlyte Intangible Inc., Canlyte Inc., Lumec Holding Corp. or
other Credit Party, and the Administrative Agents, as collateral agents, as the
same may be amended or modified from time to time, which secures the
Obligations.

 

“Pledged Entity” shall mean each Person, the capital stock or other equity or
ownership interests of which has been pledged under a Pledge Agreement.

 

“Principal Officer” shall mean any officer of a Borrower whose title is
(including any title which is substantially the same as):  (i) Chief Executive
Officer, (ii) President, (iii) Chief Financial Officer or Vice
President-Finance, or (iv) Treasurer.

 

25

--------------------------------------------------------------------------------


 

“Prohibited Transaction” shall mean a transaction with respect to a Plan that is
prohibited under section 4975 of the Code or section 406 of ERISA and not exempt
under section 4975 of the Code or section 408 of ERISA.

 

“Purchase Agreement” shall mean the Purchase Agreement dated May 20, 2004 among
the Thomas Industries, Inc., as seller (for itself and its “Transferring
Affiliates”), Genlyte Group, as purchaser in respect of the Thomas Interests,
and Genlyte Thomas, as amended by the letter agreement among such parties dated
July 29, 2004.

 

“Purchase Date” shall have the meaning provided in section 2.5(b).

 

“Qualified Receivables Facility Requirements” means, with respect to any
accounts receivable securitization facility entered into by Genlyte Group and
any one or more of its Subsidiaries after the Closing Date, the following
requirements:

 

(i)            Genlyte Group shall have delivered to the Administrative Agent
(A) no later than ten (10) Business Days prior to the effective date of such
accounts receivable securitization facility (or such lesser period as the
Administrative Agents may approve in writing), drafts of any and all documents
evidencing, securing or otherwise governing such accounts receivable
securitization facility and (B) no later than three (3) Business Days prior to
the effective date of such accounts receivable securitization facility (or such
lesser period as the Administrative Agents may approve in writing), final
versions of all such documents;

 

(ii)           the “seller” (or equivalent party otherwise named) to Persons who
are not Affiliates of Genlyte Group of accounts receivable under such accounts
receivable securitization facility is a Receivables Facility Subsidiary.

 

(iii)          the maximum amount of “capital” (or equivalent term used to
describe obligations outstanding under such accounts receivable securitization
facility that would be characterized as loan principal if such accounts
receivable securitization facility were structured as a secured lending facility
rather than as a purchase facility) that is permitted to be outstanding at any
time shall not be greater than $110,000,000;

 

(iv)          the scheduled maturity of such accounts receivable securitization
facility shall not be earlier than 362 days after the initial effective date of
such accounts receivable securitization facility;

 

(v)           the Receivables Facility Subsidiary thereunder is required to
apply all funds available to it (after giving effect to the allocation of funds
to reserves required under the terms of such accounts receivable securitization
facility and to the payment of interest, principal and other amounts owed under
such accounts receivable securitization facility) to pay the purchase price for
accounts receivable;

 

(vi)          the Administrative Agents are satisfied that the “amortization
events” (or equivalent term used to describe default or termination events in
respect of such accounts

 

26

--------------------------------------------------------------------------------


 

receivable securitization facility) in such accounts receivable securitization
facility shall not be made more onerous on Genlyte Group and its Subsidiaries
that are party thereto in any material respect than those contained in the
Qualified Receivables Purchase Agreement, as it provides on the date of this
Agreement (or is modified in accordance with the provisions of this Agreement);

 

(vii)         the Administrative Agents are satisfied that the degree of
recourse to Genlyte Group and Subsidiaries party thereto under or in respect of
such accounts receivable securitization facility shall not be increased in any
material respect from the degree of recourse to Genlyte Group and its
Subsidiaries that are parties to the Qualified Receivables Sale Agreement, the
Qualified Receivables Purchase Agreement and the other Transaction Documents, as
they provide on the date of this Agreement (or are modified in accordance with
the provisions of this Agreement), and in no event shall Genlyte or any of its
Subsidiaries (other than the Receivables Facility Subsidiary) have recourse
liability under such accounts receivable securitization facility, other than
Standard Securitization Undertakings;

 

(viii)        the Administrative Agents are satisfied that the covenants of
Genlyte Group and its Subsidiaries that are party to such accounts receivable
securitization facility shall not be made more restrictive (whether through the
modification of existing covenants or the provision of additional covenants) to
Genlyte Group and such Subsidiaries in any material respect than those contained
in the Qualified Receivables Sale Agreement, the Qualified Receivables Purchase
Agreement and the other Transaction Documents, as they provide on the date of
this Agreement (or are modified in accordance with the provisions of this
Agreement); provided that any such modification that conforms such covenants of
such parties to such accounts receivable securitization facility to the
covenants of the Borrowers contained in this Agreement shall not be deemed to
make such covenants more restrictive for the purposes of this clause (viii);

 

(ix)           the Administrative Agents are satisfied that such accounts
receivable securitization facility does not, in any material respect, provide
for the transfer of, or the grant of a Lien in, (A) any property of any Credit
Party, other than the Subsidiaries that are parties to such accounts receivable
securitization facility or (B) any property of Genlyte Group or any of its
Subsidiaries that is not of the type or category of property transferred or
encumbered pursuant to, as the case may be, the Qualified Receivables Sale
Agreement, the Qualified Receivables Purchase Agreement and the other
Transaction Documents, as they provide on the date of this Agreement (or are
modified in accordance with the provisions of this Agreement); and

 

(x)            the parties to this Agreement shall have executed and delivered
to the Administrative Agents such amendment to this Agreement as the
Administrative Agents deem reasonably necessary to amend the meanings of defined
terms used in this Agreement that are defined by reference to the Qualified
Receivables Purchase Agreement, as it provides on the date of this Agreement (or
is modified in accordance with the provisions of this Agreement), to conform to
the equivalent terms defined in the documents evidencing, securing or otherwise
governing such accounts receivable securitization facility.

 

27

--------------------------------------------------------------------------------


 

“Qualified Receivables Transaction” means (i) collectively, the transactions
entered into by the Receivables Facility Subsidiary and Genlyte Group, Genlyte
Thomas and certain of Genlyte Thomas’ Subsidiaries pursuant to, collectively,
the Qualified Receivables Sale Agreement, the Qualified Receivables Purchase
Agreement and the other Transaction Documents and (ii) any replacement accounts
receivable securitization facility that meets the Qualified Receivables Facility
Requirements.

 

“Qualified Receivables Purchase Agreement” means the Receivables Purchase
Agreement dated as of August 2, 2004 among the Receivables Facility Subsidiary,
as seller, Genlyte Thomas, as servicer, Jupiter Securitization Corporation, the
banks and other financial institutions party thereto and Bank One, NA (Main
Office Chicago), as agent, as such agreement may be amended, restated or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

 

“Qualified Receivables Sale Agreement” means the Receivables Sale Agreement
dated as of August 2, 2004, among Genlyte Thomas and certain of its Subsidaries
from time to time party thereto, as sellers, and the Receivables Facility
Subsidiary, as purchaser, as such agreement may be amended, restated or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

 

“Real Property” of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

 

“Receivables” shall have the meaning provided in the Qualified Receivables
Purchase Agreement.

 

“Receivables Facility Assets” means, collectively, (i) all Receivables which are
described as being transferred by Genlyte Thomas or certain of its Subsidiaries
or the Receivables Facility Subsidiary pursuant to a Qualified Receivables
Transaction, (ii) all Related Security (as defined in the Qualified Receivables
Purchase Agreement), and (iii) all Collections (as defined in the Qualified
Receivables Purchase Agreement) and other proceeds of such Receivables.

 

“Receivables Facility Subsidiary” means (i) Genlyte Receivables Corporation, a
Delaware corporation, that is a bankruptcy-remote, special purpose, Wholly-Owned
Subsidiary of Genlyte Group created in connection with the Qualified Receivables
Transaction that is effective on the Closing Date, which Subsidiary shall engage
in no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Facility Subsidiary
therefor by Genlyte Group’s Board of Directors and (ii) with respect to any
other Qualified Receivables Transaction entered into by Genlyte Group or any of
its Subsidiaries after the Closing Date, any other bankruptcy-remote, special
purpose, Wholly-Owned Domestic Subsidiary of Genlyte Group which engages in no
activities other than those incidental to the Qualified Receivables Transaction
to which it is a party and which is designated as the Receivables Facility
Subsidiary therefor by Genlyte Group’s Board of Directors, in each case so long
as neither Genlyte Group nor

 

28

--------------------------------------------------------------------------------


 

any of its other Subsidiaries has any obligation to maintain or preserve such
Subsidiary’s financial condition or cause such Subsidiary to achieve certain
levels of operating results.  As used in the foregoing sentence, activities that
are “incidental” to a Qualified Receivables Transaction shall include, without
limitation, the return to Genlyte Group of capital contributed to the
Receivables Facility Subsidiary by Genlyte Group, the repayment to Genlyte Group
of loans advanced to the Receivables Facility Subsidiary by Genlyte Group, the
advance of loans by the Receivables Facility Subsidiary to Genlyte Group or any
Material Subsidiary, and the acceptance by the Receivables Facility Subsidiary
of repayments by Genlyte Group of loans advanced to Genlyte Group by the
Receivables Facility Subsidiary.

 

“Receivables Purchase Note” means the “Subordinated Note” as defined in, and
issued by the Receivables Facility Subsidiary pursuant to, the Qualified
Receivables Sale Agreement to evidence its obligation to pay the purchase price
for Receivables to Genlyte Thomas or certain of its Subsidiaries in connection
with a Qualified Receivables Transaction.

 

“Redeemable Stock” shall mean with respect to any person any capital stock or
similar equity interests of such person that (i) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Maturity Date; or
(ii) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, or at the option of the
holder or holders thereof, or otherwise, at any time prior to the Maturity Date,
other than any such redemption, repurchase or retirement occasioned by a “change
of control” or similar event.

 

“Reference Banks” shall mean (a) with respect to Domestic Revolving Loans and
Domestic Term Loans (i) National City Bank, and (ii) any other Lender or Lenders
(A) selected as a Reference Bank by the Domestic Administrative Agent and the
Required Domestic Revolving Facility Lenders and Required Domestic Term Loan
Lenders, and (B) whose selection is approved by the Domestic Facility Borrowers,
such approval not to be unreasonably withheld or delayed and (b) with respect to
Canadian Revolving Loans (i) Bank One and (ii) any other Lender or Lenders (A)
selected as a Reference Bank by the Canadian Administrative Agent and the
Required Canadian Facility Lenders, and (B) whose selection is approved by the
Canadian Facility Borrowers, such approval not to be unreasonably withheld or
delayed.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Reportable Event” shall mean an event described in section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under the PBGC Regulations.

 

29

--------------------------------------------------------------------------------


 

“Required Canadian Facility Lenders” shall mean Non-Defaulting Lenders whose
outstanding Canadian Revolving Loans and Unutilized Canadian Revolving
Commitments constitute more than 51% of the sum of the total outstanding
Canadian Revolving Loans and Unutilized Canadian Revolving Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, none of the
Borrowers nor any Affiliate shall be included in (i) the Lenders holding such
amount of the Canadian Revolving Loans or having such amount of the Unutilized
Canadian Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Canadian Revolving Loans or Unutilized Canadian
Revolving Commitments).

 

“Required Domestic Revolving Facility Lenders” shall mean Non-Defaulting Lenders
whose outstanding Domestic Revolving Loans and Unutilized Domestic Revolving
Commitments constitute more than 51% of the sum of the total outstanding
Domestic Revolving Loans and Unutilized Domestic Revolving Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, none of the
Borrowers nor any Affiliate shall be included in (i) the Lenders holding such
amount of the Domestic Revolving Loans or having such amount of the Unutilized
Domestic Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Domestic Revolving Loans or Unutilized Domestic
Revolving Commitments).

 

“Required Domestic Term Loan Lenders” shall mean, prior to the advance of the
Domestic Term Loans, Non-Defaulting Lenders whose Domestic Term Loan Commitments
constitute more than 51% of the sum of the total outstanding Domestic Term Loan
Commitments of Non-Defaulting Lenders and, thereafter, Domestic Term Loan
Lenders whose outstanding Domestic Term Loans constitute more than 51% of the
sum of the total outstanding Domestic Term Loans (provided that, for purposes
hereof, none of the Borrowers nor any Affiliate shall be included in (i) the
Lenders holding such amount of the Domestic Term Loans or having such amount of
the Domestic Term Loan Commitments, or (ii) determining the aggregate unpaid
principal amount of the Domestic Term Loans or Domestic Term Loan Commitments).

 

“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Domestic
Revolving Loans, Canadian Revolving Loans, Unutilized Domestic Revolving
Commitments, Unutilized Canadian Revolving Commitments and Domestic Term Loans
(or prior to the advance of the Domestic Term Loans, Domestic Term Loan
Commitments) constitute more than 51% of the sum of the total outstanding
Domestic Revolving Loans, Canadian Revolving Loans, Unutilized Domestic
Revolving Commitments, Unutilized Canadian Revolving Commitments and Domestic
Term Loans (or prior to the advance of the Domestic Term Loans, Domestic Term
Loan Commitments) of Non-Defaulting Lenders (provided that, for purposes hereof,
none of the Borrowers nor any Affiliate shall be included in (i) the Lenders
holding such amount of the Domestic Revolving Loans, Canadian Revolving Loans or
Domestic Term Loans or having such amount of the Unutilized Domestic Revolving
Commitments, Unutilized Canadian Revolving Commitments or Domestic Term Loan
Commitments, or (ii) determining the aggregate unpaid principal amount of the
Domestic Revolving Loans, Canadian Revolving Loans, Domestic Term Loans,
Unutilized Domestic Revolving Commitments, Unutilized Canadian Revolving
Commitments or Domestic Term Loan Commitments).

 

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by a Borrower or any Subsidiary of any property
(except for temporary leases for a

 

30

--------------------------------------------------------------------------------


 

term, including any renewal thereof, of not more than one year), which property
has been or is to be sold or transferred by the Borrower or such Subsidiary to
such person.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

 

“Security Documents” shall mean the Pledge Agreements, the Guaranties and each
other document pursuant to which any guaranty or Lien is granted by any Borrower
or any of their respective Subsidiaries (other than the Receivables Facility
Subsidiary) to the Domestic Administrative Agent or the Canadian Administrative
Agent, as the case may be, as security for any of the Obligations.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.

 

“Specified Hedge Agreement” shall mean any Hedge Agreement entered into in
compliance with the provisions of section 10.10 and (a) entered into by (i)
Genlyte Group or any of its Material Subsidiaries and (ii) any Lender or any
Affiliate thereof and (b) which has been designated by such Lender or Affiliate
thereof and Genlyte Group, by notice to the Administrative Agents not later than
30 days after the execution and delivery thereof by, as the case may be, Genlyte
Group or such Material Subsidiary, as a Specified Hedge Agreement; provided that
the designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of any Lender or Affiliate thereof that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor (other than, as to any such party that is a Lender,
its rights in its capacity as a Lender hereunder); and the amount of exposure
of, or owing to, any Lender under any Specified Hedge Agreement shall not be
taken into account for the purpose of determining Required Canadian Facility
Lenders, Required Domestic Revolving Facility Lenders, Required Domestic Term
Loan Lenders, or Required Lenders.

 

31

--------------------------------------------------------------------------------


 

“Standard Permitted Liens” shall mean the following:

 

(i)            Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established;

 

(ii)           Liens in respect of property or assets imposed by law which were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, which do not in the aggregate detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Borrowers or any of their respective
Subsidiaries and which are not delinquent or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

(iii)          Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

 

(iv)          Easements, rights-of-way, zoning or deed restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
adversely affecting in any material respect the ordinary conduct of the business
of the Borrowers or any of their respective Subsidiaries considered as an
entirety;

 

(v)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under section 12.1(f);

 

(vi)          Leases or subleases granted to others not interfering in any
material respect with the business of the Borrowers or any of their respective
Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement; and

 

(vii)         Rights of consignors and consignees in respect of consignment
arrangements entered into by a Borrower or any of its Subsidiaries in the
ordinary course of business and consistent with past practice.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities made by any Credit Party in connection with a
Qualified Receivables Transaction that are customary for accounts receivables
securitization facilities, provided that Standard Securitization Undertakings
shall not include Indebtedness (other than Obligations, as defined in the
Qualified Receivables Purchase Agreement) or Guaranty Obligations or recourse
obligations in respect of Receivables that are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the applicable obligor
thereof.  By way of clarification and not limitation, the

 

32

--------------------------------------------------------------------------------


 

representations, warranties, covenants and indemnities made by certain of the
Credit Parties under and pursuant to the Transaction Documents, as they provide
on the date of this Agreement (and as modified in accordance with this
Agreement), shall be deemed to be Standard Securitization Undertakings.

 

“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions or other requirements for
drawing could then be met).

 

“Subsidiary” of any person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of a Borrower.

 

“Swing Line Exposure” means, at any time, the aggregate outstanding principal
amount of the Swing Line Revolving Loans at such time.  The Swing Line Exposure
of any Domestic Revolving Facility Lender at any time will be its Domestic
Revolving Percentage of the total Swing Line Exposure at such time.

 

“Swing Line Lender” shall have the meaning provided in the first paragraph of
this Agreement and shall include any other single Lender to whom the Swing Line
Lender has transferred its entire Swing Line Revolving Commitment and any Swing
Line Revolving Loans.

 

“Swing Line Participation Amount” shall have the meaning provided in section
2.5(b).

 

“Swing Line Revolving Commitment” shall mean, with respect to the Swing Line
Lender, the amount set forth opposite such Lender’s name in Annex I as its
“Swing Line Revolving Commitment” as the same may be reduced from time to time
pursuant to any one or more of sections 6.1, 6.2 and 12.2 or adjusted from time
to time as a result of assignments to or from the Swing Line Lender pursuant to
section 15.4.  As of the Closing Date, the Swing Line Revolving Commitment shall
be $20,000,000.

 

“Swing Line Revolving Facility” shall mean the credit facility evidenced by the
Swing Line Revolving Commitment.

 

“Swing Line Revolving Loan” shall have the meaning provided in section 2.1(b).

 

“Swing Line Revolving Note” shall have the meaning provided in section 2.6(a).

 

33

--------------------------------------------------------------------------------


 

“Synthetic Lease” shall mean any lease (i) which is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.

 

“Taxes” shall have the meaning provided in section 7.4.

 

“Testing Period” shall mean for any determination, a single period consisting of
the four consecutive fiscal quarters of the Borrowers then last ended (whether
or not such quarters are all within the same fiscal year), except that if a
particular provision of this Agreement indicates that a Testing Period shall be
of a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters of the Borrowers then last ended which are
so indicated in such provision.

 

“Thomas Interests” and “Thomas Sellers” shall have the meanings provided in the
Preliminary Statements.

 

“Total Commitment” shall mean, collectively, the Total Revolving Commitment and
the Total Domestic Term Loan Commitment.

 

“Total Revolving Commitment” shall mean, collectively, the Total Canadian
Revolving Commitment and the Total Domestic Revolving Commitment.

 

“Total Canadian Revolving Commitment” shall mean, collectively, the Canadian
Revolving Commitments of the Canadian Facility Lenders, which, as of the Closing
Date, shall be CDN$27,000,000.

 

“Total Domestic Revolving Commitment” shall mean, collectively, the Domestic
Revolving Commitments of the Domestic Revolving Facility Lenders, which, as of
the Closing Date, shall be $180,000,000.

 

“Total Domestic Term Loan Commitment” shall mean, collectively, the Domestic
Term Loan Commitments of the Domestic Term Loan Lenders, which shall be
$100,000,000.

 

“Transaction Documents” shall have the meaning provided in the Qualified
Receivables Purchase Agreement, as such documents may be amended, restated or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Domestic Prime Rate Loan, a Flex Eurodollar
Loan, a Eurodollar Loan, a Canadian Prime Rate Loan or a CDOR Loan.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in

 

34

--------------------------------------------------------------------------------


 

accordance with Statement of Financial Accounting Standards No. 87, based upon
the actuarial assumptions used by the Plan’s actuary in the most recent annual
valuation of the Plan.

 

“United States” and “U.S.” each means United States of America.

 

“Unpaid Canadian Facility Drawing” shall have the meaning provided in section
4.3(a).

 

“Unpaid Domestic Facility Drawing” shall have the meaning provided in section
3.3(a).

 

“Unpaid Drawings” shall mean, collectively, the Unpaid Domestic Facility
Drawings and the Unpaid Canadian Facility Drawings.

 

“Unutilized Canadian Revolving Commitment” for any Canadian Facility Lender at
any time such Lender’s Canadian Revolving Commitment at such time, less (1) the
principal amount of Canadian Revolving Loans made by such Canadian Facility
Lender and outstanding at such time, less (2) such Canadian Facility Lender’s
Canadian Revolving Facility Percentage of the Canadian Facility Letter of Credit
Outstandings at such time.

 

“Unutilized Domestic Revolving Commitment” for any Domestic Revolving Facility
Lender at any time shall mean such Lender’s Domestic Revolving Commitment at
such time, less (1) the principal amount of Domestic Revolving Loans made by
such Domestic Revolving Facility Lender and outstanding at such time, less (2)
such Domestic Revolving Facility Lender’s Domestic Revolving Facility Percentage
of the Domestic Facility Letter of Credit Outstandings at such time, less (3)
such Domestic Revolving Facility Lender’s Domestic Revolving Facility Percentage
of the aggregate unpaid principal balance of the Swing Line Revolving Loans at
such time.

 

“Unutilized Swing Line Revolving Commitment” for the Swing Line Lender at any
time shall mean the excess of (i) the Swing Line Lender’s Swing Line Revolving
Commitment at such time over (ii) the aggregate principal amount of Swing Line
Revolving Loans made by the Swing Line Lender and outstanding at such time.

 

“Unutilized Total Canadian Revolving Commitment” shall mean, at any time, the
excess of (i) the Total Canadian Revolving Commitment at such time over (ii) the
aggregate principal amount of all Canadian Revolving Loans and Canadian Facility
Letter of Credit Outstandings then outstanding.

 

“Unutilized Total Domestic Revolving Commitment” shall mean, at any time, the
excess of (i) the Total Domestic Revolving Commitment at such time over (ii) the
sum of the aggregate principal amount of all Domestic Revolving Loans and Swing
Line Revolving Loans and the Domestic Facility Letter of Credit Outstandings
then outstanding.

 

“Wholly-Owned Material Subsidiary” shall mean each Wholly-Owned Subsidiary that
is also a Material Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean each Subsidiary, at least 95% of whose
capital stock, equity interests, membership interests and partnership interests,
other than director’s

 

35

--------------------------------------------------------------------------------


 

qualifying shares or similar interests, are owned directly or indirectly by the
Gentlye Group, provided however for the purposes of this Agreement, the term
“Wholly-Owned Subsidiary” shall also include Lumec-Schreder Inc., a corporation
organized under the laws of Quebec, for so long as not less than 50.5% of the
capital stock of Lumec-Schreder Inc. is owned by a Borrower or a Wholly-Owned
Subsidiary of a Borrower.

 

“Written”, “written” or “in writing” shall mean any form of written
communication or a communication by means of telex, facsimile transmission,
e-mail electronic transmission, telegraph or cable.

 

1.2.         Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

1.3.         Accounting Terms.  Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agents that the Borrowers request an
amendment to any provision of section 10 or 11 hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof to such provision (or if the Administrative Agents notify the Borrowers
that the Required Lenders request an amendment to any such provision hereof for
such purposes), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance with the requirements of this
Agreement.  Notwithstanding anything in this section 1.3 to the contrary, in the
event that there is a change in GAAP or in the application thereof occurring
after the Effective Date mandating the expensing of stock options or comparable
equity based compensation, without further action by the Administrative Agents,
the Lenders, the Borrowers or any other Credit Party, such changes requiring the
expensing of stock options or comparable equity based compensation shall be
disregarded and this Agreement shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective.

 

1.4.         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to sections, Annexes
and Exhibits shall be construed to refer to sections of, and Annexes and
Exhibits to, this Agreement, and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to

 

36

--------------------------------------------------------------------------------


 

any and all real property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing.

 

1.5.         Additional Borrowers.  By execution of an Additional Borrower
Joinder by a Wholly-Owned Subsidiary (other than the Receivables Facility
Subsidiary) and upon acceptance thereof by the Administrative Agents and the
Required Lenders, each in its sole discretion, and such Person’s satisfaction of
all conditions and completion of all deliveries specified in the Additional
Borrower Joinder, this Agreement shall be deemed to be amended so that such
Person shall become for all purposes of this Agreement as if an original
signatory hereto, and shall be admitted as a Borrower hereunder, and this
Agreement shall be binding for all purposes on such Person as a Borrower as if
an original signatory hereto.

 

1.6.         Appointment of Genlyte Group as Representative.  For purposes of
this Agreement, each Borrower other than Genlyte Group (i) authorizes Genlyte
Group to make such requests, give such notices or furnish such certificates to
either Administrative Agent or any Lender as may be required or permitted by
this Agreement for the benefit of such Borrower and (ii) authorizes the
Administrative Agents to treat such requests, notices, certificates or consents
given or made by Genlyte Group to have been made, given or furnished by the
applicable Borrower for purposes of this Agreement.  Each Administrative Agent
and each Lender shall be entitled to rely on each such request, notice,
certificate or consent made, given or furnished by the Borrower pursuant to the
provisions of this Agreement or any other Credit Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Borrower.

 

1.7          Qualified Receivables Transaction.   The inclusion of “Aggregate
Capital” in the definition of Consolidated Total Debt and “Yield” in the
definition of Consolidated Interest Expense, and the inclusion of various other
references to a Qualified Receivables Transaction, the Qualified Receivables
Purchase Agreement, the Qualified Receivables Sale Agreement and terms defined
therein, are made to protect certain interests of the Lenders and the Credit
Parties and shall not be construed to impugn the stated intentions of the
parties to a Qualified Receivables Transaction, the Qualified Receivables
Purchase Agreement and the Qualified Receivables Sale Agreement that the sales
and purchases of Receivables Facility Assets contemplated thereby are “true” and
outright sales and purchases.

 

1.8          Currency Equivalents; Canadian Facility Amounts.   For purposes of
this Agreement, except as otherwise specified herein, (i) the equivalent in
Dollars of Canadian Dollars shall be determined by using the quoted spot rate at
which the Canadian Administrative Agent offers to exchange Dollars for Canadian
Dollars at its Payment Office at 9:00 A.M. (local time at the Payment Office) on
the Business Day on which such equivalent is to be determined, and (ii) the
equivalent in Canadian Dollars of Dollars shall be determined by using the
quoted spot rate at which the Canadian Administrative Agent’s Payment Office
offers to exchange Canadian Dollars for Dollars at the Payment Office at 9:00
A.M. (local time at the Payment Office) on the Business Day on which such
equivalent is to be determined.  Unless the context otherwise requires,
references in this Agreement or any of the other Credit Documents to the
principal amounts of, or outstanding balances of, Canadian Revolving Loans (or
words of similar import) shall be deemed to refer to the sum of the aggregate
principal balance of Canadian Revolving Loans denominated in Canadian

 

37

--------------------------------------------------------------------------------


 

Dollars then outstanding, plus the Canadian Dollar equivalent of the aggregate
principal balance of Canadian Revolving Loans denominated in Dollars then
outstanding.

 

SECTION 2.         AMOUNT AND TERMS OF LOANS.

 

2.1.         Existing Letters of Credit; Commitments for Loans.  Upon the
effectiveness of this Agreement, all of the risk participation exposures in
respect of the Existing Letters of Credit shall be deemed to be assumed by the
Domestic Revolving Facility Lenders ratably according to their respective, as
the case may be, Canadian Revolving Facility Percentages or Domestic Revolving
Facility Percentages.  Upon such effectiveness and subject to and upon the terms
and conditions herein set forth, each Lender severally agrees to make a loan or
loans (each a “Loan” and, collectively, the “Loans”) to the Borrowers, which
Loans shall be drawn, to the extent such Lender has a Commitment under a
Facility for the Borrowers, under the applicable Facility, as set forth below:

 

(a)           Domestic Revolving Facility.  Loans to the Borrowers under the
Domestic Revolving Facility (each a “Domestic Revolving Loan” and, collectively,
the “Domestic Revolving Loans”) (i) shall be made only by a Domestic Revolving
Facility Lender, (ii) may be made at any time and from time to time on and after
the Closing Date and prior to the Maturity Date; (iii) shall only be incurred by
a Domestic Facility Borrower, (iv) shall be made only in U.S. Dollars;
(v) except as otherwise provided, may, at the option of the Domestic Facility
Borrowers, be incurred and maintained as, or Converted into, Domestic Revolving
Loans which are either Domestic Prime Rate Loans or Eurodollar Loans, provided
that all Domestic Revolving Loans made as part of the same Borrowing shall,
unless otherwise specifically provided herein, consist of Domestic Revolving
Loans of the same Type; (vi) may be repaid or prepaid and reborrowed in
accordance with the provisions hereof; and(vii) may only be made if after giving
effect thereto the Unutilized Total Domestic Revolving Commitment will not be
less than zero.  Without limiting the generality of the foregoing sentence, at
no time shall the sum of (X) the aggregate unpaid principal balance of a
Domestic Revolving Facility Lender’s Domestic Revolving Loans, plus (Y) such
Domestic Revolving Facility Lender’s Domestic Revolving Facility Percentage of
the Domestic Facility Letter of Credit Outstandings at such time, plus (Z) such
Domestic Revolving Facility Lender’s Domestic Revolving Facility Percentage of
the aggregate unpaid principal balance of the Swing Line Revolving Loans at such
time, exceed the Domestic Revolving Commitment of such Domestic Revolving
Facility Lender.  In addition, no Domestic Revolving Loans shall be incurred at
any time if after giving effect thereto the Domestic Facility Borrowers would be
required to prepay Revolving Loans in accordance with section 7.2(a).  The
Obligations of the Domestic Facility Borrowers in respect of the Domestic
Revolving Facility shall be joint and several.

 

(b)           Swing Line Revolving Facility.  Loans to the Borrowers under the
Swing Line Revolving Facility (each a “Swing Line Revolving Loan” and,
collectively, the “Swing Line Revolving Loans”) (i) shall be made only by the
Swing Line Lender, (ii) may only be incurred by a Domestic Facility Borrower,
(iii) may be made at any time and from time to time on and after the Closing
Date and prior to the Maturity Date; (iv) shall be made only in U.S. Dollars;
(v) except as otherwise provided, may, at the option of the Domestic Facility

 

38

--------------------------------------------------------------------------------


 

Borrowers, be incurred and maintained as Swing Line Revolving Loans which are
either Domestic Prime Rate Loans or Flex Eurodollar Loans; (vi) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (vii) may only
be made if after giving effect thereto the Unutilized Total Domestic Revolving
Commitment exceeds zero; and (viii) shall not exceed for the Swing Line Lender
at any time outstanding its Swing Line Revolving Commitment at such time.   The
Obligations of the Domestic Facility Borrowers in respect of the Swing Line
Revolving Facility shall be joint and several.

 

(c)           Canadian Revolving Facility.  Loans to the Borrowers under the
Canadian Revolving Facility (each a “Canadian Revolving Loan” and, collectively,
the “Canadian Revolving Loans”) (i) shall be made only by a Canadian Facility
Lender, (ii) may be made at any time and from time to time on and after the
Closing Date and prior to the Maturity Date; (iii) shall only be incurred by a
Canadian Facility Borrower, (iv) shall be made only in, at the option of the
Canadian Facility Borrowers, (A) Canadian Dollars or (B) Dollars if at the time
of such Borrowing Dollars are readily and freely transferable and convertible
into Canadian Dollars; (v) except as otherwise provided, may, at the option of
the Canadian Facility Borrowers, be incurred and maintained as, or Converted
into, Canadian Revolving Loans which are (A) as to Borrowings denominated in
Canadian Dollars, either Canadian Prime Rate Loans or CDOR Loans and (B) as to
Borrowings denominated in Dollars, either Domestic Prime Rate Loans or
Eurodollar Loans and, provided that all Canadian Revolving Loans made as part of
the same Borrowing shall, unless otherwise specifically provided herein, consist
of Canadian Revolving Loans of the same Type and of the same currency; (vi) may
be repaid or prepaid, in the same currency in which they were borrowed, and
reborrowed in accordance with the provisions hereof; and (vii) may only be made
if after giving effect thereto the Unutilized Total Canadian Revolving
Commitment will not be less than zero.  Without limiting the generality of the
foregoing sentence, at no time shall the sum of (X) the aggregate unpaid
principal balance of a Canadian Facility Lender’s Canadian Revolving Loans
denominated in Canadian Dollars, plus (Y) the Canadian Dollar equivalent of the
aggregate unpaid principal balance of such Canadian Facility Lender’s Canadian
Revolving Loans denominated in Dollars, plus (Z) such Canadian Facility Lender’s
Canadian Revolving Facility Percentage of the Canadian Facility Letter of Credit
Outstandings at such time, exceed the Canadian Revolving Commitment of such
Canadian Facility Lender.  In addition, no Canadian Revolving Loans shall be
incurred at any time if after giving effect thereto the Canadian Facility
Borrowers would be required to prepay Canadian Revolving Loans in accordance
with section 7.2(c).  The Obligations of the Canadian Facility Borrowers in
respect of the Canadian Revolving Facility shall be joint and several.

 

(d)           Domestic Term Loan Facility.  Loans to the Borrowers under the
Domestic Term Loan Facility (each a “Domestic Term Loan” and, collectively, the
“Domestic Term Loans”) (i) shall be made only by a Domestic Term Loan Lender,
(ii) shall be advanced on the Closing Date, (iii) shall only be incurred by the
Domestic Facility Borrowers (other than Genlyte Thomas), (iv) shall be made only
in U.S. Dollars, (v) except as otherwise provided, may, at the option of such
Domestic Facility Borrowers, be incurred and maintained as, or Converted into,
Domestic Term Loans which are either Domestic Prime Rate Loans or Eurodollar
Loans, provided that all Domestic Term Loans made or Converted as part of the

 

39

--------------------------------------------------------------------------------


 

same Borrowing shall, unless otherwise specifically provided herein, consist of
Domestic Term Loans of the same Type; and (vi) shall be repaid and prepaid in
accordance with the provisions hereof.  The Obligations of the Domestic Facility
Borrowers (other than Genlyte Thomas) in respect of the Domestic Term Loan
Facility shall be joint and several.

 

(e)           Optional Increase in Domestic Revolving Commitments.  At any time,
if no Default shall have occurred and be continuing (or would result after
giving effect thereto), the Domestic Facility Borrowers may, if they so elect,
increase the aggregate amount of the Total Domestic Revolving Commitment (each
such increase to be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000), either by designating a financial
institution not theretofore a Domestic Revolving Facility Lender to become a
Domestic Revolving Facility Lender (such designation to be effective only with
the prior written consent of the Domestic Administrative Agent, which consent
will not be unreasonably withheld or delayed, and only if such financial
institution accepts a Domestic Revolving Commitment in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $10,000,000), or by
agreeing with an existing Domestic Revolving Facility Lender that such Lender’s
Domestic Revolving Commitment shall be increased.  Upon execution and delivery
by the Borrowers and such Domestic Revolving Facility Lender or other financial
institution of an instrument (a “Domestic Revolving Commitment Acceptance”) in
form reasonably satisfactory to the Domestic Administrative Agent, such existing
Domestic Revolving Facility Lender shall have a Domestic Revolving Commitment as
therein set forth or such other financial institution shall become a Domestic
Revolving Facility Lender with a Domestic Revolving Commitment as therein set
forth and all the rights and obligations of a Domestic Revolving Facility Lender
with such a Domestic Revolving Commitment hereunder; provided:

 

(i)            that the Borrowers shall provide prompt notice of such increase
to the Domestic Administrative Agent, who shall promptly notify the Domestic
Revolving Facility Lenders;

 

(ii)           that the Borrowers shall have delivered to the Domestic
Administrative Agent a copy of the Domestic Revolving Commitment Acceptance;

 

(iii)          that the sum of (A) the amount of such increase, (B) the amount
of all other increases in the aggregate amount of the Domestic Revolving
Commitments pursuant to this section 2.1(e) since the date of this Agreement,
and (C) the then Dollar-equivalent amount of all increases in the aggregate
amount of the Canadian Revolving Commitments pursuant to section 2.1(f) since
the date of this Agreement (or occurring at the same time as such increase),
does not exceed $50,000,000;

 

(iv)          that, before and after giving effect to such increase, the
representations and warranties of the Borrowers contained in Section 9 of this
Agreement shall be true and correct; and

 

(v)           that the Domestic Administrative Agent shall have received such
evidence (including an opinion of Borrowers’ counsel) as it may reasonably
request to confirm the

 

40

--------------------------------------------------------------------------------


 

Borrowers’ due authorization of the transactions contemplated by this
section 2.1(e) and the validity and enforceability of the obligations of the
Borrowers resulting therefrom.

 

On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agents and the Lenders that the conditions set
forth in clauses (i) through (v) above have been satisfied.

 

Upon any increase in the aggregate amount of the Domestic Revolving Commitments
pursuant to this section 2.1(e):

 

(x)            within five Business Days, in the case of any Domestic Prime Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Loans then outstanding, the
Domestic Facility Borrowers shall prepay such Loans in their entirety and, to
the extent the Domestic Facility Borrowers elect to do so and subject to the
conditions specified in section 8.2, the Domestic Facility Borrowers shall
reborrow Loans from the Domestic Revolving Facility Lenders in proportion to
their respective Commitments after giving effect to such increase, until such
time as all outstanding Loans are held by the Domestic Revolving Facility
Lenders in such proportion; and

 

(y)           each existing Domestic Revolving Facility Lender whose Commitment
has not increased pursuant to this section 2.1(e) (each, a “Non-Increasing
Domestic Revolving Facility Lender”) shall be deemed, without further action by
any party hereto, to have sold to each Domestic Revolving Facility Lender whose
Domestic Revolving Commitment has been assumed or increased under this
section 2.1(e) (each, an “Increased Commitment Domestic Revolving Facility
Lender”), and each Increased Commitment Domestic Revolving Facility Lender shall
be deemed, without further action by any party hereto, to have purchased from
each Non-Increasing Domestic Revolving Facility Lender, a participation (on the
terms specified in section 2.5 and section 3.4 respectively) in each Swing Line
Revolving Loan and each Domestic Facility Letter of Credit Outstanding in which
such Non-Increasing Domestic Revolving Facility Lender has acquired a
participation in an amount equal to such Increased Commitment Domestic Revolving
Facility Lender’s Domestic Revolving Facility Percentage thereof, until such
time as all Domestic Facility Letter of Credit Exposures and Swing Line
Exposures are held by the Domestic Revolving Facility Lenders in proportion to
their respective Domestic Revolving Commitments after giving effect to such
increase.

 

(f)            Optional Increase in Canadian Revolving Commitments.  At any
time, if no Default shall have occurred and be continuing (or would result after
giving effect thereto), the Canadian Facility Borrowers may, if they so elect,
increase the aggregate amount of the Total Canadian Revolving Commitment (each
such increase to be in an aggregate amount that is an integral multiple of
CDN$5,000,000 and not less than CDN$10,000,000), either by designating a
financial institution not theretofore a Canadian Facility Lender to become a
Canadian Facility Lender (such designation to be effective only with the prior
written consent of the Canadian Administrative Agent, which consent will not be
unreasonably

 

41

--------------------------------------------------------------------------------


 

withheld or delayed, and only if such financial institution accepts a Canadian
Revolving Commitment in an aggregate amount that is an integral multiple of
CDN$5,000,000 and not less than CDN$10,000,000), or by agreeing with an existing
Canadian Facility Lender that such Lender’s Canadian Revolving Commitment shall
be increased.  Upon execution and delivery by the Borrowers and such Canadian
Facility Lender or other financial institution of an instrument (a “Canadian
Revolving Commitment Acceptance”) in form reasonably satisfactory to the
Canadian Administrative Agent, such existing Canadian Facility Lender shall have
a Canadian Revolving Commitment as therein set forth or such other financial
institution shall become a Canadian Facility Lender with a Canadian Revolving
Commitment as therein set forth and all the rights and obligations of a Canadian
Facility Lender with such a Canadian Revolving Commitment hereunder; provided:

 

(i)            that the Borrowers shall provide prompt notice of such increase
to the Canadian Administrative Agent, who shall promptly notify the Canadian
Facility Lenders;

 

(ii)           that the Borrowers shall have delivered to the Canadian
Administrative Agent a copy of the Canadian Revolving Commitment Acceptance;

 

(iii)          that the sum of (A) the Dollar-equivalent amount of such
increase, (B) the then Dollar-equivalent amount of all other increases in the
aggregate amount of the Canadian Revolving Commitments pursuant to this
section 2.1(f) since the date of this Agreement, and (C) the amount of all
increases in the aggregate amount of the Domestic Revolving Commitments pursuant
to section 2.1(e) since the date of this Agreement (or occurring at the same
time as such increase), does not exceed $50,000,000;

 

(iv)          that, before and after giving effect to such increase, the
representations and warranties of the Borrowers contained in Section 9 of this
Agreement shall be true and correct; and

 

(v)           that the Canadian Administrative Agent shall have received such
evidence (including an opinion of Borrowers’ counsel) as it may reasonably
request to confirm the Borrowers’ due authorization of the transactions
contemplated by this section 2.1(f) and the validity and enforceability of the
obligations of the Borrowers resulting therefrom.

 

On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agents and the Lenders that the conditions set
forth in clauses (i) through (v) above have been satisfied.

 

Upon any increase in the aggregate amount of the Canadian Revolving Commitments
pursuant to this section 2.1(f):

 

(x)            within five Business Days, in the case of any Canadian Prime Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any CDOR Loans then outstanding, the Canadian
Facility Borrowers shall prepay such Loans in their entirety and, to the extent
the Canadian Facility Borrowers elect to do so and subject to the conditions
specified in section 8.2,

 

42

--------------------------------------------------------------------------------


 

the Canadian Facility Borrowers shall reborrow Loans from the Canadian Facility
Lenders in proportion to their respective Commitments after giving effect to
such increase, until such time as all outstanding Loans are held by the Canadian
Facility Lenders in such proportion; and

 

(y)           each existing Canadian Facility Lender whose Commitment has not
increased pursuant to this section 2.1(f) (each, a “Non-Increasing Canadian
Facility Lender”) shall be deemed, without further action by any party hereto,
to have sold to each Canadian Facility Lender whose Canadian Revolving
Commitment has been assumed or increased under this section 2.1(f) (each, an
“Increased Commitment Canadian Facility Lender”), and each Increased Commitment
Canadian Facility Lender shall be deemed, without further action by any party
hereto, to have purchased from each Non-Increasing Canadian Facility Lender, a
participation (on the terms specified in section 4.4) in each Canadian Facility
Letter of Credit Outstanding in which such Non-Increasing Canadian Facility
Lender has acquired a participation in an amount equal to such Increased
Commitment Canadian Facility Lender’s Canadian Revolving Facility Percentage
thereof, until such time as all Canadian Facility Letter of Credit Exposures are
held by the Canadian Facility Lenders in proportion to their respective Canadian
Revolving Commitments after giving effect to such increase.

 

2.2.         Minimum Borrowing Amounts, etc.; Pro Rata Borrowings.  (a) The
aggregate principal amount of each Borrowing by the Borrowers shall not be less
than the Minimum Borrowing Amount.  More than one Borrowing may be incurred by
the Borrowers on any day, provided that (i) if there are two or more Borrowings
on a single day in respect to the same Class of Loans which consist of
Eurodollar Loans, each such Borrowing shall have a different initial Interest
Period, (ii) if there are two or more Borrowings on a single day under the
Canadian Revolving Facility which consist of CDOR Loans, each such Borrowing
shall have a different initial Interest Period, (iii) only one Borrowing under
the Swing Line Revolving Facility may be made on any single day, (iv) at no time
shall there be more than eight Borrowings in the aggregate under the Domestic
Revolving Facility and the Domestic Term Loan Facility consisting of Eurodollar
Loans outstanding hereunder, and (v) at no time shall there be more than eight
Borrowings in the aggregate under the Canadian Revolving Facility consisting of
CDOR Loans and Eurodollar Loans outstanding hereunder.

 

(b)           All Borrowings under a Facility shall be made by the Lenders
having Commitments under such Facility, if any, pro rata on the basis of their
respective Commitments under such Facility. It is understood that no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its Commitment hereunder.

 

2.3.         Procedures for Borrowing.  (a) Notice of Borrowing.  Whenever a
Borrower desires to incur Loans (and the Domestic Term Loans shall, subject to
the terms and conditions of this Agreement, be incurred on the Closing Date), it
shall give the Domestic Administrative Agent in the case of a Domestic Revolving
Loan or a Swing Line Revolving Loan, or the Canadian

 

43

--------------------------------------------------------------------------------


 

Administrative Agent, in the case of a Canadian Revolving Loan, in each case at
its respective Notice Office,

 

(i)            Borrowings under the Domestic Revolving Facility:  in the case of
any Borrowing under the Domestic Revolving Facility of (1) Eurodollar Loans to
be made hereunder, prior to 12:00 noon (local time at its Notice Office), at
least three Business Days’ prior written or telephonic notice thereof (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Domestic Administrative Agent); or (2) Domestic Prime Rate Loans to be made
hereunder, prior to 12:00 noon (local time at its Notice Office), at least same
Business Day’s prior written or telephonic notice thereof (in the case of
telephonic notice, promptly confirmed in writing if so requested by the Domestic
Administrative Agent), or

 

(ii)           Borrowings under the Swing Line Revolving Facility:  in the case
of any Borrowing under the Swing Line Revolving Facility, prior to 2:00 P.M.
(local time at its Notice Office), at least same Business Day’s prior written or
telephonic notice thereof (in the case of telephonic notice, promptly confirmed
in writing if so requested by the Domestic Administrative Agent), or

 

(iii)          Borrowings under the Canadian Revolving Facility:  in the case of
any Borrowing under the Canadian Revolving Facility (A) denominated in Canadian
Dollars of (1) CDOR Loans to be made hereunder, prior to 12:00 noon (local time
at its Notice Office), at least three Business Days’ prior written or telephonic
notice thereof (in the case of telephonic notice, promptly confirmed in writing
if so requested by the Canadian Administrative Agent); or (2) Canadian Prime
Rate Loans to be made hereunder, prior to 10:00 A.M. (local time at its Notice
Office), at least same Business Day’s prior written or telephonic notice thereof
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Canadian Administrative Agent) and (B) denominated in Dollars of (1)
Eurodollar Loans to be made hereunder, prior to 12:00 noon (local time at its
Notice Office), at least three Business Days’ prior written or telephonic notice
thereof (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Canadian Administrative Agent); or (2) Domestic Prime Rate
Loans to be made hereunder, prior to 10:00 A.M. (local time at its Notice
Office), at least same Business Day’s prior written or telephonic notice thereof
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Canadian Administrative Agent), or

 

(iv)          Borrowings under the Domestic Term Loan Facility:  in the case of
any Borrowing under the Domestic Term Loan Facility of (1) Eurodollar Loans to
be made hereunder, prior to 12:00 noon (local time at its Notice Office), at
least three Business Days’ prior written or telephonic notice thereof (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Domestic Administrative Agent); or (2) Domestic Prime Rate Loans to be made
hereunder, prior to 12:00 noon (local time at its Notice Office), at least same
Business Day’s prior written or telephonic notice thereof (in the case of
telephonic notice, promptly confirmed in writing if so requested by the Domestic
Administrative Agent).

 

44

--------------------------------------------------------------------------------


 

Each such notice (each such notice, a “Notice of Borrowing”) shall (if requested
by the applicable Administrative Agent to be confirmed in writing), be
substantially in the form of Exhibit B-1, and in any event shall be irrevocable
and shall specify: (i) the Facility under which the Borrowing is to be incurred
and the Borrower incurring the Loan; (ii) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing; (iii) the date of the Borrowing
(which shall be a Business Day); (iv) whether the Borrowing shall consist of
Domestic Prime Rate Loans, Flex Eurodollar Loans, Eurodollar Loans, Canadian
Prime Rate Loans or CDOR Loans; (v) if the requested Borrowing consists of
Eurodollar Loans or CDOR Loans, the Interest Period to be initially applicable
thereto, and (vi) if the requested Borrowing is under the Canadian Revolving
Facility, the currency  (Canadian Dollars or Dollars) in which such Borrowing is
to be denominated.  If the applicable Borrower fails to specify in a Notice of
Borrowing the Interest Period for any Eurodollar Loans or CDOR Loans, such
Interest Period shall be deemed to be one month; and if the applicable Canadian
Facility Borrower fails to specify in a Notice of Borrowing the currency, such
Borrowing shall be denominated in Canadian Dollars.  The applicable
Administrative Agent shall promptly give each Lender which has a Commitment
under any applicable Facility written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing under the applicable Facility,
of such Lender’s proportionate share thereof and of the other matters covered by
the Notice of Borrowing relating thereto.

 

(b)           Actions by Administrative Agents on Telephone Notice.  Without in
any way limiting the obligation of the Borrowers to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agents may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agents in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of that Borrower. In each such case, the
Administrative Agents’ record of the terms of such telephonic notice shall be
conclusive absent manifest error.

 

2.4.         Disbursement of Funds.  (a) No later than 2:00 P.M. (local time at
the Payment Office) on the date specified in each Notice of Borrowing, each
Lender with a Commitment under the Facility under which any Borrowing pursuant
to such Notice of Borrowing is to be made will make available its pro rata
share, if any, of each Borrowing under such Facility requested to be made on
such date in the manner provided below.  All amounts shall be made available to
the Domestic Administrative Agent in U.S. Dollars, except in the case of
Canadian Revolving Loans, in which case the amounts shall be made available to
the Canadian Administrative Agent in, as elected by the Canadian Borrowers
pursuant to the provisions of this Agreement, Canadian Dollars or Dollars, in
each case in immediately available funds at the Payment Office and the Domestic
Administrative Agent or Canadian Administrative Agent, as the case may be,
promptly will make available to the Borrower making the request by depositing to
their account at the Payment Office (or such other account(s) as designated by
such Borrower in accordance with section 2.4(c)) the aggregate of the amounts so
made available in the type of funds received.  Unless the applicable
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the applicable
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, such Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and such
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding

 

45

--------------------------------------------------------------------------------


 

amount.  If such corresponding amount is not in fact made available to the
applicable Administrative Agent by such Lender and such Administrative Agent has
made available same to a Borrower, such Administrative Agent shall be entitled
to recover such corresponding amount from such Lender.  If such Lender does not
pay such corresponding amount forthwith upon the applicable Administrative
Agent’s demand therefor, such Administrative Agent shall promptly notify the
applicable Borrower, and such Borrower shall immediately pay such corresponding
amount to the applicable Administrative Agent.  The Domestic Administrative
Agent or the Canadian Administrative Agent, as the case may be, shall also be
entitled to recover from such Lender or the applicable Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by such Administrative Agent to
such Borrower to the date such corresponding amount is recovered by such
Administrative Agent, at a rate per annum equal to (x) if paid by such Lender,
the overnight Federal Funds Effective Rate in the case of any Loan denominated
in Dollars, or in the case of any Loan denominated in Canadian Dollars, at the
weighted average overnight or weekend borrowing rate for immediately available
and freely transferable funds denominated in Canadian Dollars which is offered
to the Canadian Administrative Agent in the international markets, or (y) if
paid by a Borrower, the then applicable rate of interest, calculated in
accordance with section 2.8, for the respective Loans (but without any
requirement to pay any amounts in respect thereof pursuant to section 2.11).

 

(b)           Nothing herein and no subsequent termination of Commitments
pursuant to section 6.1 or 6.2 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder and in existence from time to
time or to prejudice any rights which any Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

(c)           Whenever a Borrower desires that proceeds of a Borrowing be
deposited into an account other than such Borrower’s account at the Payment
Office as contemplated by the second sentence of section 2.4(a) (which other
account shall be an account of a Credit Party), it shall give the Domestic
Administrative Agent in the case of a Domestic Revolving Loan, a Domestic Term
Loan or a Swing Line Revolving Loan, or the Canadian Administrative Agent, in
the case of a Canadian Revolving Loan, in each case at its respective Notice
Office, prior written notice of such other account into which such Borrower
desires for such proceeds to be deposited, specifying such other information as
the applicable Administrative Agent may request; provided, however, that (i) any
such proceeds so deposited into such other account shall, for the purposes of
such Borrower’s liability therefore be deemed to have been advanced directly to
such Borrower and (ii) no such deposit into such other account shall in any way
affect, limit or otherwise modify such Borrower’s obligation to repay such
Borrowings in accordance with this Agreement and the applicable Notes.

 

2.5.         Refunding of, or Participation in, Swing Line Revolving Loans.  (a)
If any Event of Default exists, the Swing Line Lender may, in its sole and
absolute discretion, direct that the Swing Line Revolving Loans owing to it be
refunded by delivering a notice to such effect to the Domestic Administrative
Agent, specifying the aggregate principal amount thereof (a “Notice of Swing
Line Refunding”). .Promptly upon receipt of a Notice of Swing Line Refunding,
the Domestic Administrative Agent shall give notice of the contents thereof to
the Domestic Revolving Facility Lenders and, unless an Event of Default
specified in section 12.1(g) in respect of a Borrower has occurred, also to the
Domestic Facility Borrowers. Each such Notice of Swing Line Refunding shall be
deemed to constitute delivery by the Domestic Facility Borrowers of a Notice of
Borrowing

 

46

--------------------------------------------------------------------------------


 

requesting Domestic Revolving Loans consisting of Domestic Prime Rate Loans in
the amount of the Swing Line Revolving Loans to which it relates. Each Domestic
Revolving Facility Lender (including the Swing Line Lender, in its capacity as a
Domestic Revolving Facility Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in section 8.2 hereof or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (b) below) to make a Domestic Revolving Loan to the
applicable Borrower in an amount equal to such Domestic Revolving Facility
Lender’s Domestic Revolving Facility Percentage of the aggregate amount of the
Swing Line Revolving Loans to which such Notice of Swing Line Refunding
relates.  Each such Domestic Revolving Facility Lender shall make the amount of
such Domestic Revolving Loan available to the Domestic Administrative Agent in
immediately available funds at its Payment Office not later than 2:00 P.M.
(local time at the Payment Office), if such notice is received by such Domestic
Revolving Facility Lender prior to 11:00 A.M. (local time at its Domestic
Lending Office), or not later than 2:00 P.M. (local time at the Payment Office)
on the next Business Day, if such notice is received by such Domestic Revolving
Facility Lender after such time. The proceeds of such Domestic Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Line Revolving Loans to which such
Notice of Swing Line Refunding related.  Each Domestic Facility Borrower
irrevocably and unconditionally agree that, notwithstanding anything to the
contrary contained in this Agreement, Domestic Revolving Loans made as herein
provided in response to a Notice of Swing Line Refunding shall constitute
Domestic Revolving Loans hereunder consisting of Domestic Prime Rate Loans.

 

(b)           If prior to the time a Domestic Revolving Loan would otherwise
have been made as provided above as a consequence of a Notice of Swing Line
Refunding, any of the events specified in section 12.1(g) shall have occurred in
respect of a Borrower or if one or more of the Domestic Revolving Facility
Lenders shall determine that it is legally prohibited from making a Domestic
Revolving Loan under such circumstances, each Domestic Revolving Facility Lender
(other than the Swing Line Lender), or each Domestic Revolving Facility Lender
(other than the Swing Line Lender) so prohibited, as the case may be, shall, on
the date such Domestic Revolving Loan would have been made by it (the “Purchase
Date”), purchase an undivided participating interest in the outstanding Swing
Line Revolving Loans to which such Notice of Swing Line Refunding related, in an
amount (the “Swing Line Participation Amount”) equal to such Domestic Revolving
Facility Lender’s Domestic Revolving Facility Percentage of such Swing Line
Revolving Loans. On the Purchase Date, each such Domestic Revolving Facility
Lender or each such Domestic Revolving Facility Lender so prohibited, as the
case may be, shall pay to the Swing Line Lender, in immediately available funds,
such Domestic Revolving Facility Lender’s Swing Line Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Domestic Revolving Facility Lender, deliver to such Domestic Revolving
Facility Lender a participation certificate, dated the date of the Swing Line
Lender’s receipt of the funds from, and evidencing, such Domestic Revolving
Facility Lender’s participating interest in such Swing Line Revolving Loans and
its Swing Line Participation Amount in respect thereof. If any amount required
to be paid by a Lender to the Swing Line Lender pursuant to the above provisions
in respect of any Swing Line Participation Amount is not paid on the date such
payment is due, such Lender shall pay to the Swing Line Lender on demand
interest on the amount not so paid at the overnight Federal Funds Effective Rate
from the due date until such amount is paid in full.

 

47

--------------------------------------------------------------------------------


 

(c)           Whenever, at any time after the Swing Line Lender has received
from any other Domestic Revolving Facility Lender such Lender’s Swing Line
Participation Amount, the Swing Line Lender receives any payment from or on
behalf of the Domestic Facility Borrowers on account of the related Swing Line
Revolving Loans, the Swing Line Lender will promptly distribute to such Domestic
Revolving Facility Lender its Domestic Revolving Facility Percentage of such
payment on account of its Swing Line Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Domestic Revolving Facility Lender’s participating interest was
outstanding and funded); provided, however, that in the event such payment
received by the Swing Line Lender is required to be returned, such Domestic
Revolving Facility Lender will return to the Swing Line Lender any portion
thereof previously distributed to it by the Swing Line Lender.

 

(d)           Each Domestic Revolving Facility Lender’s obligation to make
Domestic Revolving Loans and/or to purchase participations in connection with a
Notice of Swing Line Refunding (which shall in all events be within such
Domestic Revolving Facility Lender’s Unutilized Domestic Revolving Commitment)
shall be subject to the conditions that:

 

(i)            such Domestic Revolving Facility Lender shall have received a
Notice of Swing Line Refunding complying with the provisions hereof, and

 

(ii)           at the time the Swing Line Revolving Loans which are the subject
of such Notice of Swing Line Refunding were made, the Swing Line Lender had no
actual written notice from another Lender that an Event of Default had occurred
and was continuing,

 

but otherwise shall be absolute and unconditional, shall be solely for the
benefit of the Swing Line Lender, and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Domestic Revolving Facility Lender may have
against any other Lender, a Borrower, or any other person, may have against any
Lender or other person, as the case may be, for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default; (C) any event or
circumstance involving a Material Adverse Effect upon any Borrower; (D) any
breach of any Credit Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

 

2.6.         Notes and Loan Accounts.  (a) Forms of Notes.  The Borrowers’
obligations to pay the principal of, and interest on, the Loans by each Lender
shall be evidenced (i) if Domestic Revolving Loans, by a promissory note of the
Domestic Facility Borrowers substantially in the form of Exhibit A-1 with blanks
appropriately completed in conformity herewith (each a “Domestic Revolving Note”
and, collectively, the “Domestic Revolving Notes”), (ii) if Swing Line Revolving
Loans, by a promissory note of the Domestic Facility Borrowers substantially in
the form of Exhibit A-2 with blanks appropriately completed in conformity
herewith (the “Swing Line Revolving Note”), (iii) if Canadian Revolving Loans,
by a promissory note of the Canadian Facility Borrowers substantially in the
form of Exhibit A-3 with blanks appropriately completed in conformity herewith
(each a “Canadian Revolving Note” and, collectively, the “Canadian Revolving
Notes”), and (iv) if Domestic Term Loans, by a promissory note of the Domestic
Facility Borrowers (other than Genlyte Thomas) substantially in the form of
Exhibit A-4 with blanks appropriately completed in conformity herewith (each a
“Domestic Term Loan Note” and, collectively, the “Domestic Term Loan Notes”).

 

48

--------------------------------------------------------------------------------


 

In furtherance of the provisions of section 15.23 below, and for the avoidance
of doubt, a Foreign Borrower only shall be required to execute and deliver a
Note evidencing the Loans actually advanced to such Foreign Borrower (or other
Foreign Borrowers of the same country) and in no event, shall a Foreign Borrower
execute a Note evidencing any obligations in respect of Loans advanced to any
Domestic Facility Borrowers.

 

(b)           Domestic Revolving Notes.  The Domestic Revolving Note issued to
by a Domestic Revolving Facility Lender shall:  (i) be executed only by the
Domestic Facility Borrowers; (ii) be payable to the order of such Domestic
Revolving Facility Lender and be dated on or prior to the date the first Loan
evidenced thereby is made; (iii) be in a stated principal amount equal to the
Domestic Revolving Commitment of such Domestic Revolving Facility Lender and be
payable in the principal amount of Domestic Revolving Loans evidenced thereby;
(iv) mature on the Maturity Date; (v) bear interest as provided in section 2.8
in respect of the Domestic Prime Rate Loans and Eurodollar Loans, as the case
may be, evidenced thereby; (vi) be subject to mandatory prepayment as provided
in section 7.2; and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

 

(c)           Swing Line Revolving Note.  The Swing Line Revolving Note issued
to the Swing Line Lender shall:  (i) be executed only by the Domestic Facility
Borrowers; (ii) be payable to the order the Swing Line Lender and be dated on or
prior to the date the first Loan evidenced thereby is made; (iii) be in a stated
principal amount equal to the Swing Line Revolving Commitment of the Swing Line
Lender and be payable in the principal amount of Swing Line Revolving Loans
evidenced thereby; (iv) mature on the Maturity Date; (v) bear interest as
provided in section 2.8 in respect of the Domestic Prime Rate Loans and Flex
Eurodollar Loans, as the case may be, evidenced thereby; (vi) be subject to
mandatory prepayment as provided in section 7.2; and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

(d)           Canadian Revolving Notes.  The Canadian Revolving Note issued to a
Canadian Facility Lender shall:  (i) be executed only by the Canadian Facility
Borrowers; (ii) be payable to the order of such Canadian Facility Lender and be
dated on or prior to the date the first Loan evidenced thereby is made; (iii) be
in a stated principal amount equal to the Canadian Revolving Commitment of such
Canadian Facility Lender and be payable in the principal amount of Canadian
Revolving Loans evidenced thereby; (iv) mature on the Maturity Date; (v) bear
interest as provided in section 2.8 in respect of the Canadian Prime Rate Loans
and CDOR Loans, as the case may be, evidenced thereby; (vi) be subject to
mandatory prepayment as provided in section 7.2; and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

(e)           Domestic Term Loan Notes.  The Domestic Term Loan Note issued to a
Domestic Term Loan Facility Lender shall:  (i) be executed only by the Domestic
Facility Borrowers (other than Genlyte Thomas); (ii) be payable to the order of
such Domestic Term Loan Facility Lender and be dated on or prior to the date the
Loan evidenced thereby is made; (iii) be in a stated principal amount equal to
the Domestic Term Loan Commitment of such Domestic Term Loan Facility Lender and
be payable in twenty (20) consecutive quarterly installments of the principal of
the Domestic Term Loan evidenced thereby on the last Business Day of each
January, April, July and October, commencing October 29, 2004, the first
nineteen (19) of which each shall be in an amount equal to five percent (5%) of
such stated principal amount, and the last of which, on the Maturity Date, shall
be in the amount of all remaining principal of the Domestic Term Loan evidenced

 

49

--------------------------------------------------------------------------------


 

thereby; (iv) bear interest as provided in section 2.8 in respect of the
Domestic Prime Rate Loans and Eurodollar Loans, as the case may be, evidenced
thereby; (v) be subject to mandatory prepayment as provided in section 7.2; and
(vi) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

(f)            Loan Accounts of Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
respective indebtedness of each of the Borrowers to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(g)           Loan Accounts of Administrative Agents.  The Domestic
Administrative Agent with respect to the Domestic Revolving Loans, Domestic Term
Loans and Swing Line Revolving Loans, and the Canadian Administrative Agent with
respect to Canadian Revolving Loans, in each case shall maintain accounts in
which it shall record (i) the amount of each Loan made hereunder, the Type
thereof, the particular Facility under which such Loan was made, and the
Interest Period or maturity date and applicable interest rate if such Loan is a
Eurodollar Loan or a CDOR Loan, (ii) the amount of any principal due and payable
or to become due and payable from the Borrowers to each Lender hereunder, and
(iii) the amount of any sum received by such Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

(h)           Effect of Loan Accounts, etc.  The entries made in the accounts
maintained pursuant to sections 2.6(f) and (g) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or an Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay or prepay the Loans in accordance with the terms of this
Agreement.

 

(i)            Endorsements of Amounts on Notes Prior to Transfer.  Each Lender
will, prior to any transfer of any of the Notes issued to it by the Borrowers,
endorse on the reverse side thereof or the grid attached thereto the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
or any error in any such notation shall not affect the Borrowers’ obligations in
respect of such Loans.

 

2.7.         Conversions of Domestic Revolving Loans; Canadian Revolving Loans
and Domestic Term Loans.  The Borrowers shall have the option to Convert on any
Business Day all or a portion at least equal to the applicable Minimum Borrowing
Amount of the outstanding principal amount of their (i) Domestic Revolving Loans
of one Type owing by them into a Borrowing or Borrowings pursuant to the
Domestic Revolving Facility of another Type of Loans which can be made pursuant
to such Facility, (ii) Canadian Revolving Loans of one Type owing by them into a
Borrowing or Borrowings pursuant to the Canadian Revolving Facility of another
Type of Loans which can be made pursuant to such Facility and (iii) Domestic
Term Loans of one Type owing by them into a Borrowing or Borrowings pursuant to
the Domestic Term Loan Facility of another Type of Loans which can be made
pursuant to such Facility, provided that:

 

(a)           no partial Conversion of a Borrowing of Eurodollar Loans or CDOR
Loans, as applicable, shall reduce the outstanding principal amount of the
Eurodollar Loans or

 

50

--------------------------------------------------------------------------------


 

CDOR Loans, as applicable, made pursuant to such Borrowing to less than the
Minimum Borrowing Amount applicable thereto;

 

(b)           any Conversion of Eurodollar Loans into Domestic Prime Rate Loans
and any Conversion of CDOR Loans into Canadian Prime Rate Loans shall, in each
case, be made on, and only on, the last day of an Interest Period for such
Eurodollar Loans or CDOR Loans, as the case may be;

 

(c)           Domestic Prime Rate Loans may only be Converted into Eurodollar
Loans, and Canadian Prime Rate Loans may only be Converted into CDOR Loans, if
no Default under section 12.1(a) or Event of Default is in existence on the date
of the Conversion;

 

(d)           Domestic Prime Rate Loans may not be Converted into Eurodollar
Loans, and Canadian Prime Rate Loans may not be Converted into CDOR Loans,
during any period when such Conversion is not permitted under section 2.10; and

 

(e)           Borrowings of Eurodollar Loans and CDOR Loans resulting from this
section 2.7 shall conform to the requirements of section 2.2(a).

 

Each such Conversion shall be effected by the applicable Borrower giving the
Domestic Administrative Agent, in the case of Domestic Revolving Loans or
Domestic Term Loans , or the Canadian Administrative Agent, in the case of
Canadian Revolving Loans, at its Notice Office, prior to 12:00 noon (local time
at such Notice Office), at least three Business Days’, in the case of Conversion
into a Eurodollar Loan or a CDOR Loan (or prior to 12:00 noon (local time at
such Notice Office) same Business Day’s, in the case of a Conversion into
Domestic Prime Rate Loans or Canadian Prime Rate Loans), prior written notice
(or telephonic notice promptly confirmed in writing if so requested by the
applicable Administrative Agent) (each a “Notice of Conversion”), substantially
in the form of Exhibit B-2, specifying the Loans to be so Converted, the Type of
Loans to be Converted into and, if to be Converted into a Borrowing of
Eurodollar Loans or CDOR Loans, the Interest Period to be initially applicable
thereto. The Domestic Administrative Agent, in the case of Domestic Revolving
Loans and Domestic Term Loans, and the Canadian Administrative Agent, in the
case of Canadian Revolving Loans, shall give each Domestic Revolving Facility
Lender, Domestic Term Loan Lender or Canadian Facility Lender, as the case may
be, prompt notice of any such proposed Conversion affecting any of its Loans. 
For the avoidance of doubt, the prepayment or repayment of (i) any Domestic
Revolving Loans out of the proceeds of other Domestic Revolving Loans by the
Domestic Facility Borrowers is not considered a Conversion of Domestic Revolving
Loans into other Domestic Revolving Loans and (ii) any Canadian Revolving Loans
out of the proceeds of other Canadian Revolving Loans by the Canadian Facility
Borrowers is not considered a Conversion of Canadian Revolving Loans into other
Canadian Revolving Loans.

 

2.8.         Interest.  (a) Interest Rate for Domestic Prime Rate Loans.  During
such periods as a Domestic Revolving Loan, a Swing Line Revolving Loan, a
Domestic Term Loan or a Canadian Revolving Loan is a Domestic Prime Rate Loan,
the unpaid principal amount thereof shall bear interest at a fluctuating rate
per annum which shall at all times be equal to the Domestic Prime Rate in effect
from time to time.

 

51

--------------------------------------------------------------------------------


 

(b)           Interest Rate for Eurodollar Loans.  During such periods as a
Domestic Revolving Loan, a Domestic Term Loan or a Canadian Revolving Loan is a
Eurodollar Loan, the unpaid principal amount thereof shall bear interest at a
rate per annum which shall at all times during any Interest Period applicable
thereto be the relevant Eurodollar Rate for such Interest Period, plus the
Applicable Eurodollar Margin in effect from time to time.

 

(c)           Interest Rate for Canadian Prime Rate Loans.  During such periods
as a Canadian Revolving Loan is a Canadian Prime Rate Loan, the unpaid principal
amount thereof shall bear interest at a fluctuating rate per annum which shall
at all times be equal to the Canadian Prime Rate in effect from time to time.

 

(d)           Interest Rate for CDOR Loans.  During such periods as a Canadian
Revolving Loan is a CDOR Loan, the unpaid principal amount of each CDOR Loan
shall bear interest at the rate per annum which shall at all times during any
Interest Period applicable thereto be equal to the CDOR Rate for such Interest
Period, plus the Applicable Eurodollar Margin in effect from time to time.

 

(e)           Interest Rate for Flex Eurodollar Loans.  During such periods as a
Swing Line Revolving Loan is a Flex Eurodollar Loan, the unpaid principal amount
of each Flex Eurodollar Loan shall bear interest a fluctuating rate per annum
which shall at all times during the one-month Interest Period applicable thereto
be equal to the Flex Eurodollar Rate as determined by the Domestic
Administrative Agent plus the Applicable Eurodollar Margin in effect from time
to time.

 

(f)            Default Interest.  Notwithstanding the above provisions, if a
Default under section 12.1(a) or an Event of Default is in existence, all
outstanding amounts of principal and, to the extent permitted by law, all
overdue interest, in respect of each Loan shall bear interest, payable on
demand, at a fluctuating rate per annum equal to two percent (2%) per annum
above the interest rate which is or would be applicable from time to time
pursuant to sections 2.8(a) in respect of Domestic Prime Rate Loans.  If any
amount (other than the principal of and interest on the Loans) payable by the
Borrowers under the Credit Documents is not paid when due, such amount shall
bear interest, payable on demand, at a fluctuating rate per annum equal to two
percent (2%) per annum above the interest rate which would be applicable under
section 2.8(a) to Domestic Prime Rate Loans in effect from time to time.

 

(g)           Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable on the Maturity Date and:

 

(i)            in the case of any Swing Line Revolving Loan, (A) monthly in
arrears on the last Business Day of each calendar month, and (B) on any
repayment or prepayment (on the amount repaid or prepaid), at maturity (whether
by acceleration or otherwise) and, after such maturity, on demand;

 

(ii)           in the case of any Domestic Revolving Loan, (A) which is a
Domestic Prime Rate Loan, monthly in arrears on the last Business Day of each
calendar month, (B) which is a Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case

 

52

--------------------------------------------------------------------------------


 

of an Interest Period in excess of three months, on the dates which are
successively three months after the commencement of such Interest Period, and
(C) on any repayment, prepayment or Conversion (on the amount repaid, prepaid or
Converted), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand;

 

(iii)          in the case of any Canadian Revolving Loan, (A) which is a
Canadian Prime Rate Loan or a Domestic Prime Rate Loan, monthly in arrears on
the last Business Day of each calendar month, (B) which is a CDOR Loan or a
Eurodollar Loan, on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on the dates which
are successively three months after the commencement of such Interest Period,
and (C) on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand; and

 

(iv)          in the case of any Domestic Term Loan, (A) which is a Domestic
Prime Rate Loan, monthly in arrears on the last Business Day of each calendar
month, (B) which is a Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates which are successively three months after the commencement
of such Interest Period, and (C) on any repayment, prepayment or Conversion (on
the amount repaid, prepaid or Converted), at maturity (whether by acceleration
or otherwise) and, after such maturity, on demand.

 

(h)           Computations of Interest.  All computations of interest hereunder
shall be made in accordance with
section 15.7(b).

 

(i)            Information as to Interest Rates.  The Domestic Administrative
Agent, in the case of Borrowings under the Domestic Revolving Facility, the
Domestic Term Loan Facility or the Swing Line Revolving Facility, or the
Canadian Administrative Agent, in the case of Borrowings under the Canadian
Revolving Facility, as the case may be, upon determining the interest rate for
any Borrowing shall promptly notify the affected Borrowers and the affected
Lenders thereof.  Subject to any maximum or minimum interest rate limitation
specified herein or by applicable law, the Flex Eurodollar Rate shall change
automatically without notice to the Borrower immediately on each Business Day
with each change in the Flex Eurodollar Rate, with any change thereto effective
as of the opening of business on the day of the change.  If the Domestic
Administrative Agent or the Canadian Administrative Agent, as the case may be,
is unable to determine the Eurodollar Rate for any Borrowing of Eurodollar Loans
or the Flex Eurodollar Rate for any Borrowing of Flex Eurodollar Loans by
reference to the Telerate Screen or other information provided by a service
organization referred to in clause (i) of the definitions of the term Eurodollar
Rate and Flex Eurodollar Rate, as the case may be, then each Reference Bank
agrees to furnish the Domestic Administrative Agent or the Canadian
Administrative Agent, as the case may be, timely information for the purpose of
determining the Eurodollar Rate or the Flex Eurodollar Rate, as the case may be,
for any such Borrowing.  If any one or more of the Reference Banks shall not
timely furnish such information, the Domestic Administrative Agent or the
Canadian Administrative Agent, as the case may be, shall determine the
Eurodollar Rate or the Flex Eurodollar Rate, as the case may be, on the basis of
timely information furnished by the remaining Reference Banks.

 

53

--------------------------------------------------------------------------------


 

(j)            Interest Margins.  As used herein, the term “Applicable
Eurodollar Margin”, as applied to any Domestic Revolving Loan or Domestic Term
Loan which is a Eurodollar Loan, any Swing Line Revolving Loan which is a Flex
Eurodollar Loan, any Canadian Revolving Loan which is a CDOR Loan or a
Eurodollar Loan, or any portion of a Domestic Term Loan which is a Eurodollar
Loan, means the particular rate per annum determined by the Domestic
Administrative Agent in accordance with the Pricing Grid Table which appears
below, based on the ratio of Consolidated Total Debt to Consolidated EBITDA and
such Pricing Grid Table, and the following provisions:

 

(i)            Initially, until changed hereunder in accordance with the
following provisions, the Applicable Eurodollar Margin will be (A) 70.00 Basis
Points per annum for Domestic Revolving Loans, Swing Line Revolving Loans and
Canadian Revolving Loans and (B) 87.50 Basis Points per annum for Domestic Term
Loans.

 

(ii)           Commencing with the fiscal quarter of the Borrowers ended on or
nearest to September 30, 2004, and continuing with each fiscal quarter
thereafter, the Domestic Administrative Agent will determine the Applicable
Eurodollar Margin in accordance with the Pricing Grid Table, based on the ratio
of (x) Consolidated Total Debt as of the end of such fiscal quarter, to (y)
Consolidated EBITDA for the Testing Period ended on the last day of such fiscal
quarter, and identified in such Pricing Grid Table; provided, however, that in
computing Consolidated EBITDA for each of the Testing Periods ending on or prior
to June 30, 2005, Consolidated EBITDA shall be determined as if Genlyte Group
had owned, directly or indirectly, 100% of, as the case may be, the capital
stock or the membership interests in Genlyte Thomas and GTG Intangible during
all of such Testing Period.  Changes in the Applicable Eurodollar Margin based
upon changes in such ratio shall become effective on the first day of the month
following the receipt by the Domestic Administrative Agent pursuant to section
10.1(a) or (b), as applicable, of the financial statements of the Borrowers in
respect of the period ending with such fiscal quarter, accompanied by the
applicable certificate and calculations referred to in section 10.1(c),
demonstrating the computation of such ratio, based upon the ratio in effect at
the end of the applicable period covered (in whole or in part) by such financial
statements.

 

(iii)          Notwithstanding the above provisions, during any period when (A)
the Borrowers have failed to timely deliver their consolidated financial
statements referred to in section 10.1(a) or (b), accompanied by the applicable
certificate and calculations referred to in section 10.1(c), (B) a Default under
section 12.1(a) has occurred and is continuing, or (C) an Event of Default has
occurred and is continuing, without waiving or limiting any other right or
remedy of the Lenders in respect thereof, the Applicable Eurodollar Margin shall
each be the highest rate per annum indicated therefor in the Pricing Grid Table,
regardless of the ratio of Consolidated Total Debt to Consolidated EBITDA at
such time.

 

(iv)          The Domestic Administrative Agent will promptly provide notice of
its determinations hereunder to the Canadian Administrative Agent, the Borrowers
and the Lenders.  Any such determination by such Administrative Agent pursuant
to this section 2.8(j) shall be conclusive and binding absent manifest error.

 

54

--------------------------------------------------------------------------------


 

PRICING GRID TABLE

(expressed in Basis Points)

 

Ratio of
Consolidated Total Debt
To
Consolidated EBITDA

 

Applicable
Eurodollar
Margin for
Domestic
Revolving Loans,
Swing Line
Revolving Loans,
and Canadian
Revolving Loans

 

Applicable
Facility Fee
Rate

 

Applicable
Eurodollar
Margin for
Domestic
Term Loans

 

> 3.00 to 1.00

 

100.00

 

25.00

 

125.00

 

> 2.50 to 1.00 and £ 3.00 to 1.00

 

80.00

 

20.00

 

100.00

 

> 2.00 to 1.00 and £ 2.50 to 1.00

 

70.00

 

17.50

 

87.50

 

> 1.50 to 1.00 and £ 2.00 to 1.00

 

60.00

 

15.00

 

75.00

 

£ 1.50 to 1.00

 

50.00

 

12.50

 

62.50

 

 

2.9.         Selection and Continuation of Interest Periods.  (a) A Borrower
shall have the right

 

(i)            at the time that it gives a Notice of Borrowing or Notice of
Conversion in respect of the making of or Conversion into a Borrowing of (A)
Domestic Revolving Loans consisting of Eurodollar Loans, (B) Canadian Revolving
Loans consisting of CDOR Loans or Eurodollar Loans, or (C) any portion of
Domestic Term Loans consisting of Eurodollar Loans, to select in such Notice the
Interest Period to be applicable to such Borrowing, and

 

(ii)           prior to 11:00 A.M. (local time at the Notice Office) on the
third Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Domestic Revolving Loans consisting of Eurodollar Loans or any
portion of Domestic Term Loans consisting of Eurodollar Loans, to elect by
giving the Domestic Administrative Agent written or telephonic notice (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Domestic Administrative Agent) to Continue all or a portion consisting

 

55

--------------------------------------------------------------------------------


 

of at least the Minimum Borrowing Amount of the principal amount of such Loans
as one or more Borrowings of Eurodollar Loans and to select the Interest Period
to be applicable to any such Borrowing, and

 

(iii)          prior to 11:00 A.M. (local time at the Notice Office) on the
third Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Canadian Revolving Loans consisting of CDOR Loans or Eurodollar
Loans, to elect by giving the Canadian Administrative Agent written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Canadian Administrative Agent) to Continue all or
a portion consisting of at least the Minimum Borrowing Amount of the principal
amount of such Loans as one or more Borrowings of, as the case may be, CDOR
Loans or Eurodollar Loans and to select the Interest Period to be applicable to
any such Borrowing (any such notice referred to in this section 2.9(a)(ii) or
2.9(a)(iii), a “Notice of Continuation”),

 

which Interest Period shall, at the option of the applicable Borrowers, be a
one, two, three or six month period; provided, that notwithstanding anything to
the contrary contained above, the Borrower’s right to select an Interest Period
or to effect any Continuation shall be subject to the applicable provisions of
section 2.10 and to the following:

 

(i)            the initial Interest Period for any Borrowing of Eurodollar Loans
or CDOR Loans shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)           if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

 

(iii)          if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(iv)          no Interest Period for any Eurodollar Loan or any CDOR Loan may be
selected which would end after the Maturity Date;

 

(v)           each Borrowing of Eurodollar Loans and CDOR Loans resulting from
any Continuation shall be in at least the Minimum Borrowing Amount applicable
thereto;

 

(vi)          no Interest Period may be elected at any time when a Default under
section 12.1(a) or an Event of Default is then in existence unless the Required
Domestic Revolving Facility Lenders or the Required Canadian Facility Lenders,
as applicable, otherwise agree; and

 

56

--------------------------------------------------------------------------------


 

(vii)         A Borrowing of any Class may not be Converted to or Continued as a
Borrowing of Eurodollar Loans or CDOR Loans if after giving effect thereto (i)
the Interest Period therefor would commence before and end after a date on which
any principal of the Loans of such Class is scheduled to be repaid and (ii) the
sum of the aggregate principal amount of outstanding Borrowings of Eurodollar
Loans or CDOR Loans of such Class with Interest Periods ending on or prior to
such scheduled repayment date, plus the aggregate principal amount of
outstanding Borrowings of, as applicable, Domestic Prime Rate Loans or Canadian
Prime Rate Loans of such Class would be less than the aggregate principal amount
of Loans of such Class required to be repaid on such scheduled repayment date.

 

(b)           If upon the expiration of any Interest Period the applicable
Borrower has failed to (or may not) elect a new Interest Period to be applicable
to the respective Borrowing of Eurodollar Loans or CDOR Loans as provided above,
such Borrower shall be deemed to have elected to Convert such Borrowing of
Eurodollar Loans to Domestic Prime Rate Loans and such Borrowing of CDOR Loans
to Canadian Prime Rate Loans, effective as of the expiration date of such
current Interest Period.  If the applicable Borrower fails to specify in a
Notice of Continuation the Interest Period for any Eurodollar Loans or CDOR
Loans which will be Continued as Eurodollar Loans or CDOR Loans, as the case may
be, such Interest Period shall be deemed to be one month.

 

2.10.       Increased Costs, Illegality, etc.  (a) In the event that (1) in the
case of clause (i) below, the Administrative Agents or (2) in the case of
clauses (ii) and (iii) below, any Lender, shall have determined on a reasonable
basis (which determination shall, absent manifest error, be final and conclusive
and binding upon all parties hereto):

 

(i)            on any date for determining the Eurodollar Rate or the CDOR Rate
for any Interest Period, or the Flex Eurodollar Rate, that by reason of any
changes arising after the Effective Date affecting the applicable interbank
Eurodollar market or the interbank Canadian Dollar market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of the Eurodollar Rate, the Flex Eurodollar Rate
or the CDOR Rate; or

 

(ii)           at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder in an amount which
such Lender reasonably deems material with respect to any Eurodollar Loans, Flex
Eurodollar Loans or CDOR Loans (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges) because of (x) any change since the
Effective Date in any applicable law, governmental rule, regulation, guideline,
order or request (whether or not having the force of law), or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline, order or request (such as,
for example, but not limited to, a change in official reserve requirements, but,
in all events, excluding reserves includable in the Eurodollar Rate and the Flex
Eurodollar Rate pursuant to the definitions thereof) and/or (y) other
circumstances adversely affecting the interbank Eurodollar market with respect
to Eurodollar Loans and Flex Eurodollar Loans, the interbank Canadian Dollar
market with respect to CDOR Loans, or the position of such Lenders in such
markets; or

 

57

--------------------------------------------------------------------------------


 

(iii)          at any time, that the making or continuance of any Eurodollar
Loan, Flex Eurodollar Loan or CDOR Loan has become unlawful by compliance by
such Domestic Revolving Facility Lender, Domestic Term Loan Lender or Canadian
Facility Lender, as applicable, in good faith with any change since the
Effective Date in any law, governmental rule, regulation, guideline or order, or
the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies or
has become impracticable as a result of a contingency occurring after the
Effective Date which materially adversely affects the interbank Eurodollar
market or the interbank Canadian Dollar market;

 

then, and in any such event, such Lender (or the applicable Administrative Agent
in the case of clause (i) above) shall (x) on or promptly following such date or
time and (y) within 10 Business Days of the date on which such event no longer
exists give notice (by telephone confirmed in writing) to the affected Borrowers
and to the Administrative Agents of such determination (which notice the
Administrative Agents shall promptly transmit to each of the other applicable
Lenders).  Thereafter (x) in the case of clause (i) above, affected Eurodollar
Loans, Flex Eurodollar Loans or affected CDOR Loans, as the case may be, shall
no longer be available until such time as the applicable Administrative Agent
notifies the affected Borrowers and the affected Lenders that the circumstances
giving rise to such notice by such Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion, as applicable, given by the
Borrowers with respect to affected Eurodollar Loans, affected Flex Eurodollar
Loans, or affected CDOR Loans, as applicable, which have not yet been incurred
or converted shall be deemed rescinded by such Borrowers or, in the case of a
Notice of Borrowing, shall, at the option of the affected Borrowers, be deemed
converted into a Notice of Borrowing for Domestic Prime Rate Loans (in the case
of affected Eurodollar Loans and Flex Eurodollar Loans) or Canadian Prime Rate
Loans (in the case of affected CDOR Loans) to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
affected Borrowers shall, for so long as such increased cost or reduction in
amount shall exist, pay to such Domestic Revolving Facility Lender, Domestic
Term Loan Lender, Swing Line Lender or the Canadian Facility Lender, as
applicable, upon written demand therefor, such additional amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender shall determine) as shall be required to compensate
such Lender, for such increased costs or reductions in amounts receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing the basis for the calculation thereof submitted to the affected
Borrowers by such Lender shall, absent manifest error, be final and conclusive
and binding upon all parties hereto) and (z) in the case of clause (iii) above,
the affected Borrowers shall take one of the actions specified in section
2.10(b) as promptly as possible and, in any event, within the time period
required by law.

 

(b)           At any time that any Eurodollar Loan, any Flex Eurodollar Loan or
any CDOR Loan is affected by the circumstances described in section 2.10(a)(ii)
or (iii), the affected Borrowers may (and in the case of a Eurodollar Loan, Flex
Eurodollar Loan or CDOR Loan affected pursuant to section 2.10(a)(iii) the
affected Borrowers shall) either (i) if the affected Eurodollar Loan, the
affected Flex Eurodollar Loan, or the affected CDOR Loan, as applicable, is then
being made pursuant to a Borrowing, by giving the Domestic Administrative Agent
or Canadian Administrative Agent, as applicable, telephonic notice (confirmed
promptly in writing) thereof on the same date that

 

58

--------------------------------------------------------------------------------


 

the Borrowers were notified by a Lender pursuant to section 2.10(a)(ii) or
(iii), cancel said affected Borrowing, convert the related Notice of Borrowing
into one requesting a Borrowing of Domestic Prime Rate Loans (in the case of
affected Eurodollar Loans and affected Flex Eurodollar Loans) or Canadian Prime
Rate Loan (in the case of affected CDOR Loans) or require the affected Lender to
make its requested Loan as a Domestic Prime Rate Loan (in the case of affected
Eurodollar Loans or affected Flex Eurodollar Loans) or Canadian Prime Rate Loan
(in the case of affected CDOR Loans), as the case may be, or (ii) if the
affected Eurodollar Loan, the affected Flex Eurodollar Loan, or the affected
CDOR Loan, as applicable, is then outstanding, upon at least one Business Day’s
notice (or same Business Day’s notice in the case of an affected Flex Eurodollar
Loan) to the Domestic Administrative Agent or the Canadian Administrative Agent,
as applicable, require the affected Lender to convert each such Eurodollar Loan
or Flex Eurodollar Loan, as applicable, into a Domestic Prime Rate Loan or each
such CDOR Loan into a Canadian Prime Rate Loan, provided that if more than one
Domestic Revolving Facility Lender or Domestic Term Loan Lender (in the case of
Eurodollar Loans) or more than one Canadian Facility Lender (in the case of CDOR
Loans or Eurodollar Loans) is affected at any time, then all affected Domestic
Revolving Facility Lenders and Domestic Term Loan Lenders and all affected
Canadian Facility Lenders, as the case may be, must be treated the same pursuant
to this section 2.10(b).

 

(c)           If any Lender shall have determined that after the Effective Date,
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged by law with the interpretation or administration thereof, or
compliance by such Lender or its parent corporation with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank, or comparable agency, in each case made
subsequent to the Effective Date, has or would have the effect of reducing by an
amount reasonably deemed by such Lender to be material to the rate of return on
such Lender’s or its parent corporation’s capital or assets as a consequence of
such Lender’s commitments or obligations hereunder to a level below that which
such Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
its parent corporation’s policies with respect to capital adequacy), then from
time to time, within five days after demand by such Lender (with a copy to the
Administrative Agents), the Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent corporation for
such reduction.  Each Lender, upon determining in good faith that any additional
amounts will be payable pursuant to this section 2.10(c), will give prompt
written notice thereof to the Borrowers, which notice shall set forth, in
reasonable detail, the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not release or diminish any
of the Borrowers’ obligations to pay additional amounts pursuant to this section
2.10(c) upon the subsequent receipt of such notice.

 

2.11.       Breakage Compensation.  Each Borrower shall compensate each
applicable Lender, upon its written request (which request shall set forth in
reasonable detail the basis for requesting and the method of calculating such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans or CDOR Loans) which such Lender may sustain:  (i)
if for any reason (other than a default by such Lender or such Administrative
Agent), a Borrowing of Eurodollar Loans or CDOR Loans, as

 

59

--------------------------------------------------------------------------------


 

applicable, does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion (whether or not rescinded or withdrawn by the Borrowers
or deemed rescinded or withdrawn pursuant to section 2.10); (ii) if any
repayment, prepayment, Conversion or Continuation of any of its Eurodollar Loans
or CDOR Loans occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans or
CDOR Loans is not made on any date specified in a notice of prepayment given by
a Borrower; or (iv) as a consequence of (x) any other default by a Borrower to
repay its Eurodollar Loans or CDOR Loans when required by the terms of this
Agreement or (y) an election made pursuant to section 2.10(b).  Such loss, cost,
expense and liability to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the interest rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to effect a
Borrowing, Conversion or Continuation, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the London
interbank market (with respect to Eurodollar Loans) or the Canadian Dollar
interbank market (with respect to CDOR Loans). A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this section shall be delivered to the Borrowers and shall be
conclusive absent manifest error.  Each Borrower shall pay such Lender the
amount shown as due on any such request within ten days after receipt thereof.

 

2.12.       Same Indebtedness; Other References

 

(a)           This Agreement and the other Credit Documents shall not be deemed
to provide for or effect a novation or repayment and re-advance of any portion
of the Indebtedness under the Existing Credit Agreement now outstanding, it
being the intention of the Borrowers and the Lenders hereby that the
Indebtedness owing under this Agreement be and hereby is the same Indebtedness
as that owing under the Existing Credit Agreement immediately prior to the
effectiveness hereof.  Without limiting the generality of the foregoing, to the
extent, if any, not paid prior to the effectiveness of this Agreement, all
accrued interest and fees owing under and pursuant to the Existing Credit
Agreement shall be due and payable in full on the date on which they would have
been due and payable pursuant to the Existing Credit Agreement.

 

(b)           Upon the effectiveness of this Agreement, the Existing Credit
Agreement shall be deemed to have been amended and restated in its entirety and
superseded by this Agreement, and any references in any other Credit Document to
the Existing Credit Agreement shall be deemed to refer to this Agreement.

 

60

--------------------------------------------------------------------------------


 

SECTION 3.         DOMESTIC FACILITY LETTERS OF CREDIT.

 

3.1.         Domestic Facility Letters of Credit.  (a) Subject to and upon the
terms and conditions herein set forth, any Domestic Facility Borrower may
request a Letter of Credit Issuer at any time and from time to time on or after
the Closing Date and prior to the date that is 15 Business Days prior to the
Maturity Date to issue, for the account of that Borrower or any of its
Subsidiaries (other than the Receivables Facility Subsidiary) a Domestic
Facility Letter of Credit (the Borrower so requesting, a “Domestic Facility
Letter of Credit Obligor”), and in support of worker compensation, liability
insurance, releases of contract retention obligations, contract performance
guarantee requirements and other bonding obligations of a Domestic Facility
Borrower or any Subsidiary (other than the Receivables Facility Subsidiary) of
that Borrower incurred in the ordinary course of its business, and such other
standby obligations of a Domestic Facility Borrower and any Subsidiary (other
than the Receivables Facility Subsidiary) of that Borrower that are acceptable
to the Letter of Credit Issuer, and subject to and upon the terms and conditions
herein set forth, the Letter of Credit Issuer agrees to issue from time to time,
irrevocable standby letters of credit denominated and payable in Dollars in such
form as may be approved by such Letter of Credit Issuer and the Domestic
Administrative Agent (each such letter of credit, a “Domestic Facility Letter of
Credit” and collectively, the “Domestic Facility Letters of Credit”).

 

(b)           Notwithstanding the foregoing, (i) no Domestic Facility Letter of
Credit shall be issued in the Stated Amount of which, when added to the Domestic
Facility Letter of Credit Outstandings at such time, would exceed either (x)
$50,000,000 or (y) when added to the aggregate principal amount of all Domestic
Revolving Loans and Swing Line Revolving Loans then outstanding, an amount equal
to the Total Domestic Revolving Commitment at such time; (ii) no individual
Domestic Facility Letter of Credit shall be issued which has an initial Stated
Amount less than $100,000 unless such lesser Stated Amount is acceptable to the
Letter of Credit Issuer; and (iii) each Domestic Facility Letter of Credit shall
have an expiry date (including any renewal periods) occurring not later than the
earlier of (A) one year from the date of issuance thereof, unless a longer
period is approved by the relevant Letter of Credit Issuer and the Required
Domestic Revolving Facility Lenders, and (B) 15 Business Days prior to the
Maturity Date, in each case on terms acceptable to the Domestic Administrative
Agent and the Letter of Credit Issuer. In addition, no Domestic Facility Letter
of Credit shall be issued or increased in amount if after giving effect thereto
the Domestic Facility Borrowers would be required to prepay Domestic Revolving
Loans in accordance with section 7.2(a).

 

(c)           Notwithstanding the foregoing, in the event a Lender Default
exists with respect to a Domestic Revolving Facility Lender, no Letter of Credit
Issuer shall be required to issue any Domestic Facility Letter of Credit unless
either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrowers to eliminate such Letter of Credit Issuer’s
risk with respect to the participation in Domestic Facility Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Domestic Revolving Facility Percentage of the
Domestic Facility Letter of Credit Outstandings; or (ii) the issuance of such
Domestic Facility Letter of Credit, taking into account the potential failure of
such Defaulting Lender or Lenders to risk participate therein, will not cause
such Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Domestic Revolving Loans and Domestic Facility Letter of Credit
Outstandings in excess of its Domestic Revolving Commitment, and the

 

61

--------------------------------------------------------------------------------


 

Borrowers have undertaken, for the benefit of such Letter of Credit Issuer,
pursuant to an instrument satisfactory in form and substance to the Letter of
Credit Issuer, not to thereafter incur Loans or Domestic Facility Letter of
Credit Outstandings hereunder which would cause the Letter of Credit Issuer to
incur aggregate credit exposure hereunder with respect to Loans and Domestic
Facility Letter of Credit Outstandings in excess of its Domestic Revolving
Commitment.

 

(d)           Annex III hereto contains a description of all Existing Letters of
Credit outstanding on, and to continue in effect after, the Closing Date that
were issued under the “Domestic Revolving Facility” of the Existing Credit
Agreement. Each such Existing Letter of Credit shall constitute a “Domestic
Facility Letter of Credit” for all purposes of this Agreement, issued, for
purposes of section 5.2(b), on the Closing Date (provided that any and all fees
accrued to the Closing Date in respect thereof pursuant to the Existing Credit
Agreement shall have been paid in full on or before the Closing Date), and the
Borrowers, the Administrative Agents and the applicable Lenders hereby agree
that, from and after such date, the terms of this Agreement shall apply to such
Existing Letters of Credit, superseding any other agreement theretofore
applicable to them to the extent inconsistent with the terms hereof.

 

3.2.         Domestic Facility Letter of Credit Requests: Notices of Issuance. 
(a) Whenever it desires that a Domestic Facility Letter of Credit be issued, a
Domestic Facility Borrower shall give the Domestic Administrative Agent and the
Letter of Credit Issuer written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Domestic
Administrative Agent) which, if in the form of written notice shall be
substantially in the form of Exhibit B-3, or transmit by electronic
communication (if arrangements for doing so have been approved by the Letter of
Credit Issuer), prior to 12:00 noon (local time at its Notice Office) at least
three Business Days (or such shorter period as may be acceptable to the relevant
Letter of Credit Issuer) prior to the proposed date of issuance (which shall be
a Business Day) (each a “Domestic Facility Letter of Credit Request”), which
Domestic Facility Letter of Credit Request shall include such supporting
documents that such Letter of Credit Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Domestic Facility Borrowers, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of Credit). 
Any documents executed in connection with the issuance of a Letter of Credit
(whether a Domestic Facility Letter of Credit or a Canadian Facility Letter of
Credit), including the Letter of Credit itself, are herein referred to as
“Letter of Credit Documents”.  In the event of any inconsistency between any of
the terms or provisions of any Letter of Credit Document and the terms and
provisions of this Agreement respecting Domestic Facility Letters of Credit, the
terms and provisions of this Agreement shall control.  The Domestic
Administrative Agent shall promptly notify each Domestic Revolving Facility
Lender of each Domestic Facility Letter of Credit Request.

 

(b)           Each Letter of Credit Issuer shall, on the date of each issuance
of a Domestic Facility Letter of Credit by it, give the Domestic Administrative
Agent, each applicable Lender and the applicable Borrower written notice of the
issuance of such Domestic Facility Letter of Credit, accompanied by a copy to
the Domestic Administrative Agent of the such Domestic Facility Letters of
Credit issued by it.  Each Letter of Credit Issuer shall provide to the Domestic
Administrative Agent a quarterly (or monthly if requested by any applicable
Lender) summary describing each Domestic Facility Letter of Credit issued by
such Letter of Credit Issuer and then outstanding and an

 

62

--------------------------------------------------------------------------------


 

identification for the relevant period of the daily aggregate Domestic Facility
Letter of Credit Outstandings represented by Domestic Facility Letters of Credit
issued by such Letter of Credit Issuer.

 

3.3.         Agreement to Repay Domestic Facility Letter of Credit Drawings. 
(a) Each Domestic Facility Borrower hereby agrees to reimburse (or cause any
Domestic Facility Letter of Credit Obligor for whose account a Domestic Facility
Letter of Credit was issued to reimburse) each Letter of Credit Issuer, by
making payment directly to such Letter of Credit Issuer in immediately available
funds at the payment office of the Letter of Credit Issuer, for any payment or
disbursement made by the Letter of Credit Issuer under any Domestic Facility
Letter of Credit (each such amount so paid or disbursed until reimbursed, an
“Unpaid Domestic Facility Drawing”) immediately after, and in any event on the
date on which, such Letter of Credit Issuer notifies such Borrower of such
payment or disbursement (which notice to such Borrower shall be delivered
reasonably promptly after any such payment or disbursement), such payment to be
made in Dollars, with interest on the amount so paid or disbursed by such Letter
of Credit Issuer, to the extent not reimbursed prior to 1:00 P.M. (local time at
the payment office of the Letter of Credit Issuer) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such Letter of Credit Issuer is reimbursed therefor at a rate
per annum which shall be the rate then applicable to Domestic Revolving Loans
which are Domestic Prime Rate Loans (plus an additional 2% per annum if not
reimbursed by the Business Day after the date of such payment or disbursement),
any such interest also to be payable on demand.

 

(b)           Each Domestic Facility Borrower’s obligation under this section
3.3 to reimburse each Letter of Credit Issuer with respect to Unpaid Domestic
Facility Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which any Borrower or any other
Domestic Facility Letter of Credit Obligor may have or have had against the
Letter of Credit Issuer, the Administrative Agents, the Co-Lead Arrangers, the
Co-Documentation Agents or any Lender, including, without limitation, any
defense based upon the failure of any drawing under a Domestic Facility Letter
of Credit to conform to the terms of the Domestic Facility Letter of Credit or
any non-application or misapplication by the beneficiary of the proceeds of such
drawing or upon any draft, certificate or other document presented under the
Domestic Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; provided, however, that no Borrower shall be obligated to
reimburse a Letter of Credit Issuer for any wrongful payment made by such Letter
of Credit Issuer under a Domestic Facility Letter of Credit as a result of acts
or omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer.

 

3.4.         Domestic Facility Letter of Credit Participations.  (a) Immediately
upon the issuance by a Letter of Credit Issuer of any Domestic Facility Letter
of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Domestic Revolving Facility Lender, and each such Domestic
Revolving Facility Lender (each a “Domestic Facility Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Domestic Revolving Facility
Percentage, in such Domestic Facility Letter of Credit, each substitute letter
of credit, each drawing made thereunder, the obligations of the Borrowers under
this

 

63

--------------------------------------------------------------------------------


 

Agreement with respect thereto (although Letter of Credit Fees shall be payable
directly to the Domestic Administrative Agent for the account of the Domestic
Revolving Facility Lenders as provided in section 5.2(b) and the Domestic
Facility Participants shall have no right to receive any portion of any fees of
the nature contemplated by section 5.2(c)), the obligations of any Domestic
Facility Letter of Credit Obligor under any Letter of Credit Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.  Upon any change in the Domestic Revolving Commitments of the
Domestic Revolving Facility Lenders pursuant to section 2.1(e) or 15.4(c), it is
hereby agreed that, with respect to all outstanding Domestic Facility Letters of
Credit and Unpaid Domestic Facility Drawings, there shall be an automatic
adjustment to the participations pursuant to this section 3.4 to reflect the new
Domestic Revolving Facility Percentages of any Domestic Revolving Facility
Lender.

 

(b)           In determining whether to pay under any Domestic Facility Letter
of Credit, the Letter of Credit Issuer shall not have any obligation relative to
the Domestic Facility Participants other than to determine that any documents
required to be delivered under such Domestic Facility Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Domestic Facility Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Domestic Facility
Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.

 

(c)           In the event that a Letter of Credit Issuer makes any payment
under any Domestic Facility Letter of Credit and the applicable Borrower shall
not have reimbursed (or caused any applicable Domestic Facility Letter of Credit
Obligor to reimburse) such amount in full to such Letter of Credit Issuer
pursuant to section 3.3(a), such Letter of Credit Issuer shall promptly notify
the Domestic Administrative Agent, and the Domestic Administrative Agent shall
promptly notify each Domestic Facility Participant of such failure, and each
Domestic Facility Participant shall promptly and unconditionally pay to the
Domestic Administrative Agent for the account of such Letter of Credit Issuer,
the amount of such Domestic Facility Participant’s Domestic Revolving Facility
Percentage of such payment in U.S. Dollars and in same day funds, provided,
however, that no Domestic Facility Participant shall be obligated to pay to the
Domestic Administrative Agent its Domestic Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Domestic Facility Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Letter of Credit Issuer.  If the Domestic Administrative Agent so notifies any
Domestic Facility Participant required to fund a payment under a Domestic
Facility Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Domestic Facility Participant shall make available to
the Domestic Administrative Agent for the account of the relevant Letter of
Credit Issuer such Domestic Facility Participant’s Domestic Revolving Facility
Percentage of the amount of such payment on such Business Day in same day
funds.  If and to the extent such Domestic Facility Participant shall not have
so made its Domestic Revolving Facility Percentage of the amount of such payment
available to the Domestic Administrative Agent for the account of the relevant
Letter of Credit Issuer, such Domestic Facility Participant agrees to pay to the
Domestic Administrative Agent for the account of such Letter of Credit Issuer,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Domestic Administrative
Agent for the account of such Letter of Credit Issuer at the Federal Funds
Effective

 

64

--------------------------------------------------------------------------------


 

Rate.  The failure of any Domestic Facility Participant to make available to the
Domestic Administrative Agent for the account of the relevant Letter of Credit
Issuer its Domestic Revolving Facility Percentage of any payment under any
Domestic Facility Letter of Credit shall not relieve any other Domestic Facility
Participant of its obligation hereunder to make available to the Domestic
Administrative Agent for the account of such Letter of Credit Issuer its
Domestic Revolving Facility Percentage of any payment under any Domestic
Facility Letter of Credit on the date required, as specified above, but no
Domestic Facility Participant shall be responsible for the failure of any other
Domestic Facility Participant to make available to the Domestic Administrative
Agent for the account of such Letter of Credit Issuer such other Domestic
Facility Participant’s Domestic Revolving Facility Percentage of any such
payment.

 

(d)           Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Domestic Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
Domestic Facility Participants pursuant to section 3.4(c) above, such Letter of
Credit Issuer shall pay to the Domestic Administrative Agent and the Domestic
Administrative Agent shall promptly pay to each Domestic Facility Participant
which has paid its Domestic Revolving Facility Percentage thereof, in U.S.
Dollars and in same day funds, an amount equal to such Domestic Facility
Participant’s Domestic Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations, as and to the extent so received.

 

(e)           The obligations of the Domestic Facility Participants to make
payments to the Domestic Administrative Agent for the account of each Letter of
Credit Issuer with respect to Domestic Facility Letters of Credit shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off defense or other right which
a Borrower may have at any time against a beneficiary named in a Domestic
Facility Letter of Credit, any transferee of any Domestic Facility Letter of
Credit (or any person for whom any such transferee may be acting), either
Administrative Agent, either Co-Lead Arranger, either Co-Documentation Agent,
any Letter of Credit Issuer, any Lender, or other person, whether in connection
with this Agreement, any Domestic Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between a Borrower and the beneficiary named in any such Domestic
Facility Letter of Credit), other than any claim which a Borrower may have
against any applicable Letter of Credit Issuer for gross negligence or willful
misconduct of such Letter of Credit Issuer in making payment under any
applicable Domestic Facility Letter of Credit;

 

(iii)          any draft, certificate or other document presented under the
Domestic Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

65

--------------------------------------------------------------------------------


 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents: or

 

(v)           the occurrence of any Default or Event of Default.

 

(f)            To the extent the Letter of Credit Issuer is not indemnified by
the Borrowers, the Domestic Facility Participants will reimburse and indemnify
the Letter of Credit Issuer, in proportion to their respective Domestic
Revolving Facility Percentages, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Letter of Credit Issuer in performing its
respective duties in any way related to or arising out of its issuance of
Domestic Facility Letters of Credit, provided that no Domestic Facility
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the Letter of Credit Issuer’s gross negligence or
willful misconduct.

 

3.5.         Increased Costs.  If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Letter of Credit Issuer or any Domestic Revolving
Facility Lender with any request or directive (whether or not having the force
of law) by any such authority, central bank or comparable agency (in each case
made subsequent to the Effective Date) shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Domestic Facility Letters of Credit issued by such Letter of Credit Issuer or
such Domestic Revolving Facility Lender’s participation therein, or (ii) shall
impose on such Letter of Credit Issuer or any Domestic Revolving Facility Lender
any other conditions affecting this Agreement, any Domestic Facility Letter of
Credit or such Lender’s participation therein; and the result of any of the
foregoing is to increase the cost to such Letter of Credit Issuer or such Lender
of issuing, maintaining or participating in any Domestic Facility Letter of
Credit, or to reduce the amount of any sum received or receivable by such Letter
of Credit Issuer or such Lender hereunder (other than any increased cost or
reduction in the amount received or receivable resulting from the imposition of
or a change in the rate of taxes or similar charges), then, upon demand to the
applicable Borrower by such Letter of Credit Issuer or such Lender (a copy of
which notice shall be sent by such Letter of Credit Issuer or such Lender to the
Domestic Administrative Agent), the applicable Borrower shall pay to such Letter
of Credit Issuer or such Domestic Revolving Facility Lender such additional
amount or amounts as will compensate any such Letter of Credit Issuer or such
Lender for such increased cost or reduction.  A certificate submitted to the
applicable Borrower by the Letter of Credit Issuer or any such Domestic
Revolving Facility Lender, as the case may be (a copy of which certificate shall
be sent by the Letter of Credit Issuer or such Lender to the Domestic
Administrative Agent), setting forth the basis for the determination of such
additional amount or amounts necessary to compensate any Letter of Credit Issuer
or such Lender as aforesaid shall be conclusive and binding on the Borrowers
absent manifest error, although the failure to deliver any such certificate
shall not release or diminish any of such Borrower’s obligations to pay
additional amounts pursuant to this section 3.5.

 

66

--------------------------------------------------------------------------------


 

SECTION 4.         CANADIAN FACILITY LETTERS OF CREDIT.

 

4.1.         Canadian Facility Letters of Credit.  (a) Subject to and upon the
terms and conditions herein set forth, a Canadian Facility Borrower may request
a Letter of Credit Issuer at any time and from time to time on or after the
Closing Date and prior to the date that is 15 Business Days prior to the
Maturity Date to issue, for the account of that Borrower or any of its
Subsidiaries a Canadian Facility Letter of Credit (the Borrower so requesting, a
“Canadian Facility Letter of Credit Obligor”), and in support of worker
compensation, liability insurance, releases of contract retention obligations,
contract performance guarantee requirements and other bonding obligations of a
Canadian Facility Borrower or any of its Subsidiaries incurred in the ordinary
course of its business, and such other standby obligations of a Canadian
Facility Borrower and any of its Subsidiaries that are acceptable to the Letter
of Credit Issuer, and subject to and upon the terms and conditions herein set
forth, the Letter of Credit Issuer agrees to issue from time to time,
irrevocable standby letters of credit denominated and payable in Canadian
Dollars in such form as may be approved by such Letter of Credit Issuer and the
Canadian Administrative Agent (each such letter of credit, a “Canadian Facility
Letter of Credit” and collectively, the “Canadian Facility Letters of Credit”).

 

(b)           Notwithstanding the foregoing, (i) no Canadian Facility Letter of
Credit shall be issued in the Stated Amount of which, when added to the Canadian
Facility Letter of Credit Outstandings at such time, would exceed either (x)
CDN$2,000,000 or (y) when added to the aggregate principal amount of all
Canadian Revolving Loans then outstanding, an amount equal to the Total Canadian
Revolving Commitment at such time; (ii) no individual Canadian Facility Letter
of Credit shall be issued which has an initial Stated Amount less than
CDN$100,000 unless such lesser Stated Amount is acceptable to the Letter of
Credit Issuer; and (iii) each Canadian Facility Letter of Credit shall have an
expiry date (including any renewal periods) occurring not later than the earlier
of (A) one year from the date of issuance thereof, unless a longer period is
approved by the relevant Letter of Credit Issuer and the Required Canadian
Facility Lenders, and (B) 15 Business Days prior to the Maturity Date, in each
case on terms acceptable to the Canadian Administrative Agent and the Letter of
Credit Issuer. In addition, no Canadian Facility Letter of Credit shall be
issued or increased in amount if after giving effect thereto the Borrowers would
be required to prepay Canadian Revolving Loans in accordance with section
7.2(c).

 

(c)           Notwithstanding the foregoing, in the event a Lender Default
exists with respect to a Canadian Facility Lender, no Letter of Credit Issuer
shall be required to issue any Canadian Facility Letter of Credit unless either
(i) such Letter of Credit Issuer has entered into arrangements satisfactory to
it and the Borrowers to eliminate such Letter of Credit Issuer’s risk with
respect to the participation in Canadian Facility Letters of Credit of the
Defaulting Lender or Lenders, including by cash collateralizing such Defaulting
Lender’s or Lenders’ Canadian Revolving Facility Percentage of the Canadian
Facility Letter of Credit Outstandings; or (ii) the issuance of such Canadian
Facility Letter of Credit, taking into account the potential failure of such
Defaulting Lender or Lenders to risk participate therein, will not cause such
Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Canadian Revolving Loans and Canadian Facility Letter of Credit
Outstandings in excess of its Canadian Revolving Commitment, and the applicable
Borrower has undertaken, for the benefit of such Letter of Credit Issuer,
pursuant to an instrument satisfactory in

 

67

--------------------------------------------------------------------------------


 

form and substance to the Letter of Credit Issuer, not to thereafter incur Loans
or Canadian Facility Letter of Credit Outstandings hereunder which would cause
the Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Loans and Canadian Facility Letter of Credit Outstandings in excess
of its Canadian Revolving Commitment.

 

(d)           Annex III hereto contains a description of all Existing Letters of
Credit outstanding on, and to continue in effect after, the Closing Date that
were issued under the “Canadian Revolving Facility” of the Existing Credit
Agreement.  Each such Existing Letter of Credit shall constitute a “Canadian
Facility Letter of Credit” for all purposes of this Agreement, issued, for
purposes of section 5.2(b), on the Closing Date (provided that any and all fees
accrued to the Closing Date in respect thereof pursuant to the Existing Credit
Agreement shall have been paid in full on or before the Closing Date), and the
Borrowers, the Administrative Agents and the applicable Lenders hereby agree
that, from and after such date, the terms of this Agreement shall apply to such
Existing Letters of Credit, superseding any other agreement theretofore
applicable to them to the extent inconsistent with the terms hereof.

 

4.2.         Canadian Facility Letter of Credit Requests: Notices of Issuance. 
(a) Whenever it desires that a Canadian Facility Letter of Credit be issued, a
Canadian Facility Borrower shall give the Canadian Administrative Agent and the
Letter of Credit Issuer written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Canadian
Administrative Agent) which, if in the form of written notice shall be
substantially in the form of Exhibit B-4, or transmit by electronic
communication (if arrangements for doing so have been approved by the Letter of
Credit Issuer), prior to 12:00 noon (local time at its Notice Office) at least
three Business Days (or such shorter period as may be acceptable to the relevant
Letter of Credit Issuer) prior to the proposed date of issuance (which shall be
a Business Day) (each a “Canadian Facility Letter of Credit Request”), which
Canadian Facility Letter of Credit Request shall include such Letter of Credit
Documents that such Letter of Credit Issuer customarily requires in connection
therewith (including, in the case of a Canadian Facility Letter of Credit for an
account party other than the Canadian Facility Borrower, an application for, and
if applicable a reimbursement agreement with respect to, such Canadian Facility
Letter of Credit).  In the event of any inconsistency between any of the terms
or provisions of any Letter of Credit Document and the terms and provisions of
this Agreement respecting Canadian Facility Letters of Credit, the terms and
provisions of this Agreement shall control.  The Canadian Administrative Agent
shall promptly notify each Canadian Facility Lender of each Canadian Facility
Letter of Credit Request.

 

(b)           Each Letter of Credit Issuer shall, on the date of each issuance
of a Canadian Facility Letter of Credit by it, give the Canadian Administrative
Agent, each applicable Lender and the applicable Borrower written notice of the
issuance of such Canadian Facility Letter of Credit, accompanied by a copy to
the Canadian Administrative Agent of the such Canadian Facility Letters of
Credit issued by it.  Each Letter of Credit Issuer shall provide to the Canadian
Administrative Agent a quarterly (or monthly if requested by any applicable
Lender) summary describing each Canadian Facility Letter of Credit issued by
such Letter of Credit Issuer and then outstanding and an identification for the
relevant period of the daily aggregate Canadian Facility Letter of Credit
Outstandings represented by Canadian Facility Letters of Credit issued by such
Letter of Credit Issuer.

 

68

--------------------------------------------------------------------------------


 

4.3.         Agreement to Repay Canadian Facility Letter of Credit Drawings. 
(a) Each Canadian Facility Borrower hereby agrees to reimburse (or cause any
Canadian Facility Letter of Credit Obligor for whose account a Canadian Facility
Letter of Credit was issued to reimburse) each Letter of Credit Issuer, by
making payment directly to such Letter of Credit Issuer in immediately available
funds at the payment office of the Letter of Credit Issuer, for any payment or
disbursement made by the Letter of Credit Issuer under any Canadian Facility
Letter of Credit (each such amount so paid or disbursed until reimbursed, an
“Unpaid Canadian Facility Drawing”) immediately after, and in any event on the
date on which, such Letter of Credit Issuer notifies such Borrower of such
payment or disbursement (which notice to such Borrower shall be delivered
reasonably promptly after any such payment or disbursement), such payment to be
made in Canadian Dollars, with interest on the amount so paid or disbursed by
such Letter of Credit Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the Letter of Credit Issuer) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but not including the date the Letter of Credit Issuer is reimbursed therefor at
a rate per annum which shall be the rate then applicable to Canadian Revolving
Loans which are Canadian Prime Rate Loans (plus an additional 2% per annum if
not reimbursed by the Business Day after the date of such payment or
disbursement), any such interest also to be payable on demand.

 

(b)           Each Canadian Facility Borrower’s obligation under this section
4.3 to reimburse each Letter of Credit Issuer with respect to Unpaid Canadian
Facility Drawings (including, in each case, interest thereon) shall be absolute
and unconditional under any and all circumstances and irrespective of any
setoff, counterclaim or defense to payment which any Borrower or any other
Canadian Facility Letter of Credit Obligor may have or have had against the
Letter of Credit Issuer, the Administrative Agents, the Co-Lead Arrangers, the
Co-Documentation Agents or any Lender, including, without limitation, any
defense based upon the failure of any drawing under a Canadian Facility Letter
of Credit to conform to the terms of the Canadian Facility Letter of Credit or
any non-application or misapplication by the beneficiary of the proceeds of such
drawing or upon any draft, certificate or other document presented under the
Canadian Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; provided, however, that no Borrower shall be obligated to
reimburse a Letter of Credit Issuer for any wrongful payment made by such Letter
of Credit Issuer under a Canadian Facility Letter of Credit as a result of acts
or omissions constituting willful misconduct or gross negligence on the part of
such Letter of Credit Issuer.

 

4.4.         Canadian Facility Letter of Credit Participations.  (a) Immediately
upon the issuance by a Letter of Credit Issuer of any Canadian Facility Letter
of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Canadian Facility Lender, and each such Canadian Facility
Lender (each a “Canadian Facility Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Letter of Credit
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Canadian Revolving Facility Percentage, in such
Canadian Facility Letter of Credit, each substitute letter of credit, each
drawing made thereunder, the obligations of the Borrowers under this Agreement
with respect thereto (although Letter of Credit Fees shall be payable directly
to the Canadian Administrative Agent for the account of the Canadian Facility
Lenders as provided in section 5.2(b) and the Canadian Facility Participants
shall have no right to receive any portion of any fees of the nature
contemplated by section 5.2(c)), the obligations of any Canadian Facility Letter
of Credit

 

69

--------------------------------------------------------------------------------


 

Obligor under any Letter of Credit Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.  Upon any change
in the Canadian Revolving Commitments of the Canadian Facility Lenders pursuant
to section 2.1(f) or
section 15.4(c), it is hereby agreed that, with respect to all outstanding
Canadian Facility Letters of Credit and Unpaid Canadian Facility Drawings, there
shall be an automatic adjustment to the participations pursuant to this section
4.4 to reflect the new Canadian Revolving Facility Percentages of any Canadian
Facility Lender.

 

(b)           In determining whether to pay under any Canadian Facility Letter
of Credit, the Letter of Credit Issuer shall not have any obligation relative to
the Canadian Facility Participants other than to determine that any documents
required to be delivered under such Canadian Facility Letter of Credit have been
delivered and that they appear to comply on their face with the requirements of
such Canadian Facility Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Canadian Facility
Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.

 

(c)           In the event that a Letter of Credit Issuer makes any payment
under any Canadian Facility Letter of Credit and the applicable Borrower shall
not have reimbursed (or caused any applicable Canadian Facility Letter of Credit
Obligor to reimburse) such amount in full to such Letter of Credit Issuer
pursuant to section 4.3(a), such Letter of Credit Issuer shall promptly notify
the Canadian Administrative Agent, and the Canadian Administrative Agent shall
promptly notify each Canadian Facility Participant of such failure, and each
Canadian Facility Participant shall promptly and unconditionally pay to the
Canadian Administrative Agent for the account of such Letter of Credit Issuer,
the amount of such Canadian Facility Participant’s Canadian Revolving Facility
Percentage of such payment in Canadian Dollars and in same day funds, provided,
however, that no Canadian Facility Participant shall be obligated to pay to the
Canadian Administrative Agent its Canadian Revolving Facility Percentage of such
unreimbursed amount for any wrongful payment made by such Letter of Credit
Issuer under a Canadian Facility Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Letter of Credit Issuer.  If the Canadian Administrative Agent so notifies any
Canadian Facility Participant required to fund a payment under a Canadian
Facility Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Canadian Facility Participant shall make available to
the Canadian Administrative Agent for the account of the relevant Letter of
Credit Issuer such Canadian Facility Participant’s Canadian Revolving Facility
Percentage of the amount of such payment on such Business Day in same day
funds.  If and to the extent such Canadian Facility Participant shall not have
so made its Canadian Revolving Facility Percentage of the amount of such payment
available to the Canadian Administrative Agent for the account of the relevant
Letter of Credit Issuer, such Canadian Facility Participant agrees to pay to the
Canadian Administrative Agent for the account of such Letter of Credit Issuer,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Canadian Administrative
Agent for the account of such Letter of Credit Issuer at the Canadian Prime
Rate.  The failure of any Canadian Facility Participant to make available to the
Canadian Administrative Agent for the account of the relevant Letter of Credit
Issuer its Canadian Revolving Facility Percentage of any payment under any
Canadian Facility Letter of Credit shall not relieve any other Canadian Facility
Participant of its obligation hereunder to make available to the Canadian
Administrative Agent for the account of such Letter of Credit Issuer its
Canadian Revolving Facility

 

70

--------------------------------------------------------------------------------


 

Percentage of any payment under any Canadian Facility Letter of Credit on the
date required, as specified above, but no Canadian Facility Participant shall be
responsible for the failure of any other Canadian Facility Participant to make
available to the Canadian Administrative Agent for the account of such Letter of
Credit Issuer such other Canadian Facility Participant’s Canadian Revolving
Facility Percentage of any such payment.

 

(d)           Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Canadian Administrative Agent has
received for the account of such Letter of Credit Issuer any payments from the
Canadian Facility Participants pursuant to section 4.4(c) above, such Letter of
Credit Issuer shall pay to the Canadian Administrative Agent and the Canadian
Administrative Agent shall promptly pay to each Canadian Facility Participant
which has paid its Canadian Revolving Facility Percentage thereof, in Canadian
Dollars and in same day funds, an amount equal to such Canadian Facility
Participant’s Canadian Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations, as and to the extent so received.

 

(e)           The obligations of the Canadian Facility Participants to make
payments to the Canadian Administrative Agent for the account of the Letter of
Credit Issuer with respect to Canadian Facility Letters of Credit shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off defense or other right which
a Borrower may have at any time against a beneficiary named in a Canadian
Facility Letter of Credit, any transferee of any Canadian Facility Letter of
Credit (or any person for whom any such transferee may be acting), either
Administrative Agent, either Co-Lead Arranger, either Co-Documentation Agent,
any Letter of Credit Issuer, any Lender, or other person, whether in connection
with this Agreement, any Canadian Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between a Borrower and the beneficiary named in any such Canadian
Facility Letter of Credit), other than any claim which a Borrower may have
against any applicable Letter of Credit Issuer for gross negligence or willful
misconduct of such Letter of Credit Issuer in making payment under any
applicable Canadian Facility Letter of Credit;

 

(iii)          any draft, certificate or other document presented under the
Canadian Facility Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents: or

 

(v)           the occurrence of any Default or Event of Default.

 

71

--------------------------------------------------------------------------------


 

(f)            To the extent the Letter of Credit Issuer is not indemnified by
the Borrowers, the Canadian Facility Participants will reimburse and indemnify
the Letter of Credit Issuer, in proportion to their respective Canadian
Revolving Facility Percentages, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Letter of Credit Issuer in performing its
respective duties in any way related to or arising out of its issuance of
Canadian Facility Letters of Credit, provided that no Canadian Facility
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the Letter of Credit Issuer’s gross negligence or
willful misconduct.

 

4.5.         Increased Costs.  If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Letter of Credit Issuer or any Canadian Facility
Lender with any request or directive (whether or not having the force of law) by
any such authority, central bank or comparable agency (in each case made
subsequent to the Effective Date) shall either (i) impose, modify or make
applicable any reserve, deposit, capital adequacy or similar requirement against
Canadian Facility Letters of Credit issued by such Letter of Credit Issuer or
such Canadian Facility Lender’s participation therein, or (ii) shall impose on
such Letter of Credit Issuer or any Canadian Facility Lender any other
conditions affecting this Agreement, any Canadian Facility Letter of Credit or
such Lender’s participation therein; and the result of any of the foregoing is
to increase the cost to such Letter of Credit Issuer or such Lender of issuing,
maintaining or participating in any Canadian Facility Letter of Credit, or to
reduce the amount of any sum received or receivable by such Letter of Credit
Issuer or such Lender hereunder (other than any increased cost or reduction in
the amount received or receivable resulting from the imposition of or a change
in the rate of taxes or similar charges), then, upon demand to the applicable
Borrower by such Letter of Credit Issuer or such Lender (a copy of which notice
shall be sent by such Letter of Credit Issuer or such Lender to the Canadian
Administrative Agent), the applicable Borrower shall pay to such Letter of
Credit Issuer or such Canadian Facility Lender such additional amount or amounts
as will compensate any such Letter of Credit Issuer or such Lender for such
increased cost or reduction.  A certificate submitted to the applicable Borrower
by the Letter of Credit Issuer or any such Canadian Facility Lender, as the case
may be (a copy of which certificate shall be sent by the Letter of Credit Issuer
or such Lender to the Canadian Administrative Agent), setting forth the basis
for the determination of such additional amount or amounts necessary to
compensate any Letter of Credit Issuer or such Lender as aforesaid shall be
conclusive and binding on the Borrowers absent manifest error, although the
failure to deliver any such certificate shall not release or diminish any of
such Borrower’s obligations to pay additional amounts pursuant to this section
4.5.

 

72

--------------------------------------------------------------------------------


 

SECTION 5.         FEES.

 

5.1.         Facility Fee.  (a) The Borrowers agree to pay to each of the
Administrative Agents a Facility Fee (“Facility Fee”), for the account of each
Non-Defaulting Lender, for the period from and including the Effective Date to
but not including the date the Total Domestic Revolving Commitment and the Total
Canadian Revolving Commitment have been terminated and no Domestic Revolving
Loans or Canadian Revolving Loans are outstanding.  The Facility Fee payable to
the Domestic Administrative Agent, in the case of any such Non-Defaulting Lender
that is a Domestic Revolving Facility Lender, shall be paid in U.S. Dollars and
shall be computed based on the aggregate amount of the Domestic Revolving
Commitment of such Non-Defaulting Lender, whether used or unused, at the
Applicable Facility Fee Rate in effect from time to time.  The Facility Fee
payable to the Canadian Administrative Agent, in the case of any such
Non-Defaulting Lender that is a Canadian Facility Lender, shall be paid in
Canadian Dollars and shall be computed based on the aggregate amount of the
Canadian Revolving Commitment of such Non-Defaulting Lender, whether used or
unused, at the Applicable Facility Fee Rate in effect from time to time.  The
Facility Fee shall be due and payable in arrears on the last Business Day of
each January, April, July and October,  commencing with the last Business Day of
October 2004, and on the earlier date on which, as applicable, the Domestic
Revolving Loans or the Canadian Revolving Loans are paid or payable in full.

 

(b)           As used herein, the term “Applicable Facility Fee Rate” means the
particular rate per annum determined by the Domestic Administrative Agents in
accordance with the Pricing Grid Table which appears in section 2.8(j) hereof,
based on the ratio of Consolidated Total Debt to Consolidated EBITDA, and the
following provisions:

 

(i)            Initially, until changed hereunder in accordance with the
following provisions, the Applicable Facility Fee Rate will be 17.50 Basis
Points per annum.

 

(ii)           Commencing with the fiscal quarter of the Borrowers ended on or
nearest to September 30, 2004, and continuing for each fiscal quarter
thereafter, the Domestic Administrative Agent will determine the Applicable
Facility Fee Rate in accordance with the Pricing Grid Table, based on the ratio
of (x) Consolidated Total Debt as of the end of the fiscal quarter, to (y)
Consolidated EBITDA for the Testing Period ended on the last day of the fiscal
quarter, and identified in such Pricing Grid Table; provided, however, that in
computing Consolidated EBITDA for each of the Testing Periods ending on or prior
to June 30, 2005, Consolidated EBITDA shall be determined as if Genlyte Group
had owned, directly or indirectly, 100% of, as the case may be, the capital
stock or the membership interests in Genlyte Thomas and GTG Intangible during
all of such Testing Period.  Changes in the Applicable Facility Fee Rate shall
be made and effective as of the same date as is provided in section 2.8(j) in
the case of the determination of the Applicable Eurodollar Margin.

 

(iii)          Notwithstanding the above provisions, during any period when (A)
the Borrowers have failed to timely deliver their consolidated financial
statements referred to in section 10.1(a) or (b), accompanied by the applicable
certificate and calculations referred to in section 10.1(c), (B) a Default under
section 12.1(a) has occurred and is continuing, or (C) an Event of Default has
occurred and is continuing, without waiving or limiting any other right or
remedy of the Lenders in respect thereof, the Applicable Facility Fee Rate shall
be

 

73

--------------------------------------------------------------------------------


 

the highest rate per annum indicated therefor in the Pricing Grid Table,
regardless of the ratio of Consolidated Total Debt to Consolidated EBITDA at
such time.

 

(iv)          The Domestic Administrative Agent will promptly provide notice of
its determinations hereunder to the Canadian Administrative Agent, the Borrowers
and the Lenders.  Any such determination by the Domestic Administrative Agent
pursuant to this section 5.1(b) shall be conclusive and binding absent manifest
error.

 

5.2.         Closing, Letter of Credit and Other Fees.  (a) The Borrowers shall
pay (i) to the Domestic Administrative Agent on the Effective Date for
distribution to each Lender a closing fee for such Lender in the amount
specified in the Commitment allocation letter between such Lender and either or
both of the Co-Lead Arrangers; and (ii) to the Administrative Agents on the
Effective Date and thereafter for so long as such Administrative Agent serves in
such capacity for its own account such fees as heretofore and hereafter agreed
by the Borrowers and the Administrative Agents, including, without limitation,
the administrative agency fee due under that certain Fee Letter dated May 24,
2004 by and among the Co-Lead Arrangers, NCB, Bank One, Genlyte Group and
Genlyte Thomas (the “Fee Letter”), which is payable, in advance, beginning on
the Closing Date and quarterly thereafter on the last Business Day of each of
the third, sixth, ninth and twelfth calendar months thereafter (and on the
successive anniversary of each such date).

 

(b)           The Borrowers agree to pay (i) to the Domestic Administrative
Agent, in U.S. Dollars, for the account of each Non-Defaulting Lender that is a
Domestic Revolving Facility Lender, pro rata on the basis of its Domestic
Revolving Facility Percentage, and (ii) to the Canadian Administrative Agent, in
Canadian Dollars, for the account of each Non-Defaulting Lender that is a
Canadian Facility Lender, pro rata on the basis of its Canadian Revolving
Facility Percentage, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), payable quarterly in arrears on the last Business Day of each
January, April, July and October following the date of issuance thereof and on
the earlier date on which, as applicable, the Domestic Revolving Loans or the
Canadian Revolving Loans are paid or payable in full, computed at a rate per
annum equal to the Applicable Eurodollar Margin for Domestic Term Loans then in
effect, on the Stated Amount thereof for the period from the date of issuance to
the expiration date thereof (including any extensions of such expiration date
which may be made at the election of the account party or beneficiary).  For the
purpose of determining the Letter of Credit Fee payable hereunder with respect
to the Existing Letters of Credit, each Existing Letter of Credit which shall
constitute a “Domestic Facility Letter of Credit” under this Agreement as
contemplated by section 3.1(d), shall be deemed issued on the Closing Date.  The
Borrowers also agree to pay additional Letter of Credit Fees, on demand, at the
rate of two hundred (200) Basis Points per annum, on the Stated Amount of each
Letter of Credit, for any period when a Default under section 12.1(a) or Event
of Default is in existence.

 

(c)           The Borrowers agree to pay directly to each Letter of Credit
Issuer, for its own account, a fee in respect of each Letter of Credit issued by
it (a “Facing Fee”), payable on the date of issuance (or any increase in the
amount, or renewal or extension) thereof, computed at the rate of twelve and
one-half (12.5) Basis Points on the Stated Amount thereof, such Facing Fee to be
payable in U.S. Dollars with respect to Domestic Facility Letters of Credit and
in Canadian Dollars with respect to Canadian Facility Letters of Credit.

 

74

--------------------------------------------------------------------------------


 

(d)           The Borrowers agree to pay directly to each Letter of Credit
Issuer upon each issuance of, drawing under, and/or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such reasonable amounts
as shall at the time of such issuance, drawing, amendment, extension, renewal or
transfer be the administrative or processing charge which such Letter of Credit
Issuer is customarily charging for issuances of, drawings under or amendments,
extensions, renewals or transfers of, letters of credit issued by it.

 

5.3.         Computations of Fees.  All computations of Fees under this
Agreement shall be made in accordance with section 15.7(b).

 

75

--------------------------------------------------------------------------------


 

SECTION 6.         REDUCTIONS AND TERMINATION OF COMMITMENTS.

 

6.1.         Voluntary Termination/Reduction of Commitments.

 

(a)           Upon at least three Business Days’ prior written notice (or
telephonic notice confirmed in writing) to the Administrative Agents at their
Notice Office (which notice the Administrative Agents shall promptly transmit to
each of the Lenders), the Borrowers shall have the right, without premium or
penalty, to:

 

(i)            terminate the Total Domestic Revolving Commitment and the Total
Canadian Revolving Commitment, provided that (i) all outstanding Loans
thereunder are contemporaneously prepaid in accordance with section 7.1, and
(ii) either (A) no Letters of Credit remain outstanding, or (B) the Borrowers
shall contemporaneously take one of the following actions: (x) cause all
outstanding Letters of Credit to be surrendered for cancellation (any such
Letters of Credit to be replaced by letters of credit issued by other financial
institutions reasonably acceptable to the Required Domestic Revolving Facility
Lenders or the Required Canadian Facility Lenders, as applicable), (y) the
applicable Borrower shall pay to (1) the Domestic Administrative Agent an amount
in cash and/or Cash Equivalents equal to 100% of the Domestic Facility Letter of
Credit Outstandings and (2) the Canadian Administrative Agent an amount in cash
and/or Cash Equivalents equal to 100% of the Canadian Facility Letter of Credit
Outstandings, and the Administrative Agents shall hold such payments as security
for the reimbursement obligations of the Borrowers hereunder in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agents and the
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Administrative Agents and the Borrowers until the proceeds
are applied to the Obligations), or (z) the applicable Borrower shall cause to
be issued (1) one or more irrevocable letters of credit to each Letter of Credit
Issuer with an aggregate stated amount equal to 100% of the Domestic Facility
Letter of Credit Outstandings applicable to Domestic Facility Letters of Credit
issued by such Letter of Credit Issuer and (2) one or more irrevocable letters
of credit to each Letter of Credit Issuer with an aggregate stated amount equal
to 100% of the Canadian Facility Letter of Credit Outstandings applicable to
Canadian Facility Letters of Credit issued by such Letter of Credit Issuer, in
each case on terms, and from financial institutions, reasonably acceptable to
such Letter of Credit Issuer, as security for the reimbursement obligations of
the Borrowers hereunder in respect of such Letters of Credit.

 

(b)           Upon at least three Business Days’ prior written notice (or
telephonic notice confirmed in writing) to the Domestic Administrative Agent at
its Notice Office (which notice the Domestic Administrative Agent shall promptly
transmit to each of the Lenders), the Borrowers shall have the right, without
premium or penalty, to:

 

(i)            terminate the Total Domestic Revolving Commitment, provided that
(i) all outstanding Domestic Revolving Loans are contemporaneously prepaid in
accordance with section 7.1, and (ii) either(A) no Domestic Facility Letters of
Credit remain outstanding, or

 

76

--------------------------------------------------------------------------------


 

(B) the Domestic Facility Borrowers shall contemporaneously take one of the
following actions: (x) cause all outstanding Domestic Facility Letters of Credit
to be surrendered for cancellation (any such Domestic Facility Letters of Credit
to be replaced by letters of credit issued by other financial institutions
reasonably acceptable to the Required Domestic Revolving Facility Lenders), (y)
the Domestic Facility Borrowers shall pay to the Domestic Administrative Agent
an amount in cash and/or Cash Equivalents equal to 100% of the Domestic Facility
Letter of Credit Outstandings and the Domestic Administrative Agent shall hold
such payment as security for the reimbursement obligations of the Domestic
Facility Borrowers hereunder in respect of Domestic Facility Letters of Credit
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Domestic Administrative Agent and the Domestic
Facility Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Domestic Administrative Agent and the Domestic Facility
Borrowers until the proceeds are applied to the Obligations), or (z) the
applicable Borrower shall cause to be issued one or more irrevocable letters of
credit to each Letter of Credit Issuer with an aggregate stated amount equal to
100% of the Domestic Facility Letter of Credit Outstandings applicable to
Domestic Facility Letters of Credit issued by such Letter of Credit Issuer on
terms, and from financial institutions, reasonably acceptable to such Letter of
Credit Issuer, as security for the reimbursement obligations of the Borrowers
hereunder in respect of such Domestic Facility Letters of Credit;

 

(ii)           terminate the Swing Line Revolving Commitment, provided that all
outstanding Swing Line Revolving Loans are contemporaneously prepaid in
accordance with section 7.1;

 

(iii)          partially and permanently reduce the Unutilized Total Domestic
Revolving Commitment, provided that (i) any such reduction shall apply to
proportionately and permanently reduce the Domestic Revolving Commitment of each
of the Domestic Revolving Facility Lenders; (ii) any partial reduction of the
Unutilized Total Domestic Revolving Commitment pursuant to this section 6.1(b)
shall be in the amount of at least $2,000,000 (or, if greater, in integral
multiples of $500,000); and (iii) after giving effect to any such partial
reduction of the Unutilized Total Domestic Revolving Commitment, the Total
Domestic Revolving Commitment then in effect shall exceed the Swing Line
Revolving Commitment then in effect by at least $20,000,000; and/or

 

(iv)          partially and permanently reduce the Unutilized Swing Line
Revolving Commitment, provided that any partial reduction of the Unutilized
Swing Line Revolving Commitment pursuant to this section 6.1(b) shall be in the
amount of at least $2,000,000 (or, if greater, in integral multiples of
$500,000).

 

(c)           Upon at least three Business Days’ prior written notice (or
telephonic notice confirmed in writing) to the Canadian Administrative Agent at
its Notice Office (which notice the Canadian Administrative Agent shall promptly
transmit to each of the Lenders), the Borrowers shall have the right, without
premium or penalty, to:

 

(i)            terminate the Total Canadian Revolving Commitment, provided that
(i) all outstanding Canadian Revolving Loans are contemporaneously prepaid in
accordance with

 

77

--------------------------------------------------------------------------------


 

section 7.1 and (ii) either (A) no Canadian Facility Letters of Credit remain
outstanding, or (B) the Canadian Facility Borrowers shall contemporaneously take
one of the following actions: (x) cause all outstanding Canadian Facility
Letters of Credit to be surrendered for cancellation (any such Canadian Facility
Letters of Credit to be replaced by letters of credit issued by other financial
institutions reasonably acceptable to the Required Canadian Facility Lenders),
(y) pay to the Canadian Administrative Agent an amount in cash and/or Cash
Equivalents equal to 100% of the Canadian Facility Letter of Credit Outstandings
and the Canadian Administrative Agent shall hold such payment as security for
the reimbursement obligations of the Canadian Facility Borrowers hereunder in
respect of Canadian Facility Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Canadian Administrative Agent and the Canadian Facility Borrowers (which
shall permit certain investments in Cash Equivalents satisfactory to the
Canadian Administrative Agent and the Canadian Facility Borrowers until the
proceeds are applied to the Obligations), or (z) cause to be issued one or more
irrevocable letters of credit to each Letter of Credit Issuer with an aggregate
stated amount equal to 100% of the Canadian Facility Letter of Credit
Outstandings applicable to Canadian Facility Letters of Credit issued by such
Letter of Credit Issuer, in each case on terms, and from financial institutions,
reasonably acceptable to such Letter of Credit Issuer, as security for the
reimbursement obligations of the Borrowers hereunder in respect of such Canadian
Facility Letters of Credit; and/or

 

(ii)           partially and permanently reduce the Unutilized Total Canadian
Revolving Commitment, provided that (i) any such reduction shall apply to
proportionately and permanently reduce the Canadian Revolving Commitment of each
of the Canadian Facility Lenders; and (ii) any partial reduction of the
Unutilized Total Canadian Revolving Commitment pursuant to this section 6.1(c)
shall be in the amount of at least CDN$2,000,000 (or, if greater, in integral
multiples of CDN$500,000).

 

6.2.         Mandatory Termination/Adjustments of Commitments, etc.  (a) The
Total Domestic Revolving Commitment and the Total Domestic Canadian Commitment
and any obligation to issue Letters of Credit shall terminate (and the
Commitment of each Lender thereunder shall terminate) on the earlier of (x) the
Maturity Date and (y) the date on which a Change of Control occurs.

 

(b)           The Total Domestic Revolving Commitment shall be permanently
reduced, without premium or penalty, at the time that any mandatory prepayment
of Domestic Revolving Loans would be made pursuant to section 7.2(d) or 7.2(f)
if Domestic Revolving Loans were then outstanding in the full amount of the
Total Domestic Revolving Commitment then in effect, in an amount equal to the
required prepayment of principal of Domestic Revolving Loans which would be
required to be made in such circumstance.  Any such reduction shall apply to
proportionately and permanently reduce the Domestic Revolving Commitment of each
of the Domestic Revolving Facility Lenders. The Borrowers will provide at least
three Business Days’ prior written notice (or telephonic notice confirmed in
writing) to the Domestic Administrative Agent at its Notice Office (which notice
the Domestic Administrative Agent shall promptly transmit to each of the
Domestic Revolving Facility Lenders), of any reduction of the Total Domestic
Revolving Commitment pursuant to this section 6.2(b), specifying the date and
amount of the reduction.

 

78

--------------------------------------------------------------------------------


 

(c)           The Total Canadian Revolving Commitment shall be permanently
reduced, without premium or penalty, at the time that any mandatory prepayment
of Canadian Revolving Loans would be made pursuant to section 7.2(d) or 7.2(f)
if Canadian Revolving Loans were then outstanding in the full amount of the
Total Canadian Revolving Commitment then in effect, in an amount equal to the
required prepayment of principal of Canadian Revolving Loans which would be
required to be made in such circumstance.  Any such reduction shall apply to
proportionately and permanently reduce the Canadian Revolving Commitment of each
of the Canadian Facility Lenders.  The Borrowers will provide at least three
Business Days’ prior written notice (or telephonic notice confirmed in writing)
to the Canadian Administrative Agent at its Notice Office (which notice the
Canadian Administrative Agent shall promptly transmit to each of the Canadian
Facility Lenders), of any reduction of the Total Canadian Revolving Commitment
pursuant to this section 6.2(c), specifying the date and amount of the
reduction.

 

SECTION 7.         PAYMENTS.

 

7.1.         Voluntary Prepayments.  The Borrowers shall have the right to
prepay any of their Loans, in whole or in part, without premium or penalty, from
time to time on the following terms and conditions:

 

(a)           the Borrowers shall give the Domestic Administrative Agent (in the
case of Domestic Revolving Loans and the Domestic Term Loans) and the Canadian
Administrative Agent (in the case of Canadian Revolving Loans) at its respective
Notice Office written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by such Administrative Agent) of
their intent to prepay such Loans, the amount of such prepayment and (in the
case of Eurodollar Loans or CDOR Loans) the specific Borrowing(s) pursuant to
which made, which notice shall be received by the applicable Administrative
Agent by

 

(i)            12:00 noon (local time at the Notice Office) three Business Days
prior to the date of such prepayment, in the case of any prepayment of
Eurodollar Loans or CDOR Loans, or

 

(ii)           12:00 noon (local time at the Notice Office) one Business day
prior to the date of such prepayment, in the case of any prepayment of Domestic
Prime Rate Loans or Canadian Prime Rate Loans,

 

and which notice shall promptly be transmitted by such Administrative Agent to
each of the affected Lenders;

 

(b)           in the case of prepayment of any Borrowings under the Domestic
Revolving Facility, each partial prepayment of any such Borrowing shall be in an
aggregate principal of at least $500,000 or an integral multiple of $100,000 in
excess thereof, in the case of Domestic Prime Rate Loans, and at least
$2,000,000 or an integral multiple of $1,000,000 in excess thereof, in the case
of Eurodollar Loans;

 

79

--------------------------------------------------------------------------------


 

(c)           in the case of prepayment of any Borrowings under the Swing Line
Revolving Facility, each partial prepayment of any such Borrowing shall be in an
aggregate principal of at least $500,000 or an integral multiple of $100,000 in
excess thereof;

 

(d)           in the case of prepayment of any Borrowings under the Canadian
Revolving Facility, each partial prepayment of any such Borrowing shall be in an
aggregate principal of at least CDN$500,000 or an integral multiple of
CDN$100,000 in excess thereof, in the case of Canadian Prime Rate Loans, at
least CDN$2,000,000 or an integral multiple of CDN$1,000,000 in excess thereof,
in the case of CDOR Loans; at least $500,000 or an integral multiple of $100,000
in excess thereof, in the case of Domestic Prime Rate Loans, and at least
$2,000,000 or an integral multiple of $1,000,000 in excess thereof, in the case
of Eurodollar Loans;

 

(e)           in the case of prepayment of any Borrowings under the Domestic
Term Loan Facility, each partial prepayment of any such Borrowing shall be in an
aggregate principal of at least $500,000 or an integral multiple of $100,000 in
excess thereof, in the case of Domestic Prime Rate Loans, and at least
$2,000,000 or an integral multiple of $1,000,000 in excess thereof, in the case
of Eurodollar Loans, and shall be applied to the principal installments of the
Domestic Term Loans in their inverse order of maturity;

 

(f)            no partial prepayment of any Loans made pursuant to a Borrowing
shall reduce the aggregate principal amount of such Loans outstanding pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

 

(g)           each prepayment in respect of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and

 

(h)           each prepayment of Eurodollar Loans or CDOR Loans pursuant to this
section 7.1 on any date other than the last day of the Interest Period
applicable thereto shall be accompanied by any amounts payable in respect
thereof under section 2.11.

 

7.2.         Mandatory Prepayments.  The Loans shall be subject to mandatory
prepayment in accordance with the following provisions:

 

(a)           If Outstanding Domestic Revolving Loans and Swing Line Revolving
Loans Exceed Total Domestic Revolving Commitment.  If on any date (after giving
effect to any other payments on such date) the sum of (i) the aggregate
outstanding principal amount of Domestic Revolving Loans and the Domestic
Facility Letter of Credit Outstandings, plus (ii) the aggregate outstanding
principal amount of Swing Line Revolving Loans, exceeds the Total Domestic
Revolving Commitment as then in effect, the Domestic Facility Borrowers shall
prepay on such date that principal amount of Swing Line Revolving Loans and,
after Swing Line Revolving Loans have been paid in full, Unpaid Domestic
Facility Drawings and Domestic Revolving Loans, in an aggregate amount at least
equal to such excess and conforming in the case of partial prepayments of any
Loans to the applicable requirements as to the amounts of partial prepayments
which are contained in section 7.1.  If,

 

80

--------------------------------------------------------------------------------


 

after giving effect to the prepayment of Loans and Unpaid Domestic Facility
Drawings, the aggregate amount of Domestic Facility Letter of Credit
Outstandings exceeds the Total Domestic Revolving Commitment as then in effect,
the Domestic Facility Borrowers shall pay to the Domestic Administrative Agent
an amount in cash and/or Cash Equivalents equal to such excess and the Domestic
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the Domestic Facility Borrowers hereunder in respect of Domestic
Facility Letters of Credit pursuant to a cash collateral agreement to be entered
into in form and substance reasonably satisfactory to the Domestic
Administrative Agent and the Domestic Facility Borrowers (which shall permit
certain investments in Cash Equivalents satisfactory to the Domestic
Administrative Agent and the Domestic Facility Borrowers until the proceeds are
applied to the Obligations).

 

(b)           If Outstanding Swing Line Revolving Loans Exceed Swing Line
Revolving Commitment.  If on any date (after giving effect to any other payments
on such date) the aggregate outstanding principal amount of Swing Line Revolving
Loans exceeds the Swing Line Revolving Commitment at such time, the Domestic
Facility Borrowers shall prepay on such date Swing Line Revolving Loans in an
aggregate amount at least equal to such excess and conforming in the case of
partial prepayments of Swing Line Revolving Loans to the requirements as to the
amounts of partial prepayments of Swing Line Revolving Loans which are contained
in section 7.1.

 

(c)           If Outstanding Canadian Revolving Loans Exceed Canadian Revolving
Commitment.  If on any date (after giving effect to any other payments on such
date) the sum of (i) the aggregate outstanding principal amount of Canadian
Revolving Loans denominated in Canadian Dollars, (ii) the Canadian Dollar
equivalent of the aggregate outstanding principal amount of Canadian Revolving
Loans denominated in Dollars and (iii) the Canadian Facility Letter of Credit
Outstandings, exceeds the Total Canadian Revolving Commitment as then in effect,
the Canadian Facility Borrowers shall prepay on such date the Unpaid Canadian
Facility Drawings and Canadian Revolving Loans, in an aggregate amount at least
equal to such excess and conforming in the case of partial prepayments of any
Loans to the applicable requirements as to the amounts of partial prepayments
which are contained in section 7.1.  If, after giving effect to the prepayment
of Loans and Unpaid Canadian Facility Drawings, the aggregate amount of Canadian
Facility Letter of Credit Outstandings exceeds the Total Canadian Revolving
Commitment as then in effect, the Canadian Facility Borrowers shall pay to the
Canadian Administrative Agent an amount in cash and/or Cash Equivalents equal to
such excess and the Canadian Administrative Agent shall hold such payment as
security for the reimbursement obligations of the Canadian Facility Borrowers
hereunder in respect of Canadian Facility Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Canadian Administrative Agent and the Canadian Facility
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Canadian Administrative Agent and the Canadian Facility
Borrowers until the proceeds are applied to the Obligations).

 

(d)           Certain Proceeds of Asset Sales.  If at any time following the
Closing Date the Borrowers or any of their respective Material Subsidiaries have
received cumulative Net Cash Proceeds during such fiscal year from one or more
Asset Sales in an aggregate amount

 

81

--------------------------------------------------------------------------------


 

at least equal to $25,000,000, then not later than the third Business Day
following the date of receipt of any Net Cash Proceeds in excess of such amount,
an amount, conforming to the requirements as to the amount of partial
prepayments contained in section 7.1, at least equal to 100% of the Net Cash
Proceeds then received in excess of such amount from any Asset Sale, shall be
applied as a mandatory prepayment of principal of, first, Domestic Term Loans
(applied to the principal installments of the Domestic Term Loans in their
inverse order of maturity), second, after Domestic Term Loans have been paid in
full, Swing Line Revolving Loans and, third, after Swing Line Revolving Loans
have been paid in full, Domestic Revolving Loans and Canadian Revolving Loans in
such proportionate amounts as each of the Total Domestic Revolving Commitment
and the Total Canadian Revolving Commitment, as applicable, bears to the Total
Revolving Commitment; provided, that (i) if no Default under section 12.1(a) or
Event of Default shall have occurred and be continuing, (ii) the Borrowers and
their Material Subsidiaries have expected Consolidated Capital Expenditures
during the following 12 months, and (iii) the Borrowers notify the
Administrative Agents of the amount and nature thereof and of their intention to
reinvest all or a portion of such Net Cash Proceeds in such Consolidated Capital
Expenditures during such 12 month period, then no such prepayment shall be
required to the extent the Borrowers so indicate that such reinvestment will
take place.  If at the end of any such 12 month period any portion of such Net
Cash Proceeds has not been so reinvested, the Borrowers will immediately make a
prepayment of the outstanding Domestic Term Loans, Swing Line Revolving Loans,
Domestic Revolving Loans and Canadian Revolving Loans as provided above in an
amount, conforming to the requirements as to amount of prepayments contained in
section 7.1, at least equal to such remaining amount.

 

(e)           Change of Control.  On the date of which a Change of Control
occurs, notwithstanding anything to the contrary contained in this Agreement, no
further Borrowings shall be made and the then outstanding principal amount of
all Loans, if any, shall become due and payable and shall be prepaid in full,
together with accrued interest and Fees and any other Obligations, and the
Borrowers shall contemporaneously take one of the following actions: (x) cause
all outstanding Letters of Credit to be surrendered for cancellation (any such
Letters of Credit to be replaced by letters of credit issued by other financial
institutions reasonably acceptable to the Required Domestic Revolving Facility
Lenders or the Required Canadian Facility Lenders, as applicable), (y) the
applicable Borrower shall pay to (1) the Domestic Administrative Agent an amount
in cash and/or Cash Equivalents equal to 100% of the Domestic Facility Letter of
Credit Outstandings and (2) the Canadian Administrative Agent an amount in cash
and/or Cash Equivalents equal to 100% of the Canadian Facility Letter of Credit
Outstandings, and the Administrative Agents shall hold such payments as security
for the reimbursement obligations of the Borrowers hereunder in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agents and the
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Administrative Agents and the Borrowers until the proceeds
are applied to the Obligations), or (z) the applicable Borrower shall caused to
be issued (1) one or more irrevocable letters of credit to each Letter of Credit
Issuer with an aggregate stated amount equal to 100% of the Domestic Facility
Letter of Credit Outstandings applicable to Domestic Facility Letters of Credit
issued by such Letter of Credit Issuer and (2) one or more irrevocable letters
of credit to each Letter of Credit

 

82

--------------------------------------------------------------------------------


 

Issuer with an aggregate stated amount equal to 100% of the Canadian Facility
Letter of Credit Outstandings applicable to Canadian Facility Letters of Credit
issued by such Letter of Credit Issuer, in each case on terms, and from
financial institutions, reasonably acceptable to such Letter of Credit Issuer,
as security for the reimbursement obligations of the Borrowers hereunder in
respect of such Letters of Credit.

 

(f)            Certain Proceeds of Additional Indebtedness or Equity.  Not later
than the Business Day following the date of the receipt by the Borrowers or any
of their respective Material Subsidiaries of the cash proceeds (net of
underwriting discounts and commissions, placement agent fees and other customary
fees and costs associated therewith) from the incurrence of any additional
Indebtedness or the sale or issuance of debt or equity securities by a Borrower
or any of its Material Subsidiaries after the Closing Date in an amount, as to
Indebtedness incurred or debt securities sold or issued, exceeding the
Indebtedness permitted to be incurred under section 11.4, without waiving or
limiting any other right or remedy of the Lenders in respect of such Event of
Default existing by reference to section 11.4, such net cash proceeds shall be
applied as a mandatory prepayment of principal of, first, Domestic Term Loans
(applied to the principal installments of the Domestic Term Loans in their
inverse order of maturity); second, after the Domestic Term Loans have been paid
in full, Swing Line Revolving Loans and, third, after Swing Line Revolving Loans
have been paid in full, Domestic Revolving Loans and Canadian Revolving Loans in
such proportionate amounts as each of the Total Domestic Revolving Commitment
and the Total Canadian Revolving Commitment, as applicable, bears to the Total
Revolving Commitment.

 

(g)           Particular Loans to be Prepaid.  With respect to each repayment or
prepayment of Loans required by this section 7.2, the Borrowers shall designate
the Types of Loans which are to be prepaid and the specific Borrowing(s)
pursuant to which such repayment or prepayment is to be made, provided that (i)
the Borrowers shall first so designate all Loans that are Domestic Prime Rate
Loans, Canadian Prime Rate Loans and Eurodollar Loans and CDOR Loans with
Interest Periods ending on the date of repayment or prepayment prior to
designating any other Eurodollar Loans or CDOR Loans for repayment or
prepayment, (ii) if the outstanding principal amount of Eurodollar Loans made
pursuant to a Borrowing is reduced below the applicable Minimum Borrowing Amount
as a result of any such repayment or prepayment, then all the Loans outstanding
pursuant to such Borrowing shall be Converted into Domestic Prime Rate Loans,
(iii) if the outstanding principal amount of CDOR Loans made pursuant to a
Borrowing is reduced below the applicable Minimum Borrowing Amount as a result
of any such repayment or prepayment, then all the Loans outstanding pursuant to
such Borrowing shall be Converted into Canadian Prime Rate Loans and (iv) each
repayment and prepayment of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans. In the absence of a designation by the
Borrowers as described in the preceding sentence, the Administrative Agents
shall, subject to the above, make such designation in their sole discretion. 
Any repayment or prepayment of Eurodollar Loans or CDOR Loans pursuant to this
section 7.2 shall in all events be accompanied by such compensation as is
required by section 2.11.

 

83

--------------------------------------------------------------------------------


 

No Foreign Borrower shall be required to make a mandatory repayment or
prepayment as provided in this section 7.2 in excess of the amount actually
advanced to such Foreign Borrower or other Foreign Borrowers of the same
country.

 

7.3.         Method and Place of Payment.  (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the Domestic
Administrative Agent or the Canadian Administrative Agent, as the case may be,
for the ratable (based on its pro rata share) account of the Domestic Revolving
Facility Lenders, the Canadian Facility Lenders, the Domestic Term Loan Lenders
entitled thereto, not later than 12:00 noon (local time at the Payment Office)
on the date when due and shall be made in immediately available funds and U.S.
Dollars, or in the case of a Canadian Revolving Loan that is denominated in
Canadian Dollars or amounts due with respect to Canadian Facility Letters of
Credit, in immediately available funds and in Canadian Dollars, at the
applicable Payment Office, it being understood that written notice by the
Borrowers to the applicable Administrative Agent to make a payment from the
funds in the Borrowers’ account at the Payment Office shall constitute the
making of such payment to the extent of such funds held in such account. Any
payments under this Agreement which are made later than 12:00 noon (local time
at the Payment Office) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

(b)           If at any time insufficient funds are received by and available to
the Domestic Administrative Agent or the Canadian Administrative Agent, as the
case may be, to pay fully all amounts of principal, interest and Fees then due
hereunder and an Event of Default is not then in existence, such funds shall be
applied (i) first, towards payment of interest and Fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and Fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

7.4.         Net Payments.  (a)               (i)  All payments made by the
Borrowers hereunder, under any Note or any other Credit Document (including,
without limitation, the Guaranties and the guaranty to be provided by Genlyte
Group as contemplated by Article 14), will be made without setoff, counterclaim
or other defense.  All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature, other that
Excluded Taxes, now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
and all interest, penalties or similar liabilities with respect to the taxes,
levies imposts, duties, fees, assessments or other charges described in this
section 7.4(a)(i) that are not Excluded Taxes (all such taxes, levies, imposts,
duties, fees, assessments or other charges that are not Excluded Taxes, and all
such interest, penalties or similar liabilities with respect thereto being
referred to collectively as “Taxes”).  If any Taxes are so levied or imposed,
the Borrowers agree to pay, and indemnify each Lender in respect of, the full
amount of such Taxes and such additional amounts (other than in respect of
Excluded Taxes) as may be necessary so that every payment by it of all amounts
due hereunder, under any Note or under any other Credit Document, after
withholding

 

84

--------------------------------------------------------------------------------


 

or deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note or in such other Credit Document.

 

(ii)  If any amounts are payable in respect of Taxes pursuant to paragraph (i),
above, the Borrowers agree to reimburse and indemnify each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or Applicable
Lending Office of such Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction and for any withholding
of income or similar taxes imposed by, as applicable, the United States or
Canada (or any such jurisdiction within such country) as such Lender shall
reasonably determine are payable by, or withheld from, such Lender in respect of
such amounts so paid to or on behalf of such Lender pursuant to said paragraph
(i) and in respect of any amounts paid to or on behalf of such Lender pursuant
to this paragraph (ii), which request shall be accompanied by a statement from
such Lender setting forth, in reasonable detail, the computations used in
determining such amounts.

 

(iii)  The Borrowers will furnish to the Domestic Administrative Agent or the
Canadian Administrative Agent, as the case may be, within 60 days after the date
of the payment of any Taxes, or any withholding or deduction on account thereof,
is due pursuant to applicable law certified copies of tax receipts, or other
evidence satisfactory to such Lender, evidencing such payment by the Borrowers. 
The Borrowers will indemnify and hold harmless each Administrative Agent and
each Lender, and reimburse such Administrative Agent or such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid or
withheld by such Lender.

 

(b)           At any time after the applicable Lender (or, if applicable,
participant) shall have made a written demand for increased cost or other
compensation pursuant to any one or more of section 2.10, section 3.5  or
section 4.5 or for Taxes pursuant to section 7.4(a), the Borrowers may cause the
affected Lender (or participant) to be replaced with, as applicable, (i) a
lending institution meeting the requirements for an Eligible Transferee approved
by the Domestic Administrative Agent, in the event the affected Lender is a
Domestic Revolving Facility Lender or a Domestic Term Loan Lender, or the
Canadian Administrative Agent, in the event the affected Lender is a Canadian
Facility Lender (which approval may not be unreasonably withheld by such
Administrative Agent) or (ii) or a participant complying with the requirements
of section 15.4(b) and reasonably satisfactory to the participating Lender.  Any
such replacement with a new lending institution, as Lender, so approved by the
applicable Administrative Agent shall be made effective pursuant to an
Assignment and Assumption Agreement (which the affected Lender shall execute and
deliver) but only upon payment to the affected Lender of all principal of and
interest on all of its then outstanding Loans and of all Fees and other
Obligations then owing to it.

 

(c)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the laws of, as applicable, the United States
or Canada, or under any treaty to which, as the case may be, the United States
or Canada is a party, with respect to any payment under this Agreement shall
deliver to the applicable Borrower (with a copy to the applicable Administrative
Agent) at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower as will permit such payment to be made without, or at
a reduced rate of, withholding.  If any such Foreign

 

85

--------------------------------------------------------------------------------


 

Lender becomes subject to any Tax by reason of its failure to comply with the
requirements of the preceding sentence, the applicable Borrower shall, at the
expense of such Foreign Lender, take such steps as such Foreign Lender shall
reasonably request to assist such Foreign Lender to recover such Tax.

 

SECTION 8.         CONDITIONS PRECEDENT.

 

8.1.         Conditions Precedent at Closing Date.  Prior to the effectiveness
of this Agreement to amend and restate the Existing Credit Agreement in its
entirety and the occurrence of the initial Borrowing or Letter of Credit
issuance hereunder, the Borrowers shall satisfy each of the following
conditions:

 

(a)           Effectiveness; Notes.  On or prior to the Closing Date, (i) the
Effective Date shall have occurred and (ii) there shall have been delivered to
the Administrative Agents for the account of each Lender the appropriate Note or
Notes executed by, as applicable, the Domestic Facility Borrowers, the Domestic
Facility Borrowers other than Genlyte Thomas or the Canadian Facility Borrowers,
in each case, in the amount, maturity and as otherwise provided herein.

 

(b)           Fees, etc.  The Borrowers shall have paid or caused to be paid all
fees required to be paid by it on or prior to such date pursuant to section 5
hereof, the structuring and arrangement fee to each of the Co-Lead Arrangers as
heretofore agreed to in the Fee Letter, and all reasonable fees and expenses of
the Administrative Agents and of special counsel to the Administrative Agents
which have been invoiced on or prior to such date in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the consummation of the transactions contemplated hereby and
thereby.

 

(c)           Formation Documents and Good Standing.  The Administrative Agents
shall have received, in sufficient quantity for the Administrative Agents and
the Lenders, (i) a photocopy of, as appropriate, the Certificate of Formation or
the Articles or Certificate (or equivalent formation documents) of Incorporation
of each of the Credit Parties and any and all amendments and restatements
thereof, certified as of a recent date by the Secretary of State (or equivalent
public officer) of the state or province of its formation or organization, as
the case may be, (ii) a certificate the Secretary of State of the state of its
formation or organization, as the case may be, dated as of a recent date,
listing all charter documents affecting each Credit Party and certifying as to
the good standing of each Credit Party, and (iii) a photocopy of a copy of, as
appropriate, the Operating Agreement (including all amendments thereto), By-Laws
or equivalent governing documents of each of the Credit Parties, in each case
certified as true, correct and in full force and effect by a Principal Officer
of such Credit Party.

 

(d)           Officer’s Certificate.  The Administrative Agents shall have
received, in sufficient quantity for the Administrative Agents and the Lenders,
a certificate of the Principal Officer of each of the Borrowers dated the
Closing Date or reasonably prior

 

86

--------------------------------------------------------------------------------


 

thereto, substantially in the form attached hereto as Exhibit C, and such
certificate shall be satisfactory in form and substance to the Administrative
Agents.

 

(e)           Opinion of Counsel.  On the Closing Date, the Administrative
Agents shall have received an opinion, addressed to the Administrative Agents
and each of the Lenders and dated the Closing Date, from Stoll, Keenon & Park,
LLP, counsel to the Borrowers and the Guarantors, relating to the matters
referenced in Exhibit D hereto and covering such other matters incident to the
transactions contemplated hereby as the Administrative Agents may reasonably
request, such opinion to be in form and substance satisfactory to the
Administrative Agents.

 

(f)            Receivables Facility.  The Qualified Receivables Facility
pursuant to the Qualified Receivables Sale Agreement and the Qualified
Receivables Purchase Agreement shall have been consummated having aggregate
“Commitments” (as defined in the Qualified Receivables Purchase Agreement) in
the amount of $100,000,000 and having a term of not less than 362 days.

 

(g)           Thomas Purchase.  The Administrative Agents shall have received
true and complete copies of the Purchase Agreement and related schedules,
agreements and other material documents; all of the Thomas Interests shall have
been acquired by certain of the Credit Parties; no material breach by any party
to the Purchase Agreement shall then exist; and simultaneously with the initial
advance of Loans on the Closing Date, all of the purchase price for the Thomas
Interests due under and pursuant to the Purchase Agreement shall have been paid
and satisfied in full.

 

(h)           Search Reports.  The Administrative Agents shall have received
completed requests for information on Form UCC-11, or search reports from one or
more commercial search firms acceptable to the Administrative Agents, listing
all of the effective financing statements filed against any Credit Party in any
jurisdiction in which such person maintains an office, together with copies of
such financing statements.

 

(i)            Material Adverse Change.  There shall have occurred no change in
the business, property, prospects, condition (financial or otherwise) or results
of operations of the Borrowers and their respective Subsidiaries which could
reasonably be expected to result in a Material Adverse Effect.

 

(j)            No Material Litigation.  There shall be no litigation or
governmental or regulatory investigation or proceeding pending against or
involving the Borrowers or any of their respective Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

 

(k)           Proceedings and Documents.  All corporate and other proceedings
and all documents incidental to the transactions contemplated hereby shall be
reasonably satisfactory in substance and form to the Administrative Agents and
the Lenders and the Administrative Agents and its special counsel and the
Lenders shall have received all such

 

87

--------------------------------------------------------------------------------


 

counterpart originals or certified or other copies of such documents as the
Administrative Agents or their special counsel or any Lender may reasonably
request.

 

(l)            Security Documents.  The Administrative Agents shall have
received from the Guarantors the executed Guaranties in the form attached hereto
as Exhibit G-1 or G-2, as applicable, and from Genlyte Group, GTG Intangible,
Genlyte Thomas, Genlyte Intangible Inc., Lumec Holding Corp., Canlyte Inc.,
Genlyte General Nova Scotia and Genlyte Limited Nova Scotia executed Pledge
Agreements in the form attached hereto as Exhibit F, whereby Genlyte Group, GTG
Intangible, Genlyte Thomas, Genlyte Intangible Inc., Lumec Holding Corp. or
Canlyte Inc., as the case may be, shall pledge, or cause to be pledged, the
capital stock of each of the following: Genlyte Limited Nova Scotia, Genlyte
General Nova Scotia, Canlyte Inc., Lumec Holding Corp., Ledalite Architectural
Products LP, Lumec Inc. and Genlyte International Acquisitions LP.  In
connection therewith, the Administrative Agents also shall have received the
stock certificate(s) representing, and the Borrowers shall have taken such other
actions as the Administrative Agents may deem necessary or appropriate to
perfect their security interest in, and have control of, 65% of the capital
stock of such Persons, together with executed stock powers all as described in
the Pledge Agreements.  In addition, the Administrative Agents shall have
received executed Guaranties of Genlyte Lighting, Genlyte Holdings, Genlyte
Thomas and Genlyte Group in the form attached hereto as Exhibit G-3.

 


(M)          RESOLUTIONS AND APPROVALS.  THE ADMINISTRATIVE AGENTS SHALL HAVE
RECEIVED, IN SUFFICIENT QUANTITY FOR THE ADMINISTRATIVE AGENTS AND THE LENDERS,
CERTIFIED COPIES OF THE RESOLUTIONS OF THE MEMBERS, MANAGEMENT BOARD, BOARD OF
DIRECTORS OR THE EQUIVALENT THEREOF, AS THE CASE MAY BE, OF EACH OF THE
BORROWERS AND THEIR RESPECTIVE MATERIAL SUBSIDIARIES APPROVING THE CREDIT
DOCUMENTS TO WHICH IT IS A PARTY AND OF ALL DOCUMENTS EVIDENCING OTHER NECESSARY
CORPORATE ACTION AND GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH ENTITIES OF THE CREDIT DOCUMENTS.


 

(n)           Incumbency Certificates.  The Administrative Agents shall have
received, in sufficient quantity for the Administrative Agents and the Lenders,
a certificate of the Secretary or an Assistant Secretary of each Borrower and
each other Credit Party, certifying the names and true signatures of the
officers of the Borrowers or such other Credit Party, as the case may be,
authorized to sign the Credit Documents to which the Borrower or such other
Credit Party is a party and the other documents which may be executed and
delivered in connection herewith.

 

(o)           No Material Adverse Change in Loan Syndication or Capital
Markets.  There shall not have occurred a material disruption or material
adverse change in financial, banking, loan syndication or capital market
conditions generally or in the market for new syndicated loan facilities similar
to the credit facilities provided for herein which, in the sole respective
judgment of the Administrative Agents, could be expected to materially adversely
affect the syndication of portions or all of the Facilities to additional
Lenders.

 

(p)           Financial Projections.  The Administrative Agents shall have
received the Financial Projections in form and substance satisfactory to the
Administrative Agents.

 

88

--------------------------------------------------------------------------------


 

(q)           Fairness Opinion.  On the Closing Date, the Administrative Agents
shall have received a copy of the ‘fairness opinion’ of Lehman Brothers,
addressed to the Board of Directors of Genlyte Group dated May 20, 2004.

 

(r)           Due Diligence.  Each of the Administrative Agents shall have
completed to its reasonable satisfaction such examinations and other due
diligence of the Borrowers and their respective Subsidiaries as it deems
necessary.

 

(s)           Evidence of Insurance.  The Administrative Agents shall have
received certificates of insurance and other evidence, satisfactory to it, of
compliance with the insurance requirements of this Agreement.

 

(t)            Other Documents.  The Administrative Agents and the Lenders shall
have received such other approvals, opinions, documents or materials as they may
reasonably request.

 

8.2.         Conditions Precedent to All Loans.  The obligation of the Lenders
to make each Loan and the obligation of a Letter of Credit Issuer to issue a
Letter of Credit is subject, at the time thereof, to the satisfaction of the
following conditions:

 

(a)           Notice of Borrowing, etc.  The Domestic Administrative Agent or
the Canadian Administrative Agent, as applicable, shall have received a Notice
of Borrowing or request for the issuance of a Letter of Credit meeting the
requirements of section 2.3 with respect to the incurrence of Loans and section
3.2 or section 4.2 with respect to the issuance of Letters of Credit.

 

(b)           No Default; Representations and Warranties.  At the time of such
Loan or issuance of such Letter of Credit, as the case may be, and also after
giving effect thereto, (i) there shall exist no Default or Event of Default,
(ii) all representations and warranties of the Credit Parties contained herein
or in the other Credit Documents shall be true and correct with the same effect
as though such representations and warranties had been made on and as of the
date thereof, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made, and (iii) no event or condition having a
Material Adverse Effect shall have occurred.

 

The acceptance of the benefits of each Loan or Letter of Credit shall constitute
a representation and warranty by the Borrowers to each of the Lenders that all
of the applicable conditions specified in section 8.1 and/or 8.2, as the case
may be, exist as of that time.  All of the certificates, legal opinions and
other documents and papers referred to in this section 8, unless otherwise
specified, shall be delivered to the Administrative Agents for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts for
each of the Lenders, and the Administrative Agents will promptly distribute to
the Lenders their respective Notes and the copies of such other certificates,
legal opinions and documents.

 

89

--------------------------------------------------------------------------------


 

SECTION 9.         REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrowers make the following representations and
warranties to, and agreements with, the Lenders, on a joint and several basis,
all of which shall survive the execution and delivery of this Agreement and the
making of each Loan and the issuance of each Letter of Credit; provided,
however, for the avoidance of doubt, at the time of the making of any Loan or
the issuance of any Letter of Credit subsequent to the Closing Date, the
following representations and warranties to, and agreements with, the Lenders
shall be deemed made, on a joint and several basis, only by those Credit Parties
that are the Borrowers at such time:

 

9.1.         Corporate Status, etc.  Each of the Borrowers and their respective
Subsidiaries (i) is a duly organized or formed and validly existing corporation,
partnership or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its formation and has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage, and (ii) has duly qualified and is authorized
to do business in all jurisdictions where it is required to be so qualified
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

 

9.2.         Subsidiaries.  Annex II hereto lists, as of the date hereof, each
Subsidiary of the Genlyte Group and sets forth their respective jurisdictions of
incorporation or formation, as the case may be, and the percentage of their
respective capital stock, membership interests or partnership interests, as the
case may be, owned by Genlyte Group or other such Subsidiaries.  All of the
issued and outstanding shares of capital stock, membership interests or
partnership interests, as the case may be, of Genlyte Group and such
Subsidiaries have been duly authorized and validly issued and are fully paid and
nonassessable.  There are no options, warrants or other rights outstanding to
purchase shares of any of such Subsidiaries, except as indicated in Annex II.

 

9.3.         Corporate Power and Authority, etc.  Each of the Credit Parties has
the corporate power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of the Credit Documents to which it is party.  Each of the Credit Parties has
duly executed and delivered each Credit Document to which it is party and each
Credit Document to which it is party constitutes the legal, valid and binding
agreement or obligation of that Credit Party enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

9.4.         No Violation.  Neither the execution, delivery and performance by
any Credit Party of the Credit Documents to which it is party nor compliance
with the terms and provisions thereof (i) will contravene any provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any court
or governmental instrumentality applicable to that Credit Party or its
properties and assets, (ii) will conflict with or result in any breach of, any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than Liens created under the Credit Documents) upon
any of the property

 

90

--------------------------------------------------------------------------------


 

or assets of that Credit Party pursuant to the terms of any promissory note,
bond, debenture, indenture, mortgage, deed of trust, credit or loan agreement,
or any other material agreement or other instrument, to which that Credit Party
is a party or by which it or any of its property or assets are bound or to which
it may be subject other than pursuant to the Existing Credit Agreement, all of
the commitments under which shall be terminated, and all of the borrowings
thereunder shall be repaid, not later than the Closing Date in accordance with
section 8.1(f), or (iii) will violate any provision of the articles or
certificate of incorporation, or certificate of formation or code of regulations
or bylaws or operating agreement or other organizational documents of that
Credit Party.

 

9.5.         Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required as a
condition to (i) the execution, delivery and performance by any Credit Party of
any Credit Document to which it is a party, or (ii) the legality, validity,
binding effect or enforceability of any Credit Document to which any Credit
Party is a party.

 

9.6.         Litigation.  There are no actions, suits or proceedings pending or,
to, the knowledge of the Borrowers, threatened with respect to the Borrowers or
any of their respective Subsidiaries (i) that have resulted in, or that a
Borrower reasonably expects to result in, liability for damages in excess of
fifteen percent (15%) of the Consolidated Net Worth (ii) which question the
validity or enforceability of any of the Credit Documents, or of any action to
be taken by any of the Borrowers pursuant to any of the Credit Documents to
which it is a party.

 

9.7.         Use of Proceeds; Margin Regulations.  (a) The proceeds of all Loans
shall be utilized to pay the purchase price for the Thomas Interests under and
pursuant to the Purchase Agreement and for other lawful purposes not
inconsistent with the requirements of this Agreement.

 

(b)           No part of the proceeds of any Loan will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System. The Borrowers are not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. At no time
would more than 25% of the value of the assets of the Borrowers or of the
Borrowers and the consolidated Subsidiaries that are subject to any
“arrangement” (as such term is used in section 221.2(g) of such Regulation U)
hereunder be represented by Margin Stock.

 

9.8.         Financial Statements, etc.  (a) The Borrowers have furnished to the
Lenders and the Administrative Agents complete and correct copies of (i) the
audited consolidated balance sheet of Genlyte Group and its consolidated
Subsidiaries, as of the end of the fiscal years ended on or nearest to December
31, 2002 and December 31, 2003, and the related audited consolidated statements
of income, members’ equity (or net worth), and cash flows for the fiscal years
then ended, accompanied by the unqualified report thereon of its independent
accountants; and (ii) the unaudited consolidated balance sheet of Genlyte Group
and its consolidated Subsidiaries, as of April 3, 2004, and the related
consolidated statements of income and of cash flows for the fiscal quarter or
quarters then ended.  All such financial statements (together with the notes
included or referenced therein) have been prepared in accordance with GAAP,
consistently applied (except as stated therein), and fairly present

 

91

--------------------------------------------------------------------------------


 

in all material respects the financial position of Genlyte Group and its
Subsidiaries as of the respective dates indicated and the consolidated results
of their operations and cash flows for the respective periods indicated, subject
in the case of any such financial statements which are unaudited, to normal
audit adjustments, none of which will involve a Material Adverse Effect.

 

(b)           The Borrowers have delivered or caused to be delivered to the
Lenders prior to the execution and delivery of this Agreement (i) a copy of
Genlyte Group’s Report on Form 10-K as filed (without Exhibits) with the SEC for
their fiscal year ended on or nearest to December 31, 2003, which contains a
general description of the business and affairs of the Borrowers and the
Subsidiaries, and (ii) financial projections prepared by management of Genlyte
Group and its Subsidiaries for the fiscal years 2004-2008 (the “Financial
Projections”).  The Financial Projections were prepared on behalf of the
Borrowers in good faith after taking into account the existing and historical
levels of business activity of Genlyte Group and its Subsidiaries, known trends,
including general economic trends, and all other information, assumptions and
estimates considered by management of Genlyte Group and its Subsidiaries to be
reasonable at the time.  Except for facts relating to general economic and
industry conditions, no facts are known to the Borrowers at the Effective Date
that the Borrowers believe will result in a material adverse change in the
results of operations reflected in the Financial Projections.

 

9.9.         No Material Adverse Change.  Since December 31, 2003, there has
been no change in the business, operations, property, assets, prospects,
liabilities or condition (financial or otherwise) of the Borrowers and their
respective Subsidiaries taken as a whole, except for changes, none of which,
individually or in the aggregate, has had or could reasonably be expected to
have, a Material Adverse Effect.

 

9.10.       Tax Returns and Payments.  Each of the Borrowers and their
respective Subsidiaries has filed all federal income tax returns and all other
tax returns, domestic and foreign, required to be filed by it and has paid all
taxes and assessments payable by it which have become due, other than those not
yet delinquent and except for those contested in good faith.  The Borrowers and
each of their respective Subsidiaries have established on their books such
charges, accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP.  There is
no proposed assessment for additional federal, foreign or state taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges, accruals and reserves in respect thereof as
the Borrowers and their Subsidiaries have made, could reasonably be expected to
have a Material Adverse Effect.

 

9.11.       Title to Properties, etc.  Each of the Borrowers and each of their
respective Subsidiaries has good and marketable title (or valid Leaseholds, in
the case of any leased property), in the case of real property, and good title
(or valid Leaseholds, in the case of any leased property), in the case of all
other property, to all of its properties and assets free and clear of Liens
other than Liens permitted by section 11.3, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The interests of the Borrowers and each of their
respective Subsidiaries in the properties reflected in the most recent balance
sheet referred to in section 9.8, taken as a whole, were sufficient, in the
judgment of the Borrowers, as of the date of such balance sheet for purposes of
the ownership and operation of the businesses conducted by the Borrowers and
such Subsidiaries.

 

92

--------------------------------------------------------------------------------


 

9.12.       Lawful Operations, etc.  Each of the Borrowers and their respective
Subsidiaries (i) holds all necessary federal, state and local governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business, and (ii) is in full compliance with all requirements
imposed by law, regulation or rule, whether federal, state or local, which are
applicable to it, its operations, or its properties and assets, including
without limitation, applicable requirements of Environmental Laws, except for
any failure to obtain and maintain in effect, or noncompliance, which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

9.13.       Environmental Matters.  (a) Each of the Borrowers and their
respective Subsidiaries is in compliance with all Environmental Laws governing
its business, except to the extent that any such failure to comply (together
with any resulting penalties, fines or forfeitures) could not reasonably be
expected to have a Material Adverse Effect.  All licenses, permits,
registrations or approvals required for the conduct of the business of the
Borrowers, and each of their respective Subsidiaries under any Environmental Law
have been secured, and each of the Borrowers and such Subsidiaries is in
compliance therewith, except for such licenses, permits, registrations or
approvals the failure to secure or to comply therewith could not reasonably be
expected to have a Material Adverse Effect.  None of the Borrowers or any of
their respective Subsidiaries has received written notice, or otherwise knows,
that it is in any respect in noncompliance with, breach of or default under any
applicable writ, order, judgment, injunction, or decree to which a Borrower or
such Subsidiary is a party or which could affect the ability of a Borrower or
any of its Subsidiaries to operate any Real Property and no event has occurred
and is continuing which, with the passage of time or the giving of notice or
both, would constitute noncompliance, breach of or default thereunder, except in
each such case, such noncompliance, breaches or defaults as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  There are
no Environmental Claims pending or, to the best knowledge of a Borrower
threatened, which could reasonably be expected to have a Material Adverse
Effect.  There are no facts, circumstances, conditions or occurrences on any
Real Property now or at any time owned, leased or operated by the Borrowers or
any of their respective Subsidiaries or on any property adjacent to any such
Real Property, which are known by a Borrower or as to which a Borrower or any of
its Subsidiaries has received written notice, that could reasonably be expected
(i) to form the basis of an Environmental Claim against a Borrower or any of its
Subsidiaries or any Real Property of a Borrower or any of its Subsidiaries, or
(ii) to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Property under any
Environmental Law, except in each such case, such Environmental Claims or
restrictions that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

 

(b)           Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of the
Borrowers, or any of their respective Subsidiaries or (ii) released on any such
Real Property, in each case where such occurrence or event is not in compliance
in all material respects with Environmental Laws and could reasonably be
expected to have a Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

9.14.       Compliance with ERISA and Canadian Benefit Plans.

 

(a)           Compliance with ERISA.  Compliance by the Borrowers with the
provisions hereof and Loans and Letters of Credit contemplated hereby will not
involve any Prohibited Transaction within the meaning of ERISA or section 4975
of the Code or any breach of any other comparable foreign law.  The Borrowers
and each of their respective Subsidiaries, (i) has fulfilled all obligations
under minimum funding standards of ERISA and the Code with respect to each Plan
that is not a Multiemployer Plan or a Multiple Employer Plan, (ii) has satisfied
all respective contribution obligations in respect of each Multiemployer Plan
and each Multiple Employer Plan, (iii) is in compliance in all respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multiemployer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under the Title IV of ERISA to the PBGC with respect to
any Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder, except (with respect to any matter specified in any of
the above clauses), for such matters as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.  No Plan or trust
created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Plan or trust created thereunder or with respect to
any Multiemployer Plan or Multiple Employer Plan, which termination or
Reportable Event has or could result in the termination of such Plan,
Multiemployer Plan or Multiple Employer Plan and give rise to a liability of the
Borrowers or any ERISA Affiliate in respect thereof which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
No Borrower nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan.  Each Plan that is intended to be
so qualified under section 401(a) of the Code in fact is so qualified.  No
Borrower nor any ERISA Affiliate has any contingent liability with respect to
any post-retirement “welfare benefit plan” (as such term is defined in ERISA)
except as has been disclosed prior to the date hereof to the Lenders in writing
or on any financial statements of a Borrower or any ERISA Affiliate provided to
the Administrative Agents and the Lenders or except for such contingent
liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(b)           Canadian Benefit Plans.  Each employee benefit, health, welfare,
supplemental unemployment benefit, bonus, pension, profit sharing, deferred
compensation, stock compensation, stock purchase, retirement, hospitalization
insurance, medical, dental, legal, disability and similar plans or arrangements
or practices relating to the employees or former employees of any Canadian
Facility Borrower or any of the Subsidiaries of a Borrower resident in Canada
(collectively, the “Employee Plans”) is and has been established, registered,
qualified, invested and administered, in all respects, in accordance with its
terms, all laws, regulations, orders or other legislative, administrative or
judicial promulgations applicable to the particular Employee Plan and all
understandings, written or oral, between any Canadian Facility Borrower or any
of the Subsidiaries of a Borrower resident in Canada, as applicable, and the
employees or former employees, as applicable, except when the failure to so
establish, register, qualify, invest or administer, could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  All
obligations regarding the Employee Plans have been satisfied, there are no
outstanding

 

94

--------------------------------------------------------------------------------


 

defaults or violations by any party thereto and no taxes, penalties or fees are
owing or exigible under any of the Employee Plans that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  No
Employee Plan, nor any related trust or other funding medium thereunder, is
subject to any pending investigation, examination or other proceeding, action or
claim initiated by any governmental agency or instrumentality, or by any other
party (other than routine claims for benefits), and there exists no state of
facts which after notice or lapse of time or both could reasonably be expected
to give rise to any such investigation, examination or other proceeding, action
or claim or to affect the registration of any Employee Plan required to be
registered.  All contributions or premiums required to be made by any Canadian
Facility Borrower or any of the Subsidiaries of a Borrower resident in Canada
under the terms of each Employee Plan or by applicable laws have been made in a
timely fashion in accordance with applicable laws and the terms of the Employee
Plans except to the extent that the failure to make such contributions or
premiums could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each Employee Plan which is required to be
funded pursuant to its terms or applicable laws is fully funded on an ongoing,
wind-up and solvency basis, determined using reasonable actuarial assumptions
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Except as has been disclosed prior to the date
hereof to the Lenders in writing, none of the Employee Plans provides benefits
to retired or terminated employees or to their respective beneficiaries or
dependents.  None of the Employee Plans is a multi-employer pension plan as
defined under the provisions of applicable Canadian federal or provincial law.

 

9.15.       Intellectual Property, etc.  The Borrowers or their Subsidiaries own
or are licensed or otherwise have the right to use all of the patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and other rights that are reasonably necessary for the present
and planned future operation of their respective businesses, without conflict in
any material respect with the rights of any other Person, other than patents,
trademarks, service marks, trade names, copyrights, contractual franchises,
authorizations and other rights the loss of which could not reasonably be
expected to have a Material Adverse Effect.  To the knowledge of the Borrowers,
no slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by the
Borrowers or any of their respective Subsidiaries infringes upon any rights held
by any other Person in any material respect, which infringement would give rise
to a claim which, if determined adversely to such Credit Party could reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the foregoing is pending or to the knowledge of the Borrowers threatened,
and no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is pending or, to the knowledge of the
Borrowers, proposed, which, in either case, could reasonably be expected to have
a Material Adverse Effect.

 

9.16.       Investment Company Act, etc.  None of the Borrowers or any of their
respective Subsidiaries is subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940, as amended,
the Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Public Utility Holding Company Act of 1935, as amended, or any applicable state
public utility law or any other Federal or state statute or regulation limiting
its ability to incur Indebtedness.

 

95

--------------------------------------------------------------------------------


 

9.17.       Burdensome Contracts; Labor Relations.  None of the Borrowers or any
of their respective Subsidiaries (i) is subject to any burdensome contract,
agreement, corporate restriction, judgment, decree or order, (ii) is a party to
any labor dispute affecting any bargaining unit or other group of employees
generally, (iii) is subject to any material strike, slow down, workout or other
concerted interruptions of operations by employees of a Borrower or any of its
Subsidiaries, whether or not relating to any labor contracts, (iv) is subject to
any significant pending or, to the knowledge of a Borrower, threatened, unfair
labor practice complaint, before the National Labor Relations Board, (v) is
subject to any significant pending or, to the knowledge of a Borrower,
threatened, grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement, (vi) is subject to any significant
pending or, to the knowledge of a Borrower, threatened, significant strike,
labor dispute, slowdown or stoppage, or (vii) is, to the knowledge of the
Borrowers, involved or subject to any union representation organizing or
certification matter with respect to the employees of a Borrower or any of its
Subsidiaries, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

9.18.       Existing Indebtedness.  Annex III sets forth a true and complete
list by category, as of the date or dates set forth therein, of all Indebtedness
of Genlyte Group and each of its Subsidiaries, on a consolidated basis, which
will be outstanding on the Closing Date after giving effect to the initial
Borrowing hereunder, other than the Indebtedness created under the Credit
Documents (all such Indebtedness, whether or not in a principal amount meeting
such threshold and required to be so listed in Annex III, herein the “Existing
Indebtedness”). As and to the extent the Administrative Agents have so
requested, the Borrowers have provided to the Administrative Agents prior to the
date of execution hereof true and complete copies (or summary descriptions) of
all agreements and instruments governing the Indebtedness listed in Annex III
(the “Existing Indebtedness Agreements”).

 

9.19.       True and Complete Disclosure.  All factual information  (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of the
Borrowers or any of their respective Subsidiaries in writing to the
Administrative Agents or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein, other than the Financial
Projections (as to which representations are made only as provided in section
9.8), is, and all other such factual information hereafter furnished by or on
behalf of such person in writing to any Lender in respect of this Agreement or
any other Credit Document will be, true and accurate in all material respects on
the date as of which such information is dated or certified and not incomplete
by omitting to state any material fact necessary to make such information not
misleading at such time in light of the circumstances under which such
information was provided.  As of the Effective Date, there is no fact known to
the Borrowers or any of their respective Subsidiaries which has, or could
reasonably be expected to have, a Material Adverse Effect which has not
theretofore been disclosed in writing to the Lenders.

 

9.20.       Solvency.  Each of the Borrowers and each of their respective
Subsidiaries is Solvent.  After giving effect to the transactions contemplated
by this Agreement, including all Indebtedness incurred thereby, the Liens
granted by the Borrowers in connection therewith and the payment of all

 

96

--------------------------------------------------------------------------------


 

fees and expenses related thereto, the Borrowers and each of their respective
Subsidiaries will be Solvent, determined as of the Closing Date.

 

9.21.       Material Agreements.  None of the Borrowers or any of their
respective Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in (i)
any agreement to which it is a party, which default could, individually or in
the aggregate with all such defaults, reasonably be expected to result in a
Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default, individually or in the aggregate with all
such defaults, could reasonably be expected to result in a Material Adverse
Effect or, in either case, would, if such default had occurred after the Closing
Date, create an Event of Default under this Agreement.

 

9.22        Insurance.  The Borrowers and their respective Subsidiaries carry
insurance on their businesses with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses in localities
where Borrower and such Subsidiaries operate.

 

9.23.       Security Interests.  Once executed and delivered, and until
terminated in accordance with the terms thereof, each of the Security Documents
that grants a Lien creates, as security for the obligations purported to be
secured thereby and upon filing of any financing statements, deeds of hypothec,
or equivalent filings otherwise named in the appropriate office or offices or
delivery of possession of the collateral in question to the Administrative
Agents, as the case may be, a valid and enforceable perfected security interest
in and Lien on all of the Collateral subject thereto from time to time, in favor
of the Administrative Agents, as collateral agents, superior to and prior to the
rights of all third persons and subject to no other Liens, other than Liens
arising by operation of law, if any, in respect of personal property taxes that
are not due and payable.  No filings or recordings are required in order to
perfect the security interests created under any Security Document except for
filings or recordings required in connection with any such Security Document
which shall have been made, or for which satisfactory arrangements have been
made, upon or prior to the execution and delivery thereof. All recording, stamp,
intangible or other similar taxes required to be paid by any person under
applicable legal requirements or other laws applicable to the property
encumbered by the Security Documents in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement thereof have been
paid.

 

9.24        Thomas Purchase.    The Purchase Agreement is in full force and
effect; no default by either of Genlyte Group or Genlyte Thomas exists in the
performance of any of their respective obligations thereunder; to the Borrowers’
knowledge, no default by Thomas Industries, Inc. or any of its “Transferring
Affiliates” (as defined in the Purchase Agreement) exists in the performance of
any of their respective obligations thereunder; to the Borrowers’ knowledge,
each of the representations and warranties made by Thomas Industries, Inc. to
Genlyte Group pursuant to the Purchase Agreement are true and correct in all
material respects; and upon consummation of the transactions contemplated by the
Purchase Agreement, on Closing Date, Genlyte Group (directly or indirectly
through its Material Subsidiaries) will own 100% of the issued and outstanding,
as the case may be, capital stock, membership interests, partnership interests
or other economic and voting equity interests in Genlyte Thomas, Genlyte
Holdings, Genlyte Lighting, Genlyte Limited Nova Scotia, Genlyte General Nova
Scotia, Genlyte Canadian Holdings, LLC, Genlyte Intangible Inc., Shakespeare
Composite Structures LLC, GTG Intangible, Genlyte International Acquisitions LP,

 

97

--------------------------------------------------------------------------------


 

Canlyte Inc., Ledalite Architectural Products LP (other than a 0.1% interest),
Lumec Holding Corp., and Lumec Inc., all free and clear of any adverse claim (as
defined in Section 8-102 of the Uniform Commercial Code) or other Lien, other
than pursuant to the Security Documents.

 

SECTION 10.       AFFIRMATIVE COVENANTS.

 

The Borrowers, on a joint and several basis, hereby covenant and agree that
until such time as the Total Commitment has been terminated, no Notes are
outstanding, there are no Domestic Facility Letter of Credit Outstandings, there
are no Canadian Facility Letter of Credit Outstandings, and the Loans, together
with interest and Fees hereunder and all obligations in respect of Letters of
Credit and all other Obligations, have been indefeasibly paid in full:

 

10.1.       Reporting Requirements.  The Borrowers will furnish or cause to be
furnished to each Lender and the Administrative Agents:

 

(a)           Annual Financial Statements.  As soon as available and in any
event within 90 days after the close of each fiscal year of Genlyte Group, the
consolidated balance sheet of Genlyte Group and its consolidated Subsidiaries,
as at the end of such fiscal year and the related consolidated statements of
income, of members’ equity (or net worth) and of cash flows for such fiscal
year, in each case setting forth comparative figures for the preceding fiscal
year, all in reasonable detail and, solely in the case of the consolidated
financial statements, accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by Genlyte Group, which opinion shall be
unqualified and shall state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
(including the notes thereto) present fairly in all material respects the
financial position of Genlyte Group and its Subsidiaries as at the end of such
fiscal year and the results of their operations and cash flows for such fiscal
year in conformity with GAAP.

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event within 45 days after the close of each of the first three quarterly
accounting periods in each fiscal year of Genlyte Group, the unaudited
consolidated balance sheets of Genlyte Group and its Subsidiaries, as at the end
of such quarterly period and the related unaudited consolidated statements of
income, members’ equity and of cash flows for such quarterly period, and setting
forth, in the case of such unaudited statements of income, members’ equity (or
net worth) and of cash flows, comparative figures for the related periods in the
prior fiscal year, and which financial statements shall be certified as true and
correct on behalf of Genlyte Group by a Principal Officer of Genlyte Group,
subject to changes resulting from normal year-end audit adjustments.

 

(c)           Compliance Certificates.

 

(i)            At the time of the delivery of the financial statements provided
for in sections 10.1(a) and (b), a certificate on behalf of a Principal Officer
of Genlyte

 

98

--------------------------------------------------------------------------------


 

Group to the effect that no Default or Event of Default exists or, if any
Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall set forth the calculations required to
establish compliance with the provisions of sections 11.3, 11.4, 11.5, 11.6,
11.7 and 11.8 of this Agreement, together with such other supporting information
as the Administrative Agents may reasonably request to determine the accuracy of
such calculations.

 

(ii)           At the time of the delivery of the financial statements provided
for in section 10.1(a), a certificate of the independent public accountants
referenced therein stating that in making the examination necessary therefor no
knowledge was obtained of any Default or Event of Default.

 

(d)           Budgets and Forecasts.  Within thirty (30) days following approval
by the Board of Directors of Genlyte Group, a consolidated budget in reasonable
detail for each entire fiscal year and for each of the fiscal quarters in such
fiscal year as customarily prepared by management for their internal use.

 

(e)           Notice of Default, Litigation or Material Adverse Effect.

 

(i)            Promptly, and in any event within three Business Days thereof,
notice of the occurrence of any event which constitutes a Default or Event of
Default, or of the occurrence or existence of any event or circumstance that
reasonably forseeably will become a Default or Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrowers propose to take with respect thereto;

 

(ii)           Promptly, and in any event within three Business Days after any
of the Borrowers or any of their respective Subsidiaries obtains knowledge
thereof, notice of any litigation or governmental or regulatory investigation or
proceeding pending against or involving the Borrowers or any of their respective
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect; and

 

(iii)          Promptly, and in any event within three Business Days after any
Borrowers or any of their respective Subsidiaries obtains knowledge of any
matter that has resulted or is reasonably expected to result in a Material
Adverse Effect, including, without limitation, to the extent applicable, (a)
Environmental Claims or (b) any breach or non-performance of, or any default
under, any provision of any security issued by any of the Borrowers or any of
their respective Subsidiaries or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its property is bound.

 

(f)            ERISA.  Promptly, and in any event within 15 days after the
occurrence of any of the following (if such event or condition reasonably could
be expected to have a Material Adverse Effect), the Borrowers will deliver to
each of the Lenders a certificate on behalf of the Borrowers of an Authorized
Officer of the Borrowers setting forth the full

 

99

--------------------------------------------------------------------------------


 

details as to such occurrence and the action, if any, that the Borrowers, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given to or filed with or by the
Borrowers, such Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or
the Plan administrator with respect thereto:

 

(i)            that a Reportable Event has occurred with respect to any Plan;

 

(ii)           the institution of any steps by the Borrowers, any ERISA
Affiliate, the PBGC or any other person to terminate any Plan;

 

(iii)          the institution of any steps by the Borrowers or any ERISA
Affiliate to withdraw from any Plan;

 

(iv)          the institution of any steps by the Borrowers or any of their
respective Subsidiaries to withdraw from any Multiemployer Plan or Multiple
Employer Plan, if such withdrawal could result in withdrawal liability (as
described in Part 1 of Subtitle E of Title IV of ERISA);

 

(v)           a non-exempt “prohibited transaction” within the meaning of
section 406 of ERISA in connection with any Plan;

 

(vi)          that a Plan has an Unfunded Current Liability;

 

(vii)         any material increase in the contingent liability of the Borrowers
or any of their respective Subsidiaries with respect to any post-retirement
welfare liability; or

 

(viii)        the taking of any action by, or the written threat of the taking
of any action by, the Internal Revenue Service, the Department of Labor or the
PBGC with respect to any of the foregoing.

 

(g)           Canadian Benefit Plans.  Promptly, and in any event, within 15
days after the occurrence of any of the following (if such event or condition
reasonably could be expected to have a Material Adverse Effect), the Borrowers
will deliver to each of the Lenders a certificate on behalf of the Borrowers of
an Authorized Officer of the Borrowers setting forth the full details as to such
occurrence and the action, if any, that the Borrowers or any of their respective
Subsidiaries are required or propose to take, together with any notices required
or proposed to be given to or filed with or by the Borrowers or such
Subsidiaries or an Employee Plan participant with respect thereto:

 

(i)            the institution of any steps by the Borrowers or any of their
respective Subsidiaries or an applicable regulator or any other person to
terminate any Employee Plan;

 

(ii)           that an Employee Plan has an unfunded liability or solvency
deficiency, determined in each case using reasonable actuarial assumptions;

 

100

--------------------------------------------------------------------------------


 

(iii)          any material increase in the contingent liability of the
Borrowers or any of their respective Subsidiaries with respect to any
post-retirement or post-termination welfare liability; or

 

(iv)          the taking of any action by, or the written threat of the taking
of any action by, an applicable regulator, an Employee Plan participant, a
former Employee Plan participant or any other person with respect to any
Employee Plan.

 

(h)           Other Information.  Such other information or documents (financial
or otherwise) relating to a Borrower or any Subsidiary as any Lender may
reasonably request from time to time.

 

10.2.       Books, Records and Inspections.  The Borrowers will, and will cause
each of the Subsidiaries, (i) keep proper books of record and account, in which
full and correct entries shall be made of all financial transactions and the
assets and business of the Borrowers or such Subsidiaries, as the case may be,
in accordance with GAAP; and (ii) permit officers and designated representatives
of the Administrative Agents or any of the Lenders to visit and inspect any of
the properties or assets of the Borrowers and their respective Subsidiaries in
whomsoever’s possession (as to any such assets not in the possession of a
Borrower or such a Subsidiary, to the extent that, following diligent efforts by
such Credit Party, permission is obtained from such possessor) and to examine
(and make copies of or take extracts from) the books of account of the Borrowers
and their respective Subsidiaries and discuss the affairs, finances and accounts
of the Borrowers and their respective Subsidiaries with, and be advised as to
the same by, their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals upon reasonable
notice (except that during the existence of an Event of Default, no notice shall
be required) as the Administrative Agents or any of the Lenders may request.

 

10.3.       Insurance.  The Borrower shall maintain, and shall cause each
Material Subsidiary to maintain, with financially sound and reputable
independent insurers, insurance with respect to its material properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

10.4.       Payment of Taxes and Claims.  The Borrowers will pay and discharge,
and will cause each of the Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon them or upon their
income or profits, or upon any properties belonging to them, prior to the date
on which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Borrowers or any of their
respective Subsidiaries; provided that none of the Borrowers or any of their
respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP; and provided, further, that the Borrowers will not be
considered to be in default of any of the provisions of this sentence if the
Borrowers or any of their respective Subsidiaries fails to pay any such amount
or amounts that, individually or in the aggregate, do not

 

101

--------------------------------------------------------------------------------


 

exceed $10,000,000 so long as that matter is being negotiated in good faith with
the applicable taxing authority.

 

10.5.       Corporate Franchises.  The Borrowers will, and will cause each of
the Material Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its existence and
good standing under the laws of its state or jurisdiction of incorporation;

 

(b)           preserve and maintain in full force and effect all material
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) governmental rights, privileges, qualifications, permits, licenses and
franchises the loss of which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (ii) in connection
with transactions permitted by section 11.2;

 

(c)           use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill; and

 

(d)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

10.6.       Good Repair.  The Borrowers will, and will cause each of the
Material Subsidiaries to ensure that their properties and equipment used or
useful in their business in whomsoever’s possession they may be, are kept in
good repair, working order and condition, normal wear and tear excepted, and
will make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect and except as permitted by section 11.2.  The Borrowers
will, and will cause each of the Material Subsidiaries to use the standard of
care typical in the industry in the operation and maintenance of its facilities.

 

10.7.       Compliance with Statutes, etc.  Subject to section 10.8, the
Borrowers will, and will cause each of the Material Subsidiaries to comply with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all governmental bodies, domestic or foreign, in
respect of the conduct of their business and the ownership of their property,
other than those being contested in good faith by appropriate proceedings, as to
which adequate reserves are established to the extent required under GAAP;
provided, however, a failure to comply with such statutes, regulations, orders
and restrictions shall not constitute a breach of this section 10.7 if such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

10.8.       Compliance with Environmental Laws.  Notwithstanding, and in
addition to, the covenants contained in section 10.7 hereof:

 

(a)           The Borrowers will, and will cause each of the Subsidiaries to,
(i) comply in all respects with all Environmental Laws applicable to the
ownership, lease or use of all Real

 

102

--------------------------------------------------------------------------------


 

Property and personal property now or hereafter owned, leased or operated by a
Borrower or any of its Subsidiaries, and promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance; provided,
however, that a failure to comply with such Environmental Laws shall not
constitute a breach of this section 10.8(a) if such noncompliance could not
reasonably be expected to have a Material Adverse Effect; and (ii) keep or cause
to be kept all such Real Property free and clear of any Liens imposed pursuant
to such Environmental Laws which are not permitted under section 11.3.

 

(b)           Without limitation of the foregoing, if a Borrower or any of its
Subsidiaries shall generate, use, treat, store, release or dispose of, or permit
the generation, use, treatment, storage, release or disposal of, Hazardous
Materials on any Real Property now or hereafter owned, leased or operated by a
Borrower or any of its Subsidiaries, or transport or permit the transportation
of Hazardous Materials to or from any such Real Property, any such action shall
be effected in compliance with all Environmental Laws applicable thereto;
provided, however, a failure of any such action to comply with such
Environmental Laws shall not constitute a breach of this section 10.8(b) if such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

(c)           If required to do so under any applicable order of any
governmental agency, the Borrowers will undertake, and cause each of the
Subsidiaries to undertake or cause, any clean up, removal, remedial or other
action necessary to remove and clean up any Hazardous Materials from any Real
Property owned, leased or operated by a Borrower or any of its Subsidiaries in
accordance with the requirements of all applicable Environmental Laws and in
accordance with such orders of all governmental authorities, except to the
extent that such Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP; provided, however, that a failure to
so clean-up, remove, remediate or take such action necessary to remove and clean
up such Hazardous Materials shall not constitute a breach of this section
10.8(c) if such failure could not reasonably be expected to have a Material
Adverse Effect.

 

10.9.       Fiscal Years, Fiscal Quarters.  None of the Borrowers or any of
their respective Material Subsidiaries shall change its fiscal year or fiscal
quarters, other than the fiscal year or fiscal quarters of a person which
becomes a Material Subsidiary, made at the time such person becomes a Material
Subsidiary to conform to the Borrowers’ fiscal year and fiscal quarters.

 

10.10.     Hedge Agreements, etc.  In the event any of the Borrowers or any of
their respective Material Subsidiaries determine to enter into a Hedge Agreement
they may do so, provided that such Hedge Agreement is entered to for the purpose
of hedging or mitigating risks to which a Borrower or any Material Subsidiary is
exposed in the conduct of its business or the management of its liabilities and,
when considered in light of other outstanding Hedge Agreements to which that
Borrower or that Material Subsidiary is a party, does not expose that Borrower
or that Material Subsidiary, as the case may be, to predominantly speculative
risks unrelated to the amount of assets, Indebtedness or other liabilities
intended to be subject to coverage on a notional basis under such Hedge
Agreement.

 

103

--------------------------------------------------------------------------------


 

10.11.     Senior Debt.  The Borrowers will at all times ensure that (a) the
claims of the Lenders in respect of the Obligations of the Credit Parties will
not be subordinate to, and will in all respects at least rank pari passu with,
the claims of every other senior unsecured creditor of the Credit Parties, and
(b) any Indebtedness subordinated in any manner to the claims of any other
senior unsecured creditor of the Credit Parties will be subordinated in like
manner to such claims of the Lenders.

 

10.12.     Security Documents.

 

(a)           Except with respect to the Foreign Subsidiaries the capital stock
of which has been pledged in accordance with section 10.12(b), in order to
secure the Obligations of the Borrowers, the Borrowers will cause any Domestic
Subsidiary and any Foreign Subsidiary that is a Material Subsidiary created or
acquired by a Borrower, or which becomes a Material Subsidiary, after the
Effective Date to execute and deliver to the Administrative Agents a Guaranty
substantially in the form attached as Exhibit G-1 and G-2, as applicable

 

(b)           With the approval of the Administrative Agents, which approval
shall not be unreasonably withheld, in lieu of providing a Guaranty as
contemplated by section 10.12(a), at the option of the Borrowers, the Borrowers
will pledge as collateral to the Administrative Agents, as collateral agents,
pursuant to a Pledge Agreement substantially in the form attached as Exhibit F,
65% of the capital stock of, or other equity or ownership interest in, any
Foreign Subsidiary that is a Material Subsidiary created or acquired by a
Borrower, or which becomes a Material Subsidiary of a Borrower, after the
Effective Date, provided that in each such case, the Borrowers are able to
demonstrate to the Administrative Agents that providing a Guaranty with respect
to such Foreign Subsidiaries as contemplated by this Agreement would have a
material adverse tax consequence to such Borrowers or to such Foreign
Subsidiaries.  The above-described pledges of capital stock shall grant to the
Administrative Agents, as collateral agents, and such Borrower shall execute
such documents and take such other actions as deemed by the Administrative
Agents to be necessary or appropriate to effect a first priority perfected Lien
on 65% of the capital stock of each such Foreign Subsidiary that is owned by a
Borrower or any Domestic Subsidiary.

 

10.13.     Use of Proceeds.  The Borrowers will use the proceeds of the Loans
(i) to pay the purchase price for the Thomas Interests under and pursuant to the
Purchase Agreement, (ii) for Consolidated Capital Expenditures, (iii) for
Permitted Acquisitions or (iv) for working capital and other general corporate
purposes, in each case not in contravention of any applicable law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality or in contravention of any of the Credit Documents.

 

SECTION 11.       NEGATIVE COVENANTS.

 

The Borrowers, on a joint and several basis, hereby covenant and agree that
until such time as the Total Commitment has been terminated, no Notes are
outstanding, there are no Domestic Facility Letter of Credit Outstandings, there
are no Canadian Facility Letter of Credit Outstandings, and the Loans, together
with interest and Fees hereunder and all obligations in respect of Letters of
Credit and all other Obligations, have been indefeasibly paid in full:

 

104

--------------------------------------------------------------------------------


 

11.1.       Changes in Business.  None of the Borrowers nor any of their
respective Material Subsidiaries will engage in any other business if, as a
result, the general nature of the business which would then be engaged in by
that Borrower or that Material Subsidiary, as the case may be, would be
substantially changed from the general nature of the business engaged in by a
Borrower or any of its Material Subsidiaries on the date hereof (such business
being referred to in this section 11.1 as the “principal business”). 
Notwithstanding the foregoing, the Borrowers or any of their respective Material
Subsidiaries may engage in any business other than the principal business if (i)
the consolidated assets of all such other businesses account for less than
fifteen percent (15%) of the consolidated assets of Genlyte Group and its
Subsidiaries, calculated on a consolidated basis in accordance with GAAP, and
(ii) the operations of all such other businesses in the current fiscal year are
expected to represent, or in the most recent fiscal year represented, less than
fifteen percent (15%) of the earnings before interest, taxes, depreciation and
amortization generated by Genlyte Group and its Subsidiaries, calculated on a
consolidated basis in accordance with GAAP.

 

11.2.       Consolidation, Merger, Acquisitions, Asset Sales, etc.  The
Borrowers will not, and will not permit any Material Subsidiary to, (1) wind up,
liquidate or dissolve their affairs, other than the dissolution of GTG Nova
Scotia and GTG International Acquisitions LP promptly following the Closing
Date, (2) enter into any transaction of merger or consolidation, (3) make or
otherwise effect any Acquisition, (4) sell or otherwise dispose of any of their
property or assets outside the ordinary course of business, other than the sale
of Receivables Facility Assets under a Qualified Receivables Transaction, or
otherwise make or otherwise effect any Asset Sale, or (5) agree to do any of the
foregoing at any future time, except that the following transactions shall be
permitted under this section 11.2:

 

(a)           Certain Intercompany Mergers, etc.  If no Default or Event of
Default shall have occurred and be continuing or would result therefrom,

 

(i)            the merger, consolidation or amalgamation of any Material
Subsidiary of a Borrower with or into a Borrower, provided a Borrower is the
surviving or continuing or resulting Person;

 

(ii)           the merger, consolidation or amalgamation of any Material
Subsidiary with or into another Material Subsidiary;

 

(iii)          the merger, consolidation or amalgamation of any Material
Subsidiary of a Borrower that is not a Guarantor with or into another Material
Subsidiary of a Borrower, provided that the surviving or continuing or resulting
Person is a Wholly-Owned Material Subsidiary that is a Domestic Subsidiary
directly owned by a Borrower or a Guarantor that is a Wholly-Owned Material
Subsidiary of a Borrower;

 

(iv)          the merger, consolidation or amalgamation of any Domestic Facility
Guarantor with or into another Domestic Facility Guarantor;

 

(v)           the merger, consolidation or amalgamation of any Canadian Facility
Guarantor with or into another Canadian Facility Guarantor;

 

105

--------------------------------------------------------------------------------


 

(vi)          the transfer or other disposition of any property by any Domestic
Facility Guarantor to a Domestic Facility Borrower or to another Domestic
Facility Guarantor; and

 

(vii)         the transfer or other disposition of any property by any Canadian
Facility Guarantor to a Canadian Facility Borrower or to another Canadian
Facility Guarantor.

 

(b)           Acquisitions.  If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, a Borrower or any of its
Material Subsidiaries may make any Acquisition that is a Permitted Acquisition,
provided that all of the conditions contained in the definition of the term
Permitted Acquisition are satisfied.

 

(c)           Permitted Dispositions.  If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, a Borrower or any of
its Subsidiaries may (i) sell any property, land or building (including any
related receivables or other intangible assets) to any person, (ii) sell the
entire capital stock (or other equity interests) and Indebtedness of any
Subsidiary, other than a Material Subsidiary, owned by a Borrower or any other
Subsidiary, other than a Material Subsidiary, to any person, or (iii) permit any
Subsidiary, other than a Material Subsidiary, to be merged or consolidated with
a person which is not an Affiliate of Genlyte Group, or (iv) consummate any
other Asset Sale with a person who is not a Subsidiary of that Borrower;
provided that:

 

(A)          the consideration for such transaction (1) represents fair value
(as reasonably determined by management of Genlyte Group), and (2) does not
exceed, when aggregated with the consideration of any other transaction or
transactions of any Borrower or any of its Subsidiaries during the then current
fiscal year permitted under this section 11.2(c), twenty percent (20%) of the
Consolidated Net Worth as of the date of such transaction,

 

(B)           in the case of any such transaction involving consideration equal
to or in excess of $25,000,000, at least five Business Days prior to the date of
completion of such transaction the Borrowers shall have delivered to the
Administrative Agents an officer’s certificate executed on behalf of the
Borrowers by Principal Officers of the Borrowers, which certificate shall
contain (1) a description of the proposed transaction, the date such transaction
is scheduled to be consummated, the estimated purchase price or other
consideration for such transaction, (2) a certification that no Default or Event
of Default has occurred and is continuing, or would result from consummation of
such transaction, and (3) which shall (if requested by the Administrative
Agents) include a certified copy of the draft or definitive documentation
pertaining thereto, and

 

(C)           contemporaneously with the completion of such transaction the
Borrowers prepay their Loans as and to the extent required by section 7.2
hereof; and

 

106

--------------------------------------------------------------------------------


 

provided, further, that sales or other dispositions of inventory in the ordinary
course of business or of obsolete or worn out equipment or fixtures in the
ordinary course of business may be effected without compliance with the above
provisions and the amount of any such sales or other dispositions shall be
excluded from any computations under this section 11.2(c).

 

(d)           Leases.  The Borrowers or any of their respective Material
Subsidiaries may enter into leases of property or assets not constituting
Acquisitions, provided such leases are not otherwise in violation or could cause
a violation of section 11.11 of this Agreement or any other provision of this
Agreement.

 

(e)           Capital Expenditures:  The Borrowers and their respective Material
Subsidiaries shall be permitted to make Consolidated Capital Expenditures.

 

(f)            Permitted Investments.  The Borrowers and their respective
Material Subsidiaries shall be permitted to make the investments permitted
pursuant to section 11.5.

 

11.3.       Liens.  The Borrowers will not, and will not permit any of the
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
or with respect to any property or assets of any kind (real or personal,
tangible or intangible) of the Borrowers or any of their respective Material
Subsidiaries whether now owned or hereafter acquired, or sell any such property
or assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including consignment arrangements and
including sales of accounts receivable or notes with or without recourse to the
Borrowers or any of their respective Material Subsidiaries, other than for
purposes of collection of delinquent accounts in the ordinary course of
business) or assign any right to receive income, or file or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute, except that the following Liens shall
be permitted under this section 11.3:

 

(a)           Standard Permitted Liens.  The Liens granted to the Administrative
Agents on behalf of the Lenders and the Standard Permitted Liens;

 

(b)           Existing Liens, etc.  Liens (i) in existence on the Effective Date
which are listed, and the Indebtedness secured thereby and the property subject
thereto on the Effective Date described, in Annex IV, or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;

 

(c)           Purchase Money Liens.  Liens which are placed upon fixed or
capital assets, acquired, constructed or improved by a Borrower or any of its
Material Subsidiaries, including, without limitation, Capital Lease obligations,
provided that (A) such Liens secure Indebtedness permitted by section 11.4(c),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 20 days after such acquisition or the completion of such construction or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets; and
(D)

 

107

--------------------------------------------------------------------------------


 

such Liens shall not apply to any other property or assets of the Borrowers or
any of their respective Material Subsidiaries;

 

(d)           Import Letters of Credit.  Liens securing obligations in respect
of import letters of credit incurred by Genlyte Thomas or Genlyte Group in the
ordinary course of its business;

 

(e)           Banker’s Liens, etc.  Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution; provided that (i) such deposit account
is not a dedicated cash collateral account and is not subject to restrictions
against access by the Borrowers or the Subsidiaries, as the case may be, in
excess of those set forth by regulations promulgated by the Board of Governors
of the Federal Reserve System, and (ii) no security interest in such deposit
account (other than any such banker’s liens, rights of set-off or similar rights
or remedies arising at law) is held by the depository institution or any other
Person;

 

(f)            Liens of After-Acquired Subsidiaries.  Liens on the property or
assets of a person that becomes a Material Subsidiary after the date hereof
securing Indebtedness permitted by section 11.5(i), provided that (i) such Liens
existed at the time such person became a Material Subsidiary were incurred in
the ordinary course of business and were not created in anticipation of the
Acquisition, (ii) any such Lien does not by its terms cover any property or
assets after the time such person becomes a Material Subsidiary which were not
covered immediately prior thereto, (iii) such Lien does not by its terms secure
any Indebtedness other than Indebtedness existing immediately prior to the
existing time as such person becomes a Material Subsidiary, and (iv) the
aggregate amount of all Indebtedness secured by all such Liens does not exceed
the amount that is permitted under section 11.4(c); and

 

(g)           Receivables Securitizations.  Liens, if any, on Receivables
Facility Assets resulting from a Qualified Receivables Transaction.

 

11.4.       Indebtedness.  The Borrowers will not, and will not permit any of
the Material Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness of the Borrowers or any of their respective Material
Subsidiaries, except that the following shall be permitted under this section
11.4:

 

(a)           Credit Documents:  Indebtedness incurred under this Agreement and
the other Credit Documents;

 

(b)           Existing Indebtedness:  existing Indebtedness; and any
refinancing, extension, renewal or refunding of any such Existing Indebtedness,
provided that any increase in the principal amount thereof shall be included in
the aggregate amount of additional Indebtedness that may be incurred under
section 11.4(h) (irrespective of whether such Indebtedness is secured) and may
only be increased to the extent and by the amount permitted by section 11.4(h);

 

108

--------------------------------------------------------------------------------


 

(c)           Certain Priority Debt:  to the extent not permitted by the
foregoing clauses,

 

(i)            Indebtedness consisting of obligations under Synthetic Leases of
a Borrower and any of its Material Subsidiaries,

 

(ii)           Indebtedness of the Borrowers and any of their respective
Material Subsidiaries secured by a Lien referred to in either of section 11.3(c)
or 11.3(f), in an aggregate amount outstanding, as to both such sections
together, not to exceed $10,000,000,

 

(iii)          Indebtedness of the Borrowers and any of their respective
Material Subsidiaries under industrial revenue or other municipal bonds with an
aggregate principal amount outstanding at any time not to exceed  $25,000,000,

 

(iv)          the obligations of Genlyte Group and its Subsidiaries (including,
without limitation, the Receivables Facility Subsidiary) under a Qualified
Receivables Transaction, which shall be deemed to include, without limitation,
the Indebtedness evidenced by the Receivables Purchase Note and any other
obligations under a Qualified Receivables Transaction which would be
characterized as principal or interest if such Qualified Receivables Transaction
had been structured as a secured lending transaction rather than a purchase, and

 

(v)           any refinancing, extension, renewal or refunding of any such
Indebtedness, provided that any increase in the principal amount thereof shall
be included in the aggregate amount of additional Indebtedness that may be
incurred under section 11.4(h) (irrespective of whether such Indebtedness is
secured) and may only be increased to the extent and by the amount permitted by
section 11.4(h),

 

provided that at the time of any incurrence thereof after the date hereof, and
after giving effect thereto, the Borrowers would be in compliance with sections
11.7 and 11.8, and no Default under section 12.1(a) or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(d)           Intercompany Debt:  unsecured Indebtedness of any of the Material
Subsidiaries to any Borrower or to another Material Subsidiary;

 

(e)           Hedge Agreements:  Indebtedness of the Borrowers and any of their
respective Material Subsidiaries under Hedge Agreements that do not contravene
the requirements of section 10.10;

 

(f)            Guaranty Obligations:  any Guaranty Obligations permitted by
section 11.5;

 

(g)           Leases:  Indebtedness of the Borrowers and any of their respective
Material Subsidiaries in connection with leases that do not contravene the
restrictions of section 11.11; and

 

109

--------------------------------------------------------------------------------


 

(h)           Additional Unsecured Debt:  additional unsecured Indebtedness of
the Borrowers and any of their respective Material Subsidiaries, with terms and
conditions no more restrictive or burdensome to the Borrowers and any of their
respective Material Subsidiaries than the terms and conditions contained in this
Agreement (provided that a maturity date earlier than the Maturity Date shall
not be construed as more restrictive) the aggregate principal amount outstanding
at any time not in excess of $20,000,000; provided that at the time of
incurrence thereof, and after giving effect thereto, (i) the Borrowers would be
in compliance with sections 11.7, and 11.8; and (ii) no Default under section
12.1(a) or Event of Default shall have occurred and be continuing or would
result therefrom.

 

11.5.       Advances, Investments, Loans and Guaranty Obligations.  The
Borrowers will not, and will not permit any of the Material Subsidiaries to, (1)
lend money or credit or make advances in the nature of credit to any person,
other than trade credit extended in the ordinary course of business of such
Credit Parties, (2) purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, or other
investment in, any person, (3) create, acquire or hold any Material Subsidiary,
(4) be or become a party to any joint venture, member of a limited liability
company or partner of a partnership, or (5) be or become obligated under any
Guaranty Obligations (other than those created in favor of the Lenders pursuant
to the Credit Documents), except that the following shall be permitted under
this section 11.5:

 

(a)           the Borrowers or any of their respective Material Subsidiaries may
invest in cash and Cash Equivalents;

 

(b)           any endorsement of a check or other medium of payment for deposit
or collection, or any similar transaction in the normal course of business;

 

(c)           the Borrowers and their respective Material Subsidiaries may
acquire and hold receivables owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms (including
receivables evidenced by a promissory note executed after the account debtor in
question fails to make payments when due);

 

(d)           loans and advances to employees for business-related travel
expenses, moving expenses, costs of replacement homes, business machines or
supplies, automobiles and other similar expenses, in each case incurred in the
ordinary course of business and consistent with past practice;

 

(e)           the existing loans, advances, investments and guarantees described
in Annex V hereto;

 

(f)            investments of the Borrowers and their respective Material
Subsidiaries in Hedge Agreements that comply with section 10.10;

 

(g)           existing investments in any Material Subsidiaries shall be
permitted, and the creation and holding of any Wholly-Owned Material Subsidiary
and any additional investments in any current or future Wholly-Owned Material
Subsidiary, so long as the

 

110

--------------------------------------------------------------------------------


 

Borrowers comply with section 10.12(b) in connection with the creation of any
such Subsidiary and with section 10.12(a) by causing the Subsidiaries referenced
therein to execute and deliver a Guaranty, or pledge its capital stock to the
extent permitted by section 10.12(b);

 

(h)           intercompany loans and advances permitted by section 11.4(d);

 

(i)            the Acquisitions permitted by section 11.2; and loans, advances
and investments of any person which are outstanding at the time such person
becomes a Material Subsidiary as a result of an Acquisition permitted by section
11.2 and were incurred in the ordinary course of business and not created in
contemplation thereof, but not any increase in the amount thereof;

 

(j)            any of the following in connection with a Qualified Receivables
Transaction: (i) Indebtedness of the Receivables Facility Subsidiary evidenced
by a Receivables Purchase Note held by Genlyte Thomas or certain of its
Subsidiaries and (ii) subject to the limitation set forth in section 11.6(d),
any extension of credit or capital contribution to, or other investment in, the
Receivables Facility Subsidiary made by Genlyte Group (or any Material
Subsidiary that is the immediate parent entity of the Receivables Facility
Subsidiary after the Closing Date);

 

(k)           any unsecured Guaranty Obligation incurred by a Borrower or any of
its Material Subsidiaries with respect to (i) Indebtedness of a Wholly-Owned
Subsidiary which is permitted under section 11.4 without restriction upon the
ability of the Borrowers or any of their respective Subsidiaries to guarantee
the same, or (ii) other obligations of a Wholly-Owned Subsidiary, including,
without limitation, obligations under Hedge Agreements, which are not prohibited
by this Agreement; and

 

(l)            any other Guaranty Obligations, loans, advances, investments
(whether in the form of cash or contribution of property, and if in the form of
a contribution of property, such property shall be valued for purposes of this
clause at the fair value thereof as reasonably determined by a Borrower), in or
to any corporation, partnership, limited liability company, joint venture or
other business entity, not otherwise permitted by the foregoing clauses, made
after the date hereof, provided that at the time of making any such loan,
advance or investment, no Event of Default or Default shall have occurred and be
continuing, or would result therefrom.

 

11.6.       Restricted Payments.  The Borrowers shall not, and shall not permit
any of the Material Subsidiaries to, declare or make any dividend payment or
other distribution of assets, properties, cash, rights, obligations or
securities on account of any shares of any class of its capital stock or
membership interests, or purchase, redeem or otherwise acquire for value any
shares of any class of its capital stock or its membership interests or any
warrants, rights or options to acquire such capital stock membership interests,
now or hereafter outstanding; except that the following shall be permitted under
this section 11.6:

 

111

--------------------------------------------------------------------------------


 

(a)           the declaration and making of distributions payable solely as
capital stock, membership interests or partnership interests;

 

(b)           the purchase, redemption or other acquisition of a Credit Party’s
capital stock, membership interests or partnership interests or warrants or
options to acquire any such interests with the proceeds received from the
substantially concurrent issue of new capital stock, membership interests or
partnership interests;

 

(c)           the declaration and making of dividend payments or other cash
distributions by any Material Subsidiary of a Borrower to such Borrower (whether
directly or through another Subsidiary of such Borrower); and

 

(d)           any loan, distribution or transfer, however characterized, that
Genlyte Group (or any Material Subsidiary that is the immediate parent entity of
the Receivables Facility Subsidiary after the Closing Date) may make to the
Receivables Facility Subsidiary in connection with a Qualified Receivables
Transaction; provided that the aggregate amount of all loans, distributions and
other transfers by Genlyte Group (or such Material Subsidiary that is such
immediate parent entity after the Closing Date) to the Receivables Facility
Subsidiary at any time outstanding shall not exceed the aggregate of (i) the
aggregate amount of loans, distributions and transfers outstanding on the
Closing Date and (ii) the greater of (A) Ten Million Dollars ($10,000,000) and
(B) an amount equal to 10% of the remainder of (I) the outstanding balance at
such time of all Receivables that have been sold by Genlyte Thomas and its
Subsidiaries to the Receivables Facility Subsidiary, minus (II) the sum of the
aggregate “Commitments” (as defined in the Qualified Receivables Purchase
Agreement) at such time and the “Aggregate Reserves” (as defined in the
Qualified Receivables Purchase Agreement) as if such “Commitments” were fully
utilized.

 

11.7        Ratio of Consolidated Total Debt to Consolidated EBITDA.  The
Borrowers shall not permit the ratio of (a) the amount of Consolidated Total
Debt as of the end of any Testing Period (commencing with the Testing Period
ending September 30, 2004) to (b) Consolidated EBITDA for such Testing Period to
exceed 3.25 to 1.00.

 

11.8.       Consolidated Interest Coverage Ratio.  The Borrowers will not permit
the Consolidated Interest Coverage Ratio as of the end of any Testing Period
(commencing with the Testing Period ending September 30, 2004) to be less than
3.00 to 1.00.

 

11.9.       Transactions with Affiliates.  The Borrowers will not, and will not
permit any Material Subsidiary that is a Credit Party to, enter into any
transaction or series of transactions with any Affiliate of any such Person
(other than, in the case of (i) a Borrower, another Borrower or any Wholly-Owned
Material Subsidiary that is a Guarantor or a Pledged Entity, (ii) a Material
Subsidiary that is a Guarantor or a Pledged Entity, a Borrower or another
Wholly-Owned Material Subsidiary that is a Guarantor or a Pledged Entity), other
than pursuant to the reasonable requirements of a Borrower’s, or such
Subsidiary’s, as applicable, business and upon fair and reasonable terms no less
favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a person other than an Affiliate,
except for a Qualified Receivables Transaction and the transactions described in
Annex VI.  The Borrowers will not permit

 

112

--------------------------------------------------------------------------------


 

any Material Subsidiary that is not a Guarantor or a Pledged Entity to enter
into any transaction or series of transactions with any Affiliate of any such
Person (other than a Borrower or a Wholly-Owned Material Subsidiary of a
Borrower), other than pursuant to the reasonable requirements of such Material
Subsidiary’s business and upon fair and reasonable terms no less favorable to
such Material Subsidiary than would be obtained in a comparable arm’s-length
transaction with a person other than an Affiliate, except for the transactions
described in Annex VI.

 

11.10.     Plan Terminations, Minimum Funding, etc.

 

(a)           Domestic Benefit Plan Terminations, Minimum Funding, etc.  The
Domestic Facility Borrowers will not, and will not permit any ERISA Affiliate
to, (i) terminate any Plan or Plans so as to result in an additional net current
liability of the Borrowers or any ERISA Affiliate to the PBGC in excess of, in
the aggregate, an amount that reasonably could be expected to have a Material
Adverse Effect, (ii) permit to exist one or more events or conditions which
reasonably present a material risk of the termination by the PBGC of any Plan or
Plans with respect to which the Borrowers or any ERISA Affiliate would, in the
event of such termination, incur liability to the PBGC in excess of such amount
in the aggregate, or (iii) fail to comply in any material respect with the
minimum funding standards of ERISA and the Code with respect to any Plan.

 

(b)           Canadian Benefit Plan Terminations, Minimum Funding, etc.  The
Canadian Facility Borrowers will not, and will not permit any of their
respective Subsidiaries to, (i) terminate, in whole or in part, any Employee
Plan or Employee Plans so as to result in additional liabilities or accelerated
funding obligations of the Borrowers or their respective Subsidiaries in respect
of such Employee Plan or Employee Plans in excess of, in the aggregate, an
amount that reasonably could be expected to have a Material Adverse Effect, (ii)
permit to exist one or more events or conditions which reasonably present a
material risk of the termination, in whole or in part, of any Employee Plan or
Employee Plans by any applicable regulator which would result in additional
liabilities or accelerated funding obligations of the Borrowers or their
respective Subsidiaries under such Employee Plan or Employee Plans in excess of,
in the aggregate, an amount that reasonably could be expected to have a Material
Adverse Effect, or (iii) fail to comply in any material respect with the minimum
funding requirements for any Employee Plan imposed under applicable laws or the
terms of such Employee Plan.

 

11.11.     Certain Leases.  The Borrowers shall not, and shall permit any of the
Material Subsidiaries to, create or suffer to exist any obligations for the
payment of rent for any property under lease or agreement to lease, except that
the following leases shall be permitted under this section 11.11:

 

(a)           leases of the Borrowers and their respective Material Subsidiaries
in existence on the Closing Date and any renewal, extension or refinancing
thereof;

 

(b)           Operating Leases entered into by the Borrowers or any of their
respective Material Subsidiaries after the Closing Date in the ordinary course
of business; and

 

113

--------------------------------------------------------------------------------


 

(c)           leases entered into by the Borrowers, or any of their respective
Material Subsidiaries after the Closing Date pursuant to Sale-Leaseback
Transactions consistent with past practice.

 

11.12.     Limitation on Certain Restrictive Agreements; Qualified Receivables
Transaction Documents.

 

(a)           Restrictive Agreements.  The Borrowers will not, and will not
permit any of the Material Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist or become effective, any “negative pledge” covenant or
other similar agreement, restriction or arrangement otherwise named that
prohibits, restricts or imposes any condition upon (a) the ability of a Borrower
or any of its Material Subsidiaries to create, incur or suffer to exist any Lien
upon any of its property or assets as security for Indebtedness, or (b) the
ability of a Borrower or any of Material Subsidiaries to pay dividends or make
any other distributions on its capital stock or any other interest or
participation in its profits owned by a Borrower or any of its Material
Subsidiaries, or pay any Indebtedness owed to a Borrower, or any of its Material
Subsidiaries, or to make loans or advances to a Borrower or any of its Material
Subsidiaries, or transfer any of its property or assets to a Borrower, or any of
its Material Subsidiaries, except for such restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest, (iv) provisions in any agreement or
agreements (including, without limitation, licenses, leases, agreements relating
to the purchase or sale of any property, agreements relating to providing or
obtaining any services) prohibiting or limiting the right to assign or transfer
such agreement(s) or any rights therein, (v) customary provisions restricting
the transfer or further encumbering of assets subject to Liens that are
permitted under section 11.3(b) or (c) from the restrictions and prohibitions
otherwise contained in section 11.3, (vi) customary restrictions affecting only
a Material Subsidiary under any agreement or instrument governing any of the
Indebtedness of a Material Subsidiary permitted pursuant to section 11.4,
excluding any restriction on dividends or distributions to its stockholders,
members or other equity holders (vii) restrictions affecting any Foreign
Subsidiary under any agreement or instrument governing any Indebtedness of such
Foreign Subsidiary permitted pursuant to section 11.4, and customary
restrictions contained in “comfort” letters and guarantees of any such
Indebtedness, excluding any restriction on dividends or distributions to its
stockholders, (viii) any Lien permitted by section 11.3, (ix) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other person, and (x) pursuant to the Qualified Receivables Sale Agreement
and the Qualified Receivables Purchase Agreement.

 

(b)           Qualified Receivables Transaction Documents.  None of Genlyte
Group, Genlyte Thomas or any of their Subsidiaries shall amend, modify or
supplement any terms or provisions contained in any of the documents evidencing,
securing or otherwise governing a Qualified Receivables Transaction (including,
without limitation, the Qualified Receivables Sale Agreement, the Qualified
Receivables Purchase Agreement or any of the other Transaction Documents),
unless (i) Genlyte Group or Genlyte Thomas shall have delivered to the
Administrative Agents and the Lenders the proposed form of any such amendment,

 

114

--------------------------------------------------------------------------------


 

modification or supplement not less than five (5) Business Days prior to the
proposed effective date thereof (or such lesser period as the Administrative
Agents may approve in writing) and (ii) after giving effect to such amendment,
modification or supplement, the Qualified Receivables Transaction, as evidenced,
secured or otherwise governed by such documents (including, without limitation,
the Qualified Receivables Sale Agreement, the Qualified Receivables Purchase
Agreement and the other Transaction Documents), as so amended, modified or
supplemented, will meet all of the criteria set forth in clauses (ii) through
(x), inclusive, of the definition of Qualified Receivables Facility
Requirements.

 

11.13.     Accounting Changes.  The Borrowers shall not, and shall not permit
any of their respective Material Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP.

 

SECTION 12.       EVENTS OF DEFAULT.

 

12.1.       Events of Default.  Any of the following specified events (each an
“Event of Default”) shall constitute an Event of Default hereunder:

 

(a)           Payments:  a Borrower shall (i) default in the payment when due of
any principal of the Loans; or (ii) default, and such default shall continue for
three or more days, in the payment when due of any interest on the Loans or any
Fees or any other amounts owing hereunder or under any other Credit Document; or

 

(b)           Representations, etc.:  any representation, warranty or statement
made by the Borrowers or any other Credit Party herein or in any other Credit
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

(c)           Certain Covenants:  a Borrower shall default in the due
performance or observance by it of any term, covenant or agreement contained in
section 10.1(e)(i), or section 11 of this Agreement; or

 

(d)           Other Covenants:  a Borrower shall default in the due performance
or observance of any term, covenant or agreement contained in this Agreement or
any other Credit Document, other than those referred to in section 12.1(a) or
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an officer of a Borrower obtaining actual knowledge of such
default and (ii) a Borrower receiving written notice of such default from either
Administrative Agent or the Required Lenders (any such notice to be identified
as a “notice of default “ and to refer specifically to this paragraph); or

 

(e)           Cross Default Under Other Agreements:  a Borrower or any of its
Subsidiaries shall (i) permit the occurrence of an “event of default” (or
equivalent event or condition otherwise named) under a Specified Hedge Agreement
or otherwise shall default in the observance or performance of any agreement or
condition under a Specified Hedge Agreement (and all grace periods, if any,
applicable to such observance, performance or

 

115

--------------------------------------------------------------------------------


 

condition shall have expired), the effect of which “event of default” or other
default is to cause or to permit the Lender or Affiliate thereof that is a party
to such Specified Hedge Agreement to require an early termination thereof, (ii)
default in any payment with respect to any Indebtedness (other than the
Obligations) in excess, in the aggregate, of $10,000,000 owed to any Lender or
any of their Affiliates, or to any other person, and such default shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness in excess, in the aggregate, of
$10,000,000, or (iii) default in the observance or performance of any agreement
or condition relating to any such Indebtedness in excess, in the aggregate, of
$10,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
circumstance shall exist, the effect of which default or other event or
circumstance is to cause, or to permit the holder or holders of such
Indebtedness in excess, in the aggregate, of $10,000,000 (or a trustee or agent
on behalf of such holder or holders) to cause any such Indebtedness in excess,
in the aggregate, of $10,000,000 to become due prior to its stated maturity; or
any such Indebtedness in excess, in the aggregate, of $10,000,000 of a Borrower
or any of its Subsidiaries shall be declared to be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled required prepayment
or redemption, prior to the stated maturity thereof); or

 

(f)            Judgments:  one or more judgments or decrees shall be entered
against a Borrower, or any of its Subsidiaries involving a liability equal to or
more than $25,000,000 in the aggregate for all such judgments and decrees for
the Borrowers and their respective Subsidiaries (excluding any judgment covered
by insurance as to which the carrier has adequate claims paying ability and has
not reserved its rights), and any such judgments or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(g)           Bankruptcy, etc.:  a Borrower or any of the Material Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”) or an equivalent statute under the
laws of Canada or any province thereof; or an involuntary case is commenced
against a Borrower or any of the Material Subsidiaries and the petition is not
controverted within 30 days, or is not dismissed within 45 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) or
equivalent appointee under the laws of Canada or any province thereof is
appointed for, or takes charge of, all or substantially all of the property of a
Borrower or any of the Material Subsidiaries; or any of the Borrowers or a
Material Subsidiary commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
itself or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to a
Borrower or any of the Material Subsidiaries; or any such proceeding is
commenced against a Borrower or any of the Material Subsidiaries to the extent
such proceeding is consented to by such person or remains undismissed for a

 

116

--------------------------------------------------------------------------------


 

period of 45 days; or a Borrower or any of the Material Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or a Borrower or any of the
Material Subsidiaries suffers any appointment of any conservator or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 45 days; or a Borrower or any of the Material
Subsidiaries makes a general assignment for the benefit of creditors; or any
corporate (or similar organizational) action is taken by a Borrower or any of
the Material Subsidiaries for the purpose of effecting any of the foregoing; or

 

(h)           ERISA:  (1) any of the events described in clauses (i) through
(viii) of section 10.1(f) or clauses (i) through (iv) of section 10.1(g) shall
have occurred; or (2) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (3) any such event or events or any
such lien, security interest or liability, individually, and/or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(i)            Other Credit Documents:  the Pledge Agreements, any Guaranty or
any other Credit Document (once executed and delivered) shall cease for any
reason (other than termination in accordance with its terms or by agreement made
pursuant to the provisions of section 15.12) to be in full force and effect; or
any Credit Party shall default in any material respect in the due performance
and observance of any other obligation under a Credit Document (other than this
Agreement) to which it is a party and such default shall continue unremedied for
a period of at least 30 days (or such other longer cure period permitted under
the applicable Credit Document) after the earlier of (i) an officer of a
Borrower obtaining actual knowledge of such default and (ii) after notice to
Genlyte Group by either Administrative Agent or the Required Lenders; or any
Credit Party shall (or seek to) disaffirm or otherwise limit its obligations
under a Credit Document to which it is a party otherwise than in strict
compliance with the terms thereof.

 

(j)            Change of Control:  there shall have occurred a Change of
Control.

 

(k)           Qualified Receivables Transaction:  there shall occur an
“Amortization Event” (as defined in the Qualified Receivables Purchase
Agreement).

 

12.2.       Acceleration, etc.  Upon the occurrence of any Event of Default, the
Administrative Agents shall, upon the written request of the Required Lenders,
by written notice to the Borrowers, take any or all of the following actions,
without prejudice to the rights of any of the Administrative Agents, for itself
or as collateral agent or otherwise, or any Lender to enforce its claims against
the Borrowers or any other Credit Party (provided that, if an Event of Default
specified in section 12.1(g) shall occur, the result which would occur upon the
giving of written notice by the Administrative Agents as specified in clauses
(i), (ii) and (iii) below shall occur automatically without the giving of any
such notice):  (i) declare the Total Commitment and the obligation to issue
Letters of Credit terminated, whereupon the Commitment and any such obligation
of each Lender shall forthwith terminate immediately without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans, and all other Obligations owing hereunder and under the other Credit
Documents to be, whereupon the same shall become, forthwith due and

 

117

--------------------------------------------------------------------------------


 

payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrowers; (iii)  require the Borrowers to, and
the Borrowers shall thereupon, deposit in a non-interest bearing account with
the Administrative Agents, as cash collateral for their Obligations under the
Credit Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agents and the Lenders and grant
to the Administrative Agents and the Lenders a security interest in, all such
cash as security for such Obligations; and/or (iv) require the Borrowers to, and
the Borrowers shall thereupon cause to be issued one or more irrevocable letters
of credit to the Administrative Agents, as collateral for their Obligations
under the Credit Documents, on terms, and from financial institutions,
reasonably acceptable to the Administrative Agents in an aggregate stated amount
equal to the maximum amount currently or at any time thereafter available to be
drawn on all outstanding Letters of Credit, and the Borrowers hereby pledge to
the Administrative Agents and the Lenders and grant to the Administrative Agents
and the Lenders a security interest in, the proceeds payable under such letters
of credit as security for such Obligations.  Upon the curing of all existing
Events of Default to the satisfaction of the Required Lenders, the
Administrative Agents shall return such cash collateral to Genlyte Group.

 

12.3.       Application of Liquidation Proceeds.  All monies received by the
Administrative Agents or any Lender from the exercise of remedies hereunder or
under the other Credit Documents or under any other documents relating to this
Agreement shall, unless otherwise required by the terms of the other Credit
Documents or by applicable law, be applied as follows:

 

(1)           first, to the payment of all expenses (to the extent not paid by
the Borrowers) incurred by the Administrative Agents and the Lenders in
connection with the exercise of such remedies, including, without limitation,
all reasonable costs and expenses of collection, attorneys’ fees, court costs
and any foreclosure expenses;

 

(2)           second, to the payment pro rata of interest then accrued on the
outstanding Loans;

 

(3)           third, to the payment pro rata of any fees then accrued and
payable to the Administrative Agents or any Lender under this Agreement;

 

(4)           fourth, to the payment pro rata of the principal balance then
owing on the outstanding Loans, the Unpaid Drawings and the Specified Hedge
Agreements;

 

(5)           fifth, to the payment pro rata of all other amounts owed by the
Borrowers to the Administrative Agents or any Lender under this Agreement or any
other Credit Document (including, without limitation, a deposit with any Letter
of Credit Issuer in the aggregate amount of the Stated Amounts of all Letters of
Credit Outstanding);

 

(6)           sixth, to the payment pro rata of all other amounts owed by the
Borrowers to the Administrative Agents or any Lender or any Affiliate of any of
the foregoing under any other agreement, instrument or document, so long as such
Administrative Agent is provided with a true and correct copy thereof and such
person timely certifies to such Administrative Agent the amount or amounts due
and owing thereunder; and

 

118

--------------------------------------------------------------------------------


 

(7)           finally, any remaining surplus after all of the Obligations and
obligations described in clause (6) above have been paid in full, to Genlyte
Group (as agent for itself and the Subsidiaries as their interests may appear)
or to whomsoever shall be lawfully entitled thereto.

 

For the purpose of determining pro rata shares under clause (4) of this section
12.3, all Obligations in respect of Specified Hedge Agreements will be deemed to
have an outstanding principal amount equal to the amount that would be payable
(or would permit the Lender or Lender Affiliate counterparty thereto to cause to
become payable) by, as the case may be, Genlyte Group or its Material Subsidiary
that is party thereto (after giving effect to any netting agreement) upon the
occurrence of any default or other termination thereunder (after notice and
opportunity to cure to the extent, if any, provided for in such Specified Hedge
Agreement).

 

SECTION 13.       THE ADMINISTRATIVE AGENTS.

 

13.1.       Appointment.  Each Lender hereby irrevocably designates and appoints
NCB as the Domestic Administrative Agent and Bank One Canada as the Canadian
Administrative Agent to act as specified herein and in the other Credit
Documents, and each such Lender hereby irrevocably authorizes each of NCB and
Bank One Canada as the Administrative Agents for such Lender and as collateral
agents under the Pledge Agreements, to take such action on its behalf under the
provisions of this Agreement and the other Credit Documents and to exercise such
powers and perform such duties as are expressly delegated to such Administrative
Agents by the terms of this Agreement and the other Credit Documents, together
with such other powers as are reasonably incidental thereto.  The Administrative
Agents agree to act as such upon the express conditions contained in this
section 13.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agents shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Credit
Documents, nor any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative
Agents.  The provisions of this section 13 are solely for the benefit of the
Administrative Agents, and the Lenders, and the Borrowers and their respective
Subsidiaries shall not have any rights as a third party beneficiary of any of
the provisions hereof.  In performing its functions and duties under this
Agreement, the Administrative Agents shall act solely as agents of the Lenders
and do not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Borrowers or any of their
respective Subsidiaries.

 

13.2.       Delegation of Duties.  Each Administrative Agent may execute any of
its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agents
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by section 13.3.

 

13.3.       Exculpatory Provisions.  Neither of the Administrative Agents nor
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement (except for its or such person’s own gross negligence or willful
misconduct) or (ii)

 

119

--------------------------------------------------------------------------------


 

responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Genlyte Group, or any of the
Subsidiaries, or any of their respective officers contained in this Agreement,
any other Credit Document or in any certificate, report, statement or other
document referred to or provided for in, or received by either Administrative
Agent under or in connection with, this Agreement or any other Credit Document
or for any failure of the Borrowers or any of their respective Subsidiaries, or
any of their respective officers to perform its obligations hereunder or
thereunder.  Neither of the Administrative Agents shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrowers or any of their
respective Subsidiaries.  Neither of the Administrative Agents shall be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agents to the Lenders or by or on behalf of the Borrowers or any of their
respective Subsidiaries to the Administrative Agents or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Default or Event of Default.

 

13.4.       Reliance by Administrative Agents.  Each of the Administrative
Agents shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, facsimile transmission, telex or teletype message,
statement, order or other document or conversation believed by it, in good
faith, to be genuine and correct and to have been signed, sent or made by the
proper person or persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrowers or any of their
respective Subsidiaries), independent accountants and other experts selected by
either Administrative Agent.  Each of the Administrative Agents shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agents shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders (or all of the
Lenders, as to any matter which, pursuant to section 15.12, can only be
effectuated with the consent of all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.

 

13.5.       Notice of Default.  The Administrative Agents shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agents have received notice from a Lender or
the Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that an Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agents
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by the Required Lenders, provided that unless and until
the Administrative Agents shall have received such

 

120

--------------------------------------------------------------------------------


 

directions, the Administrative Agents may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable and in the best interests of the
Lenders.

 

13.6.       Non-Reliance.  Each Lender expressly acknowledges that neither of
the Administrative Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates have made any representations
or warranties to it and that no act by the Administrative Agents hereinafter
taken, including any review of the affairs of the Borrowers or any of their
respective Subsidiaries, shall be deemed to constitute any representation or
warranty by the Administrative Agents to any Lender.  Each Lender represents to
the Administrative Agents that it has, independently and without reliance upon
either Administrative Agent, or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrowers and their
respective Subsidiaries and made its own decision to make its Loans hereunder
and enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon either Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their respective Subsidiaries.  No
Administrative Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Borrowers or any of their respective Subsidiaries which may come into its
possession or its respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

13.7.       Indemnification.  The Lenders agree to indemnify each Administrative
Agent in its capacity as such ratably according to their respective Domestic
Revolving Loans, Unutilized Domestic Revolving Commitments, Canadian Revolving
Loans, Unutilized Canadian Revolving Commitments and Domestic Term Loans, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Administrative Agent in its capacity as such in any way
relating to or arising out of this Agreement or any other Credit Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by such
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrowers, provided
that no Lender shall be liable to either Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting solely from such Administrative Agent’s gross negligence or willful
misconduct.  If any indemnity furnished to an Administrative Agent for any
purpose shall, in the opinion of such Administrative Agent, be insufficient or
become impaired, such Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished.  The agreements in this section 13.7 shall survive the
payment of all Obligations.

 

121

--------------------------------------------------------------------------------


 

13.8.       The Administrative Agents in Individual Capacity.  Each
Administrative Agent and its respective Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with Genlyte Group
and the Subsidiaries and their Affiliates as though not acting as an
Administrative Agent hereunder or as a collateral agent under the Pledge
Agreements.  With respect to the Loans made by it and all Obligations owing to
it, each Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include such
Administrative Agent in its individual capacity.

 

13.9.       Successor Administrative Agent.  Each Administrative Agent may
resign as an Administrative Agent and as a collateral agent under the Pledge
Agreements, upon not less than 20 Business Days’ notice to the Lenders and the
Borrowers.  Each Administrative Agent may be removed as an Administrative Agent
for cause upon not less than 20 Business Days’ notice to such Administrative
Agent and the Borrowers from the Required Lenders. The Required Lenders shall
appoint from among the Lenders a successor Administrative Agent for the Lenders
for any resigning or removed Administrative Agent, subject to prior approval by
the Borrowers if no Default under section 12.1(a) or Event of Default has
occurred and is continuing (such approval not to be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the resigning or removed Administrative Agent, and the term
“Administrative Agents” and “Domestic Administrative Agent” or “Canadian
Administrative Agent”, as the case may be, shall include such successor agent
effective upon its appointment, and the resigning or removed Administrative
Agent’s rights, powers and duties as an Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement.  After the
resigning or removed Administrative Agent’s resignation or removal hereunder as
an Administrative Agent, the provisions of this section 13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

 

13.10.     Other Agents.  Any Lender identified herein as a Co-Agent, Co-Lead
Arranger, Syndication Agent, Co-Documentation Agent, Managing Agent, Manager or
any other corresponding title, other than “Administrative Agent”, “Domestic
Administrative Agent” or “Canadian Administrative Agent” shall have no right,
power, obligation, liability, responsibility or duty under this Agreement or any
other Credit Document except those applicable to all Lenders as such. Each
Lender acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

 

SECTION 14.  GUARANTY BY GENLYTE GROUP.

 

14.1.       Guaranty of Subsidiary Borrowings.  Without limiting in any respect
the obligations and liabilities of Genlyte Group under and pursuant to the
Guaranty executed and delivered pursuant to section 8.1(l), Genlyte Group hereby
unconditionally guarantees, for the benefit of each Administrative Agent, each
Letter of Credit Issuer and each Lender or any of its Affiliates which extends
credit to any other Borrower or any Subsidiary hereunder or under a Specified
Hedge Agreement or incurs expenses or liability hereunder or under a Specified
Hedge Agreement, the full and punctual payment of all amounts at any time owed
of every type or description, whether direct or indirect, contingent or
absolute, by any such other Borrower or

 

122

--------------------------------------------------------------------------------


 

Subsidiary in respect of any such extension or extensions of credit or expenses
or liability (collectively, the “Guaranteed Obligations”).  Upon failure by any
other Borrower or Guarantor to pay punctually any such amount, Genlyte Group
shall forthwith on demand by the Administrative Agents (for their own account or
acting on instructions from any affected Lender, on its own behalf or on behalf
of any of its Affiliates) pay the amount not so paid at the place and in the
currency and otherwise in the manner specified in this Agreement (including,
without limitation, section 7.4) or any other applicable agreement or
instrument.

 

14.2.       Additional Undertaking.  As a separate, additional and continuing
obligation, Genlyte Group unconditionally and irrevocably undertakes and agrees,
for the benefit of the Administrative Agents, the Letter of Credit Issuers and
the Lenders and their Affiliates referred to in section 14.1, that, should any
amounts described in section 14.1 not be recoverable from Genlyte Group under
section 14.1 for any reason whatsoever (including, without limitation, by reason
of any provision of any Credit Document or Specified Hedge Agreement or any
other agreement or instrument executed in connection therewith being or becoming
void, unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by any Lender, either
Administrative Agent, any of their respective Affiliates, or any other Person,
at any time, Genlyte Group as sole, original and independent obligor, upon
demand by the Administrative Agents (acting on instructions from any affected
Lender, on its own behalf or on behalf of any of its Affiliates), will make
payment to the Administrative Agents, for the account of the affected
Administrative Agents, Letter of Credit Issuers or Lenders (or any such
Affiliate), of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in any applicable
agreement or instrument.

 

14.3.       Guaranty Unconditional, etc.  The obligations of Genlyte Group under
this section shall be unconditional and absolute and, without limiting the
generality of the foregoing, except in the case of payment in full of all
Obligations, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect to any Guaranteed Obligation of any other Borrower under any
agreement or instrument, by operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to this Agreement,
any Note, any other Credit Document, or any agreement or instrument evidencing
or relating to any Guaranteed Obligation;

 

(c)           any release, non-perfection or invalidity of any direct or
indirect security for any Guaranteed Obligation of any other Borrower or
Subsidiary under any agreement or instrument evidencing or relating to any
Guaranteed Obligation;

 

(d)           any change in the corporate existence, structure or ownership of
any other Borrower or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Borrower or its assets or any resulting
release or discharge of any obligation of any other Borrower contained in any
agreement or instrument evidencing or relating to any Guaranteed Obligation;

 

123

--------------------------------------------------------------------------------


 

(e)           the existence of any claim, set-off or other rights which Genlyte
Group may have at any time against any other Borrower or Guarantor, either
Administrative Agent, any Letter of Credit Issuer, any Lender, any Affiliate of
any Lender or any other Person, whether in connection herewith or any unrelated
transactions;

 

(f)            any invalidity or unenforceability relating to or against any
other Borrower or Guarantor for any reason of any agreement or instrument
evidencing or relating to any Guaranteed Obligation, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
Borrower or Guarantor of any Guaranteed Obligation; or

 

(g)           any other act or omission to act or delay of any kind by any other
Borrower or Guarantor, either Administrative Agent, any Lender, any of their
Affiliates, or any other Person, or any other circumstance whatsoever, which
might, but for the provisions of this section, constitute a legal or equitable
discharge of Genlyte Group’s obligations under this section.

 

14.4.       Genlyte Group Obligations to Remain in Effect; Restoration.  Genlyte
Group’s obligations under this section 14 shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Guaranteed Obligations, and all other amounts payable by
Genlyte Group or any other Borrower or Guarantor under the Credit Documents or
any other agreement or instrument evidencing or relating to any of the
Guaranteed Obligations, shall have been paid in full and all Letters of Credit
have been terminated or have expired. If at any time any payment of any of the
Guaranteed Obligations of any other Borrower or Guarantor in respect of any
Guaranteed Obligations is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such other Borrower or
Guarantor, Genlyte Group’s obligations under this section with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

 

14.5.       Waiver of Acceptance, etc.  Genlyte Group irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any other Borrower, Guarantor or any other Person, or against any
collateral or guaranty of any other Person.

 

14.6.       Subrogation.  Until the indefeasible payment in full of all of the
Obligations and any other Guaranteed Obligations and the termination of the
Commitments of the Lenders hereunder, and the termination or expiration of any
Letters of Credit, Genlyte Group shall have no rights, by operation of law or
otherwise, upon making any payment under this section to be subrogated to the
rights of the payee against any other Borrower or Guarantor with respect to such
payment or otherwise to be reimbursed, indemnified or exonerated by any other
Borrower or Guarantor in respect thereof.

 

14.7.       Effect of Stay.  In the event that acceleration of the time for
payment of any amount payable by any other Borrower or Guarantor under any
Guaranteed Obligation is stayed upon insolvency, bankruptcy or reorganization of
such other Borrower or Guarantor, all such amounts otherwise subject to
acceleration under the terms of any applicable agreement or instrument

 

124

--------------------------------------------------------------------------------


 

evidencing or relating to any Guaranteed Obligation shall nonetheless be payable
by Genlyte Group under this section forthwith on demand by the Administrative
Agents.

 

SECTION 15.       MISCELLANEOUS.

 

15.1.       Payment of Expenses etc.  (a) Whether or not the transactions
contemplated hereby are consummated, the Borrowers agree to pay (or reimburse
the Administrative Agents and the Co-Lead Arrangers for) all reasonable
out-of-pocket costs and expenses of the Administrative Agents and the Co-Lead
Arrangers in connection with the negotiation, preparation, execution and
delivery of the Credit Documents and the documents and instruments referred to
therein, including, without limitation, the reasonable fees and disbursements of
Squire, Sanders & Dempsey L.L.P. and any other special counsel to the
Administrative Agents.

 

(b)           The Borrowers agree to pay (or reimburse the Administrative Agents
and the Co-Lead Arrangers for) all reasonable out-of-pocket costs and expenses
of the Administrative Agents and the Co-Lead Arrangers in connection with any
amendment, waiver or consent relating to any of the Credit Documents which is
requested by the Borrowers, including, without limitation, the reasonable fees
and disbursements of Squire, Sanders & Dempsey L.L.P. and any other special
counsel to the Administrative Agents.

 

(c)           The Borrowers agree to pay (or reimburse the Administrative
Agents, the Lenders and their Affiliates for) all reasonable out-of-pocket costs
and expenses of the Administrative Agents and, upon and during the continuance
of a Default or an Event of Default, the Lenders, in each case in connection
with the enforcement against the Borrowers of any of the Credit Documents or the
other documents and instruments referred to therein, including, without
limitation, (i) the reasonable fees and disbursements of Squire, Sanders &
Dempsey L.L.P. and any other special counsel to the Administrative Agents, and
(ii) the reasonable fees and disbursements of any individual counsel to any
Lender (including allocated costs of internal counsel).

 

(d)           The Borrowers agree to pay and hold the Administrative Agents and
each of the Lenders harmless from and against any and all present and future
stamp and other similar taxes with respect to the foregoing matters and save the
Administrative Agents and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified person) to pay such
taxes.

 

(e)           The Borrowers agree to indemnify each Administrative Agent, each
Co-Lead Arranger, each Co-Documentation Agent, each Lender, and their respective
officers, directors, trustees, employees, representatives, agents and
Affiliates, and the successors and assigns of any of the foregoing
(collectively, the “Indemnities”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of

 

(i)            any investigation, litigation or other proceeding (whether or not
either Administrative Agent, either Co-Lead Arranger, either Co-Documentation
Agent or any Lender is a party thereto) related to the entering into and/or
performance of any Credit Document or the use of the proceeds of any Loans
hereunder or the consummation of any

 

125

--------------------------------------------------------------------------------


 

transactions contemplated in any Credit Document, other than any such
investigation, litigation or proceeding arising out of transactions solely
between any of the Lenders, either of the Co-Lead Arrangers, either of the
Co-Documentation Agents or either of the Administrative Agents, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other governmental authority having jurisdiction over it, or

 

(ii)           the actual or alleged presence of Hazardous Materials in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Borrowers or any of their
past or then current Subsidiaries or Affiliates or any of their predecessors in
interest, the release, generation, storage, transportation, handling or disposal
of Hazardous Materials at any location, whether or not owned or operated by the
Borrowers or any of their past or current Subsidiaries or any of their
respective Affiliates or any of their predecessors in interest, if the Borrowers
or any such Subsidiary or Affiliate could have or is alleged to have any
responsibility in respect thereof, the non-compliance of any such Real Property
with foreign, federal, state and local laws, regulations and ordinances
(including applicable permits thereunder) applicable thereto, or any
Environmental Claim asserted against the Borrowers or any of their Subsidiaries
or any of their respective Affiliates, in respect of any such Real Property,

 

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified or of any other
indemnitee who is such person or an Affiliate of such person). To the extent
that the undertaking to indemnify, pay or hold harmless any person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

15.2.       Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender and each of its Affiliates is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrowers or to any other person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
Affiliate (including, without limitation, by branches and agencies of such
Lender or Affiliate wherever located) to or for the credit or the account of the
Borrowers against and on account of the Obligations and liabilities of the
Borrowers to such Lender under this Agreement or under any of the other Credit
Documents or Specified Hedge Agreements, including, without limitation, all
interests in Obligations of the Borrowers purchased by such Lender pursuant to
section 15.4(c), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document or Specified
Hedge Agreement, irrespective of whether or not such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

 

126

--------------------------------------------------------------------------------


 

15.3.       Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, facsimile transmission, e-mail transmission or cable
communication) and mailed, telegraphed, telexed, transmitted, cabled or
delivered, if to the Borrowers, at 10350 Ormsby Park Place, Suite 601,
Louisville, Kentucky 40223 (telecopy, 502.420.9540), Attention: Treasurer (the
Borrowers acknowledge and agree that any notice to the Borrowers provided for or
required herein shall be sufficient as notice to all of the Borrowers if sent to
the foregoing address); if to any Lender at its address specified for such
Lender in Annex I hereto; if to the Domestic Administrative Agent or the
Canadian Administrative, at its Notice Office; or at such other address as shall
be designated by any party in a written notice to the other parties hereto. All
such notices and communications shall be mailed, telegraphed, telexed,
telecopied, transmitted or cabled or sent by overnight courier, and shall be
effective when received.

 

15.4.       Benefit of Agreement.  (a) Successors and Assigns Generally.  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns, provided that
the Borrowers may not assign or transfer any of their rights or obligations
hereunder without the prior written consent of all the Lenders (other than any
Defaulting Lender), and, provided, further, that any assignment by a Lender of
its rights and obligations hereunder shall be effected in accordance with
section 15.4(c).

 

(b)           Participations.  Notwithstanding the foregoing, with the prior
written consent of Genlyte Group (unless a Default or an Event of Default
exists, in which case no consent of Genlyte Group shall be required, unless
following such participation permitted under this section 15.4(b), a Borrower
would incur additional costs, withholding obligations or other reimbursement
obligations under section 2.10 that are not then being paid or performed in
respect of the participating Lender and such Borrower has not otherwise
exercised its right to replace such participant under section 7.4(b), in which
case Genlyte Group will have a right to consent to such participation in
accordance with this paragraph) and the Administrative Agents (which consents
shall not be unreasonably withheld) each Lender may at any time grant
participations in any of its rights hereunder or under any of the Notes to any
person, provided, however, a reasonable basis to withhold such consent includes
any increased costs to a Borrower under section 2.10 or otherwise from those
being charged by the respective granting Lender prior to granting such
participation, and provided further that in the case of any such participation,

 

(i)            the participant shall not have any rights under this Agreement or
any of the other Credit Documents, including rights of consent, approval or
waiver (the participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto),

 

(ii)           such Lender’s obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged,

 

(iii)          such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

 

127

--------------------------------------------------------------------------------


 

(iv)          such Lender shall remain the holder of any Note for all purposes
of this Agreement, and

 

(v)           the Borrowers, the Administrative Agents, and the other Lenders
shall continue to deal solely and directly with the selling Lender in connection
with such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of sections 2.10 and 2.11  of this Agreement to the extent that such
Lender would be entitled to such benefits if the participation had not been
entered into or sold,

 

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend any interim or final date
on or by which any Loan in which such participant is participating may be
incurred, or on which any such Loan or Unpaid Drawing is scheduled to be repaid,
prepaid or mature, extend the expiration date of any Letter of Credit in which
such participant is participating beyond the Maturity Date, or extend any
interim or final date on which any Commitment in which such participant is
participating is scheduled to expire or terminate, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of the applicability of any post-default increase in interest rates), or
reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), or release of all or a
substantial portion of the collateral pledged under any of the Pledge Agreements
or release of a Borrower from any obligations hereunder or any Guarantor from
its Guaranty, or (y) consent to the assignment or transfer by a Borrower of any
of its rights and obligations under this Agreement.

 

(c)           Assignments by Lenders.  Notwithstanding the foregoing, (x) any
Lender may assign all or a fixed portion of its Loans and/or Commitment, and its
rights and obligations hereunder, to another Lender that is not a Defaulting
Lender, or to an Affiliate of any Lender (including itself) which is not a
Defaulting Lender and which is a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D), and (y) any Lender may
assign all, or if less than all, a fixed portion, equal to at least $2,000,000
(with respect to Domestic Revolving Loans, Domestic Revolving Commitments or
Domestic Term Loans) or CDN$2,000,000 (with respect to Canadian Revolving Loans
or Canadian Revolving Commitments), as the case may be, in the aggregate for the
assigning Lender or assigning Lenders, of its Loans and/or Commitment and its
rights and obligations hereunder, to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that

 

(i)            in the case of any assignment of a portion of (1) any Domestic
Revolving Loans and/or Domestic Revolving Commitment of a Domestic Revolving
Facility Lender, such Lender shall retain a minimum fixed portion of all
Domestic Revolving Loans and Domestic Revolving Commitments equal to at least
$2,000,000, (2) any Domestic Term Loan, such Lender shall retain a minimum fixed
portion equal to at least $2,000,000, and (3)

 

128

--------------------------------------------------------------------------------


 

any Canadian Revolving Loans and/or Canadian Revolving Commitment of a Canadian
Facility Lender, such Lender shall retain a minimum fixed portion of all
Canadian Revolving Loans and Canadian Revolving Commitments equal to at least
CDN$2,000,000,

 

(ii)           the Swing Line Lender may only assign its Swing Line Revolving
Commitment and its Swing Line Revolving Loans as an entirety and only if the
assignee thereof is or becomes a Domestic Revolving Facility Lender,

 

(iii)          at the time of any such assignment the Lender Register shall be
deemed modified to reflect the Commitments of such new Lender and of the
existing Lenders,

 

(iv)          upon surrender of the old Notes, new Notes will be issued to such
new Lender and to the assigning Lender, such new Notes to be in conformity with
the requirements of section 2.5 (with appropriate modifications) to the extent
needed to reflect the revised Commitments,

 

(v)           in the case of clause (y) only, the consent of the Administrative
Agents and Genlyte Group shall be required in connection with any such
assignment (which consent shall not be unreasonably withheld or delayed;
provided, however, a reasonable basis to withhold such consent includes any
increased costs, withholdings or financial burden to a Borrower under any one or
more of section 2.10, section 3.5, section 4.5 and section 7.4(a) or otherwise
from those being charged by the respective assigning Lender prior to such
assignment; and provided further, however, that no such consent of Genlyte Group
shall be required if any Default under section 12.1(a) or an Event of Default
shall have occurred and be continuing), unless following such transfer to an
Eligible Transferee permitted under this section 15.4(c), a Borrower would incur
additional costs, withholding obligations or other reimbursement obligations
under any one or more of section 2.10, section 3.5, section 4.5 and section
7.4(a) that are not then being paid or performed in respect of the transferring
Lender and such Borrower has not otherwise exercised its right to replace such
Eligible Transferee under section 7.4(b), in which case Genlyte Group will have
a right to consent to such transfer in accordance with this paragraph,

 

(vi)          in the case of an assignment by a Canadian Facility Lender, the
assignee is not a non-resident of Canada, as defined by the Income Tax Act
(Canada), and

 

(vii)         the Domestic Administrative Agent shall receive at the time of
each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500,

 

and, provided further, that such transfer or assignment will not be effective
until the Assignment and Assumption Agreement in respect thereof is recorded by
the Administrative Agents on the Lender Register maintained by it as provided
herein.

 

To the extent of any assignment pursuant to this section 15.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

 

129

--------------------------------------------------------------------------------


 

At the time of each assignment pursuant to this section 15.4(c) to a person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrowers and
the Administrative Agents the appropriate Internal Revenue Service Forms.  To
the extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to this section 15.4(c) would, at the
time of such assignment, result in increased costs under any one or more of
section 2.10, section 3.5, section 4.5 and section 7.4(a) from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
referred to above in this sentence resulting from changes after the date of the
respective assignment).

 

Nothing in this section 15.4(c) shall prevent or prohibit (i) any Lender which
is a bank, trust company or other financial institution from pledging its Notes
or Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender which is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it.  No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

 

(d)           No SEC Registration or Blue Sky Compliance.  Notwithstanding any
other provisions of this section 15.4, no transfer or assignment of the
interests or obligations of any Lender hereunder or any grant of participation
therein shall be permitted if such transfer, assignment or grant would require
the Borrowers to file a registration statement with the SEC or to qualify the
Loans under the “Blue Sky” laws of any State.

 

(e)           Representations of Lenders.  Each Lender initially party to this
Agreement hereby represents, and each person that becomes a Lender pursuant to
an assignment permitted by this section 15.4 will, upon its becoming party to
this Agreement, represent that it is a commercial lender, other financial
institution or other “accredited investor” (as defined in SEC Regulation D)
which makes or acquires loans in the ordinary course of its business and that it
will make or acquire Loans for its own account in the ordinary course of such
business, provided that subject to the preceding sections 15.4(b) and (c), the
disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

15.5.       No Waiver: Remedies Cumulative.  No failure or delay on the part of
either Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between a Borrower or the Borrowers and either Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which either Administrative Agent or any Lender would
otherwise have.  No notice to or demand on a Borrower in any case shall entitle
the Borrowers to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the

 

130

--------------------------------------------------------------------------------


 

rights of either Administrative Agent or any Lender to any other or further
action in any circumstances without notice or demand.

 

15.6.       Payments Pro Rata.  (a) Each Administrative Agent agrees that
promptly after its receipt of each payment from or on behalf of the Borrowers or
other Credit Parties in respect of any Obligations, it shall distribute such
payment to the Lenders (other than any Lender that has expressly waived in
writing its right to receive its pro rata share thereof) pro rata based upon
their respective shares, if any, of the Class of Loans or other Obligations with
respect to which such payment was received. As to any such payment received by
the Administrative Agents prior to 1:00 P.M. (local time at its Payment Office)
in funds which are immediately available on such day, the Administrative Agents
will use all reasonable efforts to distribute such payment in immediately
available funds on the same day to the Lenders as aforesaid.

 

(b)           Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount, provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of the preceding sections 15.6(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Lenders which are not Defaulting Lenders, as opposed to
Defaulting Lenders.

 

15.7.       Calculations: Computations.  (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrowers to the Lenders); provided, that if at any time the computations
determining compliance with section 11 utilize accounting principles different
from those utilized in the financial statements furnished to the Lenders, such
computations shall set forth in reasonable detail a description of the
differences and the effect upon such computations.

 

(b)           All computations of interest on Eurodollar Loans and CDOR Loans
hereunder shall be made on the actual number of days elapsed over a year of 360
days, and all computations of Facility Fees and other fees and interest on
Domestic Prime Rate Loans and Canadian Prime Rate Loans hereunder shall be made
on the actual number of days elapsed over a year of 365 or 366 days, as the case
may be.  For the purposes of the Interest Act (Canada) and disclosure
thereunder, whenever interest or any fee to be paid hereunder or in connection
herewith is to be calculated on the basis of any period of time that is less
than a calendar year, the yearly rate of interest to which the

 

131

--------------------------------------------------------------------------------


 

rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by the number of days in such period
of time.  The rates of interest under this Agreement are nominal rates, and not
effective rates or yields.  The principal of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

 

15.8.       Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF OHIO. TO THE FULLEST
EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE
OF OHIO GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS.  Any legal
action or proceeding with respect to this Agreement or any other Credit Document
may be brought in the Courts of the State of Ohio, or of the United States for
the Northern District of Ohio, and, by execution and delivery of this Agreement,
the Borrowers hereby irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. The Borrowers hereby further irrevocably consent to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the Borrowers at the address for notices pursuant to section 15.3,
such service to become effective 30 days after such mailing or at such earlier
time as may be provided under applicable law.  Nothing herein shall affect the
right of any party hereto to serve process in any other manner permitted by law
or to commence legal proceedings or otherwise proceed against another party
hereto in any other jurisdiction to the extent otherwise permitted by law.

 

(b)           The Borrowers hereby irrevocably waive any objection which they
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in section 15.8(a) above and
hereby further irrevocably waive and agree not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

(c)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO

 

132

--------------------------------------------------------------------------------


 

ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

15.9.       Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrowers and each
Administrative Agent.

 

15.10.     Effectiveness; Integration.  This Agreement shall become effective on
the date (the “Effective Date”) on which the Borrowers and each of the Lenders
shall have signed a copy hereof (whether the same or different copies) and shall
have delivered the same to the Administrative Agents at the applicable Notice
Office of the Administrative Agents or, in the case of the Lenders, shall have
given to the Administrative Agents telephonic (confirmed in writing), written
telex or facsimile transmission notice (actually received) at such office that
the same has been signed and mailed or sent by overnight courier to it. This
Agreement, the other Credit Documents and any separate letter agreements with
respect to fees payable to the Administrative Agents or the Co-Lead Arrangers,
for their own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.

 

15.11.     Headings Descriptive.  The headings of the several sections and other
portions of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

15.12.     Amendment or Waiver.  Except as otherwise expressly provided in this
Agreement, neither this Agreement nor any terms hereof or thereof may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and signed by the Borrowers and:

 

(1)           with respect to any such amendment, waiver or other modification
that (A) affects a right, privilege, remedy or other interest of the Canadian
Facility Lenders only and (B) does not in any respect limit, impair or otherwise
adversely affect any right, privilege, remedy or other interest of any one or
more of the Domestic Revolving Facility Lenders or Domestic Term Loan Lenders,
by the Required Canadian Facility Lenders,

 

(2)           with respect to any such amendment, waiver or other modification
that (A) affects a right, privilege, remedy or other interest of the Domestic
Revolving Facility Lenders only and (B) does not in any respect limit, impair or
otherwise adversely affect any right, privilege, remedy or other interest of any
one or more of the Canadian Facility Lenders, or Domestic Term Loan Lenders by
the Required Domestic Revolving Facility Lenders,

 

(3)           with respect to any such amendment, waiver or other modification
that (A) affects

 

133

--------------------------------------------------------------------------------


 

a right, privilege, remedy or other interest of the Domestic Term Loan Lenders
only and (B) does not in any respect limit, impair or otherwise adversely affect
any right, privilege, remedy or other interest of any one or more of the
Domestic Revolving Facility Lenders or Canadian Facility Lenders, by the
Required Domestic Term Loan Lenders, and

 

(4)           otherwise, by the Required Lenders;

 

provided, however, that, notwithstanding the provisions of clauses (1), (2), (3)
and (4), immediately preceding, no such amendment, waiver or other modification
shall, without the consent of each Lender (other than a Defaulting Lender)
affected thereby,

 

(a)           extend the Maturity Date or any other date on which any Loan
principal is due or extend any date on or by which any Loan to be made by such
Lender may be incurred or any Letter of Credit may be issued, or extend any date
on or by which any reimbursement or Unpaid Drawing is scheduled to be repaid, or
extend the expiration date of any Letter of Credit beyond the Maturity Date, or
extend any date on which any Commitment of such Lender is scheduled to expire or
terminate, or reduce the rate or extend the time of payment of any interest or
Fees thereon (except in connection with a waiver of the applicability of any
post-default increase in interest rates), or reduce the principal amount of any
Loan or Unpaid Drawing, or increase any Commitment of such Lender over the
amount thereof then in effect, or release all or a substantial portion of the
collateral pledged under any of the Pledge Agreements, or release a Borrower
from its obligations hereunder or under any Guaranty or any Guarantor from its
Guaranty,

 

 (b)          amend, modify or waive any provision of this section 15.12, or
section 12.3, 13.7, 15.1, 15.4, 15.6 or 15.7(b), or any other provision of any
of the Credit Documents pursuant to which the consent or approval of all Lenders
is by the terms of such provision explicitly required,

 

(c)           reduce the percentage specified in, or otherwise modify, the
definition of Required Canadian Facility Lenders, Required Domestic Revolving
Facility Lenders, Required Domestic Term Loan Lenders, or Required Lenders, or

 

(d)           consent to the assignment or transfer by a Borrower of any of its
rights and obligations under this Agreement.

 

No provision of section 13 may be amended without the consent of the
Administrative Agents.

 

15.13.     Survival.  All indemnities set forth herein including, without
limitation, in sections 2.10, 2.11, 7.4, 13.7, 15.1, 15.15 and 15.16, shall
survive the execution and delivery of this Agreement and the making, prepayment
and repayment of Loans.

 

15.14.     Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any branch office, subsidiary or affiliate of such
Lender, provided that the Borrowers shall not be responsible for costs arising
under any one or more of section 2.10, section 3.5, section 4.5

 

134

--------------------------------------------------------------------------------


 

and section 7.4(a) resulting from any such transfer to the extent not otherwise
applicable to such Lender prior to such transfer.

 

15.15.     Judgment Currency. (a) If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder or under any of the
Notes in any currency (the “Original Currency”) into another currency (the
“Other Currency”), the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Domestic Administrative Agent (in
the case where the Original Currency is U.S. Dollars) or the Canadian
Administrative Agent (in the case where the Original Currency is Canadian
Dollars) could purchase the Original Currency with the Other Currency at the
Payment Office of such Administrative Agent on the second Business Day preceding
that on which final judgment is given.

 

(b)           The obligation of a Borrower in respect of any sum due in the
Original Currency from it to any Lender or either Administrative Agent hereunder
shall, notwithstanding any judgment in any Other Currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or such
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency, such Lender or such Administrative Agent (as the case may
be) may in accordance with normal banking procedures purchase U.S. Dollars or
Canadian Dollars, as applicable, with such Other Currency; if the amount of the
Original Currency so purchased is less than the sum originally due to such
Lender or such Administrative Agent (as the case may be) in the Original
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender or such Administrative Agent (as the
case may be) against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any Lender or such Administrative
Agent (as the case may be) in the Original Currency, such Lender or such
Administrative Agent (as the case may be) agrees to remit to the applicable
Borrower such excess.

 

15.16.     Lender Register.  The Borrowers hereby designate the Administrative
Agents to serve as their agents, solely for purposes of this section 15.16, to
retain a copy of each Assignment and Assumption Agreement delivered to and
accepted by it and to maintain a register (the “Lender Register”) on or in which
it will record the names and addresses of the Lenders, and the Commitments from
time to time of each of such Lenders to the Borrowers, the Loans made to the
Borrowers by each of such Lenders and each repayment and prepayment in respect
of the principal amount of such Loans of each such Lender.  Failure to make any
such recordation, or (absent manifest error) any error in such recordation,
shall not affect the Borrowers’ obligations in respect of such Loans.  With
respect to any Lender, the transfer of any Commitment of such Lender and the
rights to the principal of, and interest on, any Loan made pursuant to such
Commitment shall not be effective until such transfer is recorded on the Lender
Register maintained by the Administrative Agents with respect to ownership of
such Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor.  The registration of assignment or transfer of all or part of any
Commitment and Loans shall be recorded by the Administrative Agents on the
Lender Register only upon the acceptance by the Administrative Agents of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
section 15.4(c).  The Borrowers agree to indemnify each Administrative Agent
from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by such
Administrative

 

135

--------------------------------------------------------------------------------


 

Agent in performing its duties under this section 15.16.  The Lender Register
shall be available for inspection by the Borrowers or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

15.17.     General Limitation of Liability.  No claim may be made by the
Borrowers, any Lender or either Administrative Agent or any other person against
the other Administrative Agent or any other Lender or the Affiliates, directors,
officers, employees, attorneys or agents of any of the Administrative Agents or
any other Lender, for any damages other than actual compensatory damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Credit Documents, or any act, omission or event occurring in
connection therewith; and the Borrowers, each Lender and each Administrative
Agent hereby, to the fullest extent permitted under applicable law, waives,
releases and agrees not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

 

15.18.     No Duty.  All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such person may act) retained by either Administrative Agent or any
Lender with respect to the transactions contemplated by the Credit Documents
shall have the right to act exclusively in the interest of such Administrative
Agent or such Lender, as the case may be, and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers or to any of their respective Subsidiaries or
Affiliates, or to any other person, with respect to any matters within the scope
of such representation or related to their activities in connection with such
representation.  The Borrowers agree, on behalf of themselves and on behalf of
their Subsidiaries not to assert any claim or counterclaim against any such
persons with regard to such matters, all such claims and counterclaims, now
existing or hereafter arising, whether known or unknown, foreseen or
unforeseeable, being hereby waived, released and forever discharged.

 

15.19.     Lenders and Agents Not Fiduciary to Borrowers, etc.  The relationship
among the Borrowers and their respective Subsidiaries and Affiliates, on the one
hand, and the Administrative Agents and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agents and the
Lenders have no fiduciary or other special relationship with the Borrowers and
any of their respective Subsidiaries and Affiliates, and no term or provision of
any Credit Document, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

 

15.20.     Survival of Representations and Warranties.  All representations and
warranties herein shall survive the making of Loans hereunder, the execution and
delivery of this Agreement, the Notes and any other documents the forms of which
are attached as Exhibits hereto and any other Credit Documents, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by either Administrative Agent or any Lender or any other
holder of any of the Notes or on its behalf.  All statements of any Credit Party
contained in any certificate or other document delivered to either
Administrative Agent or any Lender or any holder of any Notes by or on behalf of
the Borrowers or any of their respective Subsidiaries or Affiliates pursuant
hereto or otherwise specifically for use in connection with the transactions
contemplated hereby shall

 

136

--------------------------------------------------------------------------------


 

constitute representations and warranties by the Borrowers hereunder, made as of
the respective dates specified therein or, if no date is specified, as of the
respective dates furnished to either Administrative Agent or any Lender.

 

15.21.     Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

15.22.     Obligations of Borrowers.  Except as otherwise provide in section
15.23, all obligations, liabilities, covenants and agreements of the Borrowers
in this Agreement and any other Credit Document shall be joint and several,
whether or not expressly so stated, and the joint obligation of each Borrower
shall be unconditional and absolute and, without limiting the generality of the
foregoing, except in the case of payment in full of all Obligations, shall not
be released, discharged or otherwise affected by the occurrence, one or more
times, of any act or omission to act or delay of any kind by the other Borrower,
either Administrative Agent, any Lender or any other person or any other
circumstance whatsoever which might, but for the provisions of this section,
constitute a legal or equitable discharge of that Borrowers’ obligations under
this Agreement and the other Credit Documents.  Any right exercisable, direction
or notice that may be given or request that may be made by the Borrowers under
or in respect of this Agreement or any other Credit Document may be exercised,
given or made by any other Borrower, and the other Borrower acknowledges and
agrees that in that case it shall be bound by the other Borrower.  In the event
that any exercise of a right, direction, notice or request made by a Borrower
violates or in any manner conflicts with or is inconsistent with that of the
other Borrower, the Administrative Agents and the Lenders will deem the
exercise, direction, notice or request of Genlyte Group as binding on the
Borrowers and may ignore those of any other Borrower.

 

15.23.     Separate Obligations of Foreign Borrowers and Canadian Facility
Guarantors.  For the avoidance of doubt, each of the Borrowers, Administrative
Agents and Lenders acknowledges and agrees that, notwithstanding anything to the
contrary in this Agreement or any of the Credit Documents, (a) the Obligations
of any Foreign Borrower under this Agreement or any of the Credit Documents
shall be separate and distinct from the Obligations of any other Borrower (other
than a Foreign Borrower of the same country) and shall be expressly limited to
the extent of such Obligations directly attributable to such Foreign Borrower
(or other Foreign Borrower of the same country), and (b) the Obligations of any
Canadian Facility Guarantor under this Agreement or any of the Credit Documents
shall be expressly limited to the Obligations arising under or in connection
with the Canadian Revolving Facility.  In furtherance of the foregoing, each of
the parties acknowledges and agrees that the liability of any Foreign Borrower
for the payment and performance of its covenants, representations and warranties
set forth in this Agreement and the other Credit Documents shall be several from
but not joint with the Obligations of any other Borrower (other than a Foreign
Borrower of the same country).

 

 

[The balance of this page is intentionally blank.]

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

THE GENLYTE GROUP INCORPORATED

 

as a Borrower

 

 

 

 

 

By:

/s/  William G. Ferko

 

 

Name/Title:

William G. Ferko

 

 

 

CFO, VP, and Treasurer

 

 

 

 

GENLYTE THOMAS GROUP LLC

 

as a Borrower

 

 

 

 

 

By:

/s/  William G. Ferko

 

 

Name/Title:

William G. Ferko CFO & VP

 

 

 

 

 

 

GENLYTE HOLDINGS INC.

 

as a Borrower

 

 

 

 

 

By:

/s/  William G. Ferko

 

 

Name/Title:

William G. Ferko, Treasurer

 

 

 

 

 

 

GENLYTE LIGHTING CORPORATION

 

as a Borrower

 

 

 

 

 

By:

/s/  William G. Ferko

 

 

Name/Title::

 William G. Ferko, Treasurer

 

 

 

 

 

 

GENLYTE CLP NOVA SCOTIA ULC

 

as a Borrower

 

 

 

 

 

By: :

/s/  William G. Ferko

 

 

Name/Title:

William G. Ferko, Vice President

 

 

[Signatures continue on the following page.]

 

138

--------------------------------------------------------------------------------


 

 

GENLYTE CGP NOVA SCOTIA ULC

 

as a Borrower

 

 

 

 

 

By:

/s/  William G. Ferko

 

 

Name/Title:

William G. Ferko, VP

 

 

 

 

 

 

NATIONAL CITY BANK OF KENTUCKY,

 

as a Lender, a Letter of Credit Issuer, the Swing Line Lender, a Co-Lead
Arranger and the Domestic Administrative Agent

 

 

 

 

 

By:

/s/  Deroy Scott

 

 

Name/Title:

Deroy Scott,  Sr. Vice President

 

 

 

 

 

 

BANK ONE, NA, CANADA BRANCH

 

as a Lender, a Letter of Credit Issuer and the Canadian Administrative Agent

 

 

 

 

 

By:

/s/  Michael Tam

 

 

Name/Title:

Michael Tam,  Director

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

as a Co-Lead Arranger

 

 

 

 

 

By:

/s/  Joseph Brenner

 

 

Name/Title:

Joseph Brenner,  Sr. Vice President

 

 

[Signatures continue on the following page.]

 

139

--------------------------------------------------------------------------------


 

 

BANK ONE, N.A.

 

as a Lender and a Letter of Credit Issuer

 

 

 

 

 

By:

/s/  Joseph Brenner

 

 

Name/Title:

Joseph Brenner,  Sr. Vice President

 

 

[Signatures continue on the following page.]

 

140

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

as a Lender, a Letter of Credit Issuer and a Co-Documentation Agent

 

 

 

 

 

By:

/s/  Bryan Hulker

 

 

Name/Title:

Bryan Hulker, Sr. Vice President

 

 

[Signatures continue on the following page.]

 

141

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

as a Lender and a Co-Documentation Agent

 

 

 

 

 

By:

/s/  Anson M. Lewis

 

 

Name/Title:

Anson M. Lewis,  Banking Officer

 

 

[Signatures continue on the following page.]

 

142

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, CANADA BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/  G. William Hines

 

 

Name/Title:

G. William Hines,  Sr. Vice President

 

 

[Signatures continue on the following page.]

 

143

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/  Chester A. Misbach, Jr.

 

 

Name/Title:

Chester A. Misbach, Jr.

 

 

 

Sr. Vice President

 

 

[Signatures continue on the following page.]

 

144

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, KENTUCKY, INC.

 

as a Lender

 

 

 

 

 

By:

/s/  Jeff Goodwin

 

 

Name/Title:

Jeff Goodwin,  Vice President

 

 

[Signatures continue on the following page.]

 

145

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK

 

 

as a Lender

 

 

 

 

 

 

 

By:

  /s/  Kenneth R. McDonnell

 

 

Name/Title:

  Kenneth R. McDonnell

 

 

 

  Vice President

 

 

[Signatures continue on the following page.]

 

146

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

 

By:

  /s/  Philip S. Poindexter

 

 

Name/Title:

Philip S. Poindexter, Sr. Vice President

 

 

[Signatures continue on the following page.]

 

147

--------------------------------------------------------------------------------


 

 

THE TORONTO DOMINION BANK

 

as a Lender

 

 

 

 

 

By:

/s/  Denis Houle

 

 

Name/Title:

Denis Houle,  Relationship Manager

 

 

[Signatures continue on the following page.]

 

148

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/  David A. Wombwell

 

 

Name/Title:

David A. Wombwell,  Sr. Vice President

 

 

[Signatures continue on the following page.]

 

149

--------------------------------------------------------------------------------


 

 

OLD NATIONAL BANK

 

as a Lender

 

 

 

 

 

By:

/s/  Darrin McCauley

 

 

Name/Title:

Darrin McCauley,  Sr. Vice President

 

 

[Signatures continue on the following page.]

 

150

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

By:

/s/  David Wilsdorf

 

 

Name/Title:

David Wilsdorf,  Vice President

 

 

151

--------------------------------------------------------------------------------